Exhibit 10.1

[EXECUTION VERSION]

 

 

 

 

CREDIT AGREEMENT

dated as of

September 12, 2017

among

ALLEGION PUBLIC LIMITED COMPANY,

as a Borrower,

ALLEGION US HOLDING COMPANY INC.,

as a Borrower,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

THE BANKS AND ISSUING BANKS FROM TIME TO TIME PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

FIFTH THIRD BANK,

PNC BANK, NATIONAL ASSOCIATION,

TD BANK, N.A.

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,

BNP PARIBAS SECURITIES CORP.,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE SECURITIES (USA) LLC,

GOLDMAN SACHS BANK USA,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1.

  Definitions      1  

SECTION 1.2.

  Accounting Terms and Determinations      34  

SECTION 1.3.

  Classification of Loans and Borrowings      34  

SECTION 1.4.

  Terms Generally      34  

SECTION 1.5.

  Pro Forma Basis      35  

SECTION 1.6.

  Exchange Rates; Reset Dates      35  

ARTICLE II

 

THE CREDITS

 

SECTION 2.1.

  Commitments to Lend      36  

SECTION 2.2.

  Notice of Borrowings      37  

SECTION 2.3.

  Money Market Borrowings      37  

SECTION 2.4.

  Notice to Banks; Funding of Loans      42  

SECTION 2.5.

  Evidence of Debt      43  

SECTION 2.6.

  Repayment of Loans      44  

SECTION 2.7.

  Interest Rates      45  

SECTION 2.8.

  Fees      46  

SECTION 2.9.

  Optional Termination or Reduction of Commitments      47  

SECTION 2.10.

  Mandatory Termination of Commitments; Mandatory Prepayments      47  

SECTION 2.11.

  Optional Prepayments      48  

SECTION 2.12.

  General Provisions as to Payments      49  

 

i



--------------------------------------------------------------------------------

SECTION 2.13.

  Funding Losses      50  

SECTION 2.14.

  Computation of Interest and Fees      50  

SECTION 2.15.

  Taxes      50  

SECTION 2.16.

  Additional Borrowers      55  

SECTION 2.17.

  Additional Borrower Costs      56  

SECTION 2.18.

  Letters of Credit      56  

SECTION 2.19.

  Interest Elections      64  

SECTION 2.20.

  Defaulting Banks      66  

SECTION 2.21.

  Payments Generally      71  

SECTION 2.22.

  Extension of Maturity Date      71  

SECTION 2.23.

  Swingline Loans      74  

ARTICLE III

 

CONDITIONS

 

SECTION 3.1.

  Effectiveness      76  

SECTION 3.2.

  Borrowings      78  

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.1.

  Corporate Existence and Power      79  

SECTION 4.2.

  Organizational and Governmental Authorization; No Contravention      79  

SECTION 4.3.

  Binding Effect      79  

SECTION 4.4.

  Financial Information; No Material Adverse Change      79  

SECTION 4.5.

  Litigation      80  

SECTION 4.6.

  Compliance with ERISA      80  

SECTION 4.7.

  Environmental Matters      80  

SECTION 4.8.

  Taxes      81  

SECTION 4.9.

  Subsidiaries      81  

 

ii



--------------------------------------------------------------------------------

SECTION 4.10.

  Not an Investment Company      81  

SECTION 4.11.

  Full Disclosure      81  

SECTION 4.12.

  Regulations T, U and X      81  

SECTION 4.13.

  Anti-Terrorism Laws; Anti-Corruption Laws      81  

ARTICLE V

 

COVENANTS

 

SECTION 5.1.

  Information      82  

SECTION 5.2.

  Maintenance of Property; Insurance      84  

SECTION 5.3.

  Conduct of Business and Maintenance of Existence      85  

SECTION 5.4.

  Compliance with Laws      85  

SECTION 5.5.

  Debt      85  

SECTION 5.6.

  Liens      87  

SECTION 5.7.

  Consolidations, Mergers and Sales of Assets      89  

SECTION 5.8.

  Use of Proceeds      89  

SECTION 5.9.

  [Reserved]      89  

SECTION 5.10.

  Interest Expense Coverage Ratio      89  

SECTION 5.11.

  Total Leverage Ratio      89  

SECTION 5.12.

  Credit Ratings      89  

SECTION 5.13.

  Payment of Taxes      89  

SECTION 5.14.

  Books and Records; Inspection and Audit Rights      90  

ARTICLE VI

 

DEFAULTS

 

SECTION 6.1.

  Events of Default      90  

SECTION 6.2.

  Notice of Default      92  

 

iii



--------------------------------------------------------------------------------

ARTICLE VII

 

THE ADMINISTRATIVE AGENT

 

SECTION 7.1.

  Appointment and Authorization      92  

SECTION 7.2.

  Administrative Agent and Affiliates      92  

SECTION 7.3.

  Action by the Administrative Agent      93  

SECTION 7.4.

  Consultation with Experts      93  

SECTION 7.5.

  Liability of the Administrative Agent      93  

SECTION 7.6.

  Indemnification      93  

SECTION 7.7.

  Credit Decision      93  

SECTION 7.8.

  Successor Administrative Agent      94  

SECTION 7.9.

  Administrative Agent’s Fees      94  

SECTION 7.10.

  Co-Documentation Agents; Arrangers      94  

ARTICLE VIII

 

CHANGE IN CIRCUMSTANCES

 

SECTION 8.1.

  Alternate Rate of Interest      94  

SECTION 8.2.

  Illegality      95  

SECTION 8.3.

  Increased Cost and Reduced Return      95  

SECTION 8.4.

  Base Rate Loans Substituted for Affected Fixed Rate Loans      97  

SECTION 8.5.

  Substitution of Bank      98  

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.1.

  Notices      98  

SECTION 9.2.

  No Waivers      99  

SECTION 9.3.

  Expenses; Indemnification      99  

 

iv



--------------------------------------------------------------------------------

SECTION 9.4.

  Sharing of Set-Offs      102  

SECTION 9.5.

  Amendments and Waivers      102  

SECTION 9.6.

  Successors and Assigns      103  

SECTION 9.7.

  Collateral      106  

SECTION 9.8.

  Governing Law; Submission to Jurisdiction; Process Agent      106  

SECTION 9.9.

  Counterparts; Integration      107  

SECTION 9.10.

  Confidentiality      107  

SECTION 9.11.

  No Fiduciary Duty      108  

SECTION 9.12.

  Conversion of Currencies      108  

SECTION 9.13.

  WAIVER OF JURY TRIAL      109  

SECTION 9.14.

  Severability      109  

SECTION 9.15.

  Headings      109  

SECTION 9.16.

  Guarantee Agreement      109  

SECTION 9.17.

  USA PATRIOT Act Notice      112  

SECTION 9.18.

  Survival      112  

SECTION 9.19.

  Platform      112  

SECTION 9.20.

  Joint and Several Liability      113  

SECTION 9.21.

  Acknowledgment and Consent to Bail-In of EEA Financial Institutions      115  

 

Schedule I

     —        Commitments

Schedule II

     —        Existing Letters of Credit

Schedule III

     —        Certain Debt

Schedule IV

     —        Certain Liens

Exhibit A-1

     —        Dollar Revolving Note

Exhibit A-2

     —        Multi-Currency Revolving Note

Exhibit A-3

     —        Term Note

Exhibit B

     —        Money Market Quote Request

Exhibit C

     —        Invitation for Money Market Quotes

Exhibit D

     —        Money Market Quote

Exhibit E

     —        [Reserved]

Exhibit F

     —        [Reserved]

Exhibit G

     —        Assignment and Assumption Agreement

Exhibit H

     —        Additional Borrower Agreement

 

v



--------------------------------------------------------------------------------

Exhibit I

     —        [Reserved]

Exhibit J

     —        Form of Maturity Date Extension Request

Exhibit K-1

     —        Form of U.S. Tax Certificate (For Non-U.S. Banks that are not
Partnerships)

Exhibit K-2

     —        Form of U.S. Tax Certificate (For Non-U.S. Participants that are
not Partnerships)

Exhibit K-3

     —        Form of U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships)

Exhibit K-4

     —        Form of U.S. Tax Certificate (For Non-U.S. Banks that are
Partnerships)

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT dated as of September 12, 2017, among ALLEGION PUBLIC LIMITED
COMPANY, an Irish public limited company (“Allegion plc”), ALLEGION US HOLDING
COMPANY INC., a Delaware corporation (“Allegion US”), the GUARANTORS from time
to time party hereto, the BANKS and ISSUING BANKS from time to time party hereto
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Definitions. The following terms, as used herein, have the
following meanings:

“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.3.

“Additional Borrower” means, at any time, each of the wholly-owned Subsidiaries
of Allegion plc that has been designated as an Additional Borrower by Allegion
plc pursuant to Section 2.16 and that may borrow Committed Loans as described in
Section 2.1.

“Additional Borrower Agreement” has the meaning set forth in Section 2.16.

“Adjusted Dollar Applicable Percentage” means, with respect to any Dollar
Revolving Bank and its Dollar Revolving Commitment, the percentage of the total
Dollar Revolving Commitments (excluding the Dollar Revolving Commitment of any
Defaulting Bank) represented by such Bank’s Dollar Revolving Commitment. If the
Dollar Revolving Commitments have terminated or expired, the Adjusted Dollar
Applicable Percentages shall be determined based upon the Dollar Revolving
Commitments most recently in effect, giving effect to any assignments.

“Adjusted London Interbank Offered Rate” means, in relation to any Interest
Period (or, solely for purposes of clause (ii) of the defined term “Base Rate”,
for purposes of determining the Base Rate as of any date), a rate per annum
equal to the quotient obtained (rounded upward, if necessary, to the next higher
1/100th of 1%) by dividing (i) the applicable London Interbank Offered Rate by
(ii) 1.0 minus the Euro-Currency Reserve Percentage.

“Adjusted Multi-Currency Applicable Percentage” means, with respect to any
Multi-Currency Revolving Bank and its Multi-Currency Revolving Commitment, the
percentage of the total Multi-Currency Revolving Commitments (excluding the
Multi-Currency Revolving Commitment of any Defaulting Bank) represented by such
Bank’s Multi-Currency Revolving Commitment. If the Multi-Currency Revolving
Commitments have terminated or expired, the Adjusted Multi-Currency Applicable
Percentages shall be determined based upon the Multi-Currency Revolving
Commitments most recently in effect, giving effect to any assignments.



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Banks
hereunder, and its successors in such capacity.

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to Allegion plc) duly
completed by such Bank.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such other Person. As
used herein, the term “control” means possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agent, and “Agent” means any of the foregoing.

“Agreement” means this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

“Agreement Currency” has the meaning set forth in Section 9.12(b).

“Allegion plc” has the meaning set forth in the preamble hereto.

“Allegion US” has the meaning set forth in the preamble hereto.

“Applicable Credit Rating” means, at any time, the corporate rating or corporate
family rating (as applicable) of Allegion plc or Allegion US (as applicable)
provided for under this Agreement by Moody’s and S&P at such time.

“Applicable Creditor” has the meaning set forth in Section 9.12(b).

“Applicable Currency” means, as to any particular payment, Borrowing or Loan,
Dollars or the Foreign Currency in which it is denominated or payable.

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Currency Loans, its Euro-Currency Lending Office and (iii) in the case of
its Money Market Loans, its Money Market Lending Office.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, for any day, with respect to (i) any Term Loan or
Committed Revolving Loan and (ii) the commitment fees payable hereunder in
respect of Revolving Commitments, the applicable rate per annum set forth below
under the applicable caption, based upon the Applicable Credit Rating in effect
on such date:

 

Pricing    Applicable Credit Rating            

Level

   Moody’s   S&P   Euro-Currency Loans   Base Rate Loans   Commitment Fee I   
Ba1 (or lower)   BB+ (or lower)   1.500%   0.500%   0.200% II    Baa3   BBB-  
1.375%   0.375%   0.175% III    Baa2   BBB   1.250%   0.250%   0.150% IV   
Baa1 (or higher)   BBB+ (or higher)   1.125%   0.125%   0.125%

provided that (i) in the case of split Applicable Credit Ratings from S&P and
Moody’s, the Applicable Credit Rating that determines the applicable Pricing
Level shall be the higher of the two Applicable Credit Ratings, or if the
Applicable Credit Ratings differ by more than one Pricing Level, the Applicable
Credit Rating that determines the applicable Pricing Level shall be the
Applicable Credit Rating that is one rating level below the higher of the two
Applicable Credit Ratings, (ii) if only one Applicable Credit Rating exists, the
Applicable Margins shall be determined by reference to the Pricing Level
corresponding to the available Applicable Credit Rating, (iii) if no Applicable
Credit Ratings exist, the applicable Pricing Level shall be Level I and (iv) if
any Rating shall be changed (other than as a result of a change in the rating
system of the applicable rating agency), such change shall be effective as of
the date on which it is first announced by the rating agency making such change.
Each such change in the Applicable Margins shall apply to all outstanding
Euro-Currency Loans and Base Rate Loans and to all commitment fees accruing
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of any rating agency shall change or if any such rating agency
shall cease to be in the business of rating corporate debt obligations or the
Applicable Credit Ratings from any such rating agency shall become otherwise
generally unavailable, the Borrowers and the Banks party hereto shall negotiate
in good faith to amend the references to specific Applicable Credit Ratings to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, Applicable
Margins shall be determined by reference to the rate most recently in effect
prior to such change or cessation.

“Applicable Percentage” means, with respect to any Revolving Bank, such Bank’s
Dollar Applicable Percentage or Multi-Currency Applicable Percentage, as the
context may require.

“Approved Fund” means, with respect to any Bank or Eligible Assignee, any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and that is administered, advised or managed by
(a) such Bank or Eligible Assignee, (b) an Affiliate of such Bank or Eligible
Assignee or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Bank or Eligible Assignee.

“Arrangers” means JPMorgan Chase Bank, N.A., BNP Paribas Securities Corp.,
Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, Goldman Sachs
Bank USA, Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) and Wells
Fargo Securities, LLC, in each case in their capacities as joint lead arrangers
and joint lead bookrunners for the credit facilities established hereunder.

 

3



--------------------------------------------------------------------------------

“Available Dollar Revolving Commitment” means, with respect to any Dollar
Revolving Bank, an amount equal to the Dollar Revolving Commitment of such Bank
minus the amount of all outstanding Dollar Revolving Loans made by such Bank
pursuant to Section 2.1(a) and the amount of Dollar LC Exposure and Swingline
Exposure of such Bank.

“Available Multi-Currency Revolving Commitment” means, with respect to any
Multi-Currency Revolving Bank, an amount equal to the Multi-Currency Revolving
Commitment of such Bank minus the amount of all outstanding Multi-Currency
Revolving Loans made by such Bank pursuant to Section 2.1(b) and the amount of
Multi-Currency LC Exposure of such Bank.

“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank” means each bank or other financial institution listed on the signature
pages hereof, each Eligible Assignee that becomes a Bank pursuant to
Section 9.6(c) and their respective successors. In the event that any Bank,
pursuant to Section 2.4(a), utilizes a branch or Affiliate to make a Loan, the
term “Bank” shall include any such branch or Affiliate with respect to such
Loan. Unless the context otherwise requires, the term “Bank” shall include the
Swingline Bank.

“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of the Adjusted London Interbank Offered
Rate on such day (or if such day is not a Euro-Currency Business Day, the
immediately preceding Euro-Currency Business Day) for a deposit in dollars with
a maturity of one month plus 1% per annum and (iii) the sum of 1/2 of 1% per
annum plus the NYFRB Rate for such day; provided that for purposes of this
definition, Adjusted London Interbank Offered Rate for any day shall be based on
the LIBO Screen Rate (or, if the LIBO Screen Rate is not available for such one
month maturity, the Interpolated Rate) at approximately 11:00 A.M. (London time)
on such day for deposits in dollars with a maturity of one month; provided
further that if such rate shall be less than zero, such rate shall be deemed to
be zero. Any change in the Base Rate due to a change in the Prime Rate, the
NYFRB Rate or the Adjusted London Interbank Offered Rate shall be effective from
and including the effective date of such change in the Prime Rate, the NYFRB
Rate or the Adjusted London Interbank Offered Rate, respectively.

“Base Rate Loan” means a Swingline Loan or a Committed Loan to be made by a Bank
as a Base Rate Loan in accordance with the applicable Notice of Borrowing or
pursuant to Article VIII.

 

4



--------------------------------------------------------------------------------

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Blocked Person” means any Person that is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by OFAC.

“Board” means the Board of Governors of the Federal Reserve System (or any
successors).

“Borrower”, “either Borrower” and similar indefinite references mean either
Allegion plc or Allegion US (and “no Borrower” and similar indefinite references
means neither Allegion plc nor Allegion US).

“Borrowing” means (a) Loans of the same Class, Type and currency, made,
converted or continued on the same date and, in the case of Euro-Currency Loans
or Money Market Loans, as to which a single Interest Period is in effect, or
(b) a Swingline Loan.

“Calculation Date” means, with respect to each Foreign Currency, the last day of
each calendar month (or, if such day is not a Euro-Currency Business Day, the
next succeeding Euro-Currency Business Day); provided that the second
Euro-Currency Business Day preceding any Borrowing of Foreign Currency Loans
shall also be a “Calculation Date” with respect to the Foreign Currency to be
borrowed on such date.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP. For purposes of Section 5.6, a Capital Lease
Obligation shall be deemed to be secured by a Lien on the property being leased
and such property shall be deemed to be owned by the lessee.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Dollar Revolving Loans,
Multi-Currency Revolving Loans, Money Market Loans, Term Loans or Swingline
Loans, (b) any Commitment, refers to whether such Commitment is a Dollar
Revolving Commitment, Multi-Currency Revolving Commitment, Term Commitment or
Swingline Commitment, (c) any Letter of Credit, refers to whether such Letter of
Credit is a Dollar Letter of Credit or a Multi-Currency Letter of Credit and
(d) any Bank, refers to whether such Bank has a Loan or Commitment with respect
to a particular Class.

“Co-Documentation Agents” means, collectively, The Bank of Tokyo-Mitsubishi UFJ,
Ltd., Fifth Third Bank, PNC Bank, National Association, TD Bank, N.A. and U.S.
Bank National Association.

“Commitment” means (a), with respect to any Bank, such Bank’s Dollar Revolving
Commitment, Multi-Currency Revolving Commitment or Term Commitment or any
combination thereof (as the context requires) and (b) with respect to the
Swingline Bank, its Swingline Commitment.

 

5



--------------------------------------------------------------------------------

“Committed Borrowing” means a Committed Revolving Borrowing or a Term Borrowing
(as the context requires).

“Committed Loan” means a Loan made by a Bank pursuant to Section 2.1.

“Committed Revolving Borrowing” means a Borrowing of Committed Revolving Loans.

“Committed Revolving Loan” means a Loan made pursuant to Section 2.1(a)
or 2.1(b).

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of, without duplication, (i) the interest expense (including imputed
interest expense in respect of Capital Lease Obligations) of Allegion plc and
the Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, (ii) any interest or other financing costs accrued during
such period in respect of Debt of Allegion plc and the Subsidiaries that are
required to be capitalized rather than included in consolidated interest expense
of Allegion plc for such period in accordance with GAAP, (iii) any cash payments
made during such period in respect of obligations referred to in clause (b)(iii)
below that were amortized or accrued in a previous period, and (iv) all cash
dividends paid or payable during such period in respect of Disqualified Equity
Interests of Allegion plc, provided that such dividends shall be multiplied by a
fraction, the numerator of which is one and the denominator of which is one
minus the effective combined tax rate of Allegion plc (expressed as a decimal)
for such period (as estimated by a Financial Officer of Allegion plc in good
faith) minus (b) the sum of, without duplication, (i) interest income of
Allegion plc and the Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, (ii) to the extent included in such consolidated
interest expense for such period, non-cash amounts attributable to amortization
or write-off of capitalized interest or other financing costs paid in a previous
period and (iii) to the extent included in such consolidated interest expense
for such period, non-cash amounts attributable to amortization of debt discounts
or accrued interest payable in kind for such period.

“Consolidated Debt” means, as of any date, the aggregate principal amount of
Debt of the type specified in clauses (a), (b), (e) (but only to the extent
supporting Debt of the types specified in clauses (a), (b) and (g) of the
definition thereof), (f) (but only to the extent supporting Debt of the types
specified in clauses (a), (b) and (g) of the definition thereof), (g), (h) (but
only to the extent issued in support of Debt of others of the types specified in
clauses (a), (b) and (g) of the definition thereof) and (j) of Allegion plc and
the Subsidiaries outstanding as of such date determined on a consolidated basis.
Notwithstanding the foregoing, obligations in respect of operating leases or
receivables securitization facilities that are not required to be set forth on a
balance sheet based on GAAP as in effect on the date hereof but, as a result of
a change in GAAP after the date hereof or the implementation of a change in GAAP
as in effect on the date hereof, are required to be set forth on a balance sheet
(whether or not such operating leases or receivables securitization facilities
were in existence on the date hereof) shall not constitute Consolidated Debt by
reason of such change.

 

6



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income for such period, the sum of (i) interest expense of
Allegion plc and the Subsidiaries for such period, (ii) consolidated income tax
expense of Allegion plc and the Subsidiaries for such period, (iii) depreciation
and amortization expense of Allegion plc and the Subsidiaries for such period,
(iv) fees and expenses incurred by Allegion plc and the Subsidiaries during such
period in connection with the Transactions, (v) fees and expenses incurred by
Allegion plc and the Subsidiaries during such period in connection with any
proposed or actual permitted merger, acquisition, investment, asset sale, other
disposition or capital markets transaction, without regard to the consummation
thereof, (vi) charges for impairment of inventory during such period and
non-recurring charges incurred during such period in respect of restructurings,
plant closings, headcount reductions or other similar actions, including
severance charges in respect of employee terminations, in an aggregate amount
for all such charges not to exceed 10.0% of Consolidated EBITDA for such period
as determined prior to such add-back, (vii) any non-cash charges, losses or
expenses of Allegion plc and the Subsidiaries for such period (but excluding any
non-cash charge, loss or expense in respect of an item that was included in
Consolidated Net Income in a prior period and any non-cash charge, loss or
expense that relates to the write-down or write-off of inventory, other than
(x) any write-down or write-off of inventory as a result of purchase accounting
adjustments in respect of any acquisition permitted by this Agreement and
(y) any charge for impairment of inventory that is permitted by clause
(vi) above), (viii) any losses during such period attributable to early
extinguishment of Debt or obligations under any Hedging Agreement, (ix) any
expense during such period relating to deferred compensation and other
equity-based compensation plans, defined benefits pension or post-retirement
benefit plans, (x) any losses during such period resulting from the sale or
disposition of any asset of Allegion plc or any Subsidiary outside the ordinary
course of business and (xi) the cumulative effect of a change in accounting
principles; and minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, the sum of (i) any non-cash gains for
such period (other than any such non-cash gains (A) in respect of which cash was
received in a prior period or will be received in a future period and (B) that
represent the reversal of any accrual in a prior period for, or the reversal of
any cash reserves established in a prior period for, anticipated cash charges),
(ii) any income during such period relating to deferred compensation and other
equity-based compensation plans, defined benefits pension or post-retirement
benefit plans, (iii) cash payments during such period relating to deferred
compensation and other equity-based compensation plans and cash contributions to
defined benefits pension or post-retirement benefit plans in an amount not to
exceed the amount included in Consolidated EBITDA pursuant to clause (a)(x)
above, (iv) all gains during such period resulting from the sale or disposition
of any asset of Allegion plc or any Subsidiary outside the ordinary course of
business, (v) any gains during such period attributable to early extinguishment
of Debt or obligations under any Hedging Agreement, (vi) the cumulative effect
of a change in accounting principles and (vii) solely for determining compliance
with Section 5.10, interest income. In the event any Subsidiary shall be a
Subsidiary that is not wholly owned, directly or indirectly, by Allegion plc,
all amounts added back in computing Consolidated EBITDA for any period pursuant
to clause (a) above, and all amounts subtracted in computing Consolidated EBITDA
pursuant to clause (b) above, to the extent such amounts are, in the reasonable
judgment of a Financial Officer of Allegion plc, attributable to such
Subsidiary, shall be reduced by the portion thereof that is attributable to the
non-controlling interest in such Subsidiary.

 

7



--------------------------------------------------------------------------------

“Consolidated Net Debt” means, as of any date, (a) Consolidated Debt minus
(b) the amount of unrestricted cash and cash equivalents held on such date by
Allegion plc and the Subsidiaries, not to exceed $200,000,000.

“Consolidated Net Income” means, for any period, the net income or loss of
Allegion plc and the Subsidiaries for such period determined in accordance with
GAAP as set forth on the consolidated financial statements of Allegion plc for
such period; provided that there shall be excluded (a) the income of any Person
(other than any Loan Party) that is not a Subsidiary, except to the extent of
the amount of cash dividends or other cash distributions actually paid by such
Person to Allegion plc or, subject to clauses (b) and (c) of this proviso, any
Subsidiary during such period, (b) the income of, and any amounts referred to in
clause (a) of this proviso paid to, any Subsidiary to the extent that, on the
date of determination, the declaration or payment of cash dividends or other
cash distributions by such Subsidiary of that income is not at the time
permitted by a Requirement of Law or any agreement or instrument applicable to
such Subsidiary, unless such restrictions with respect to the payment of cash
dividends and other similar cash distributions have been legally and effectively
waived and (c) any extraordinary gain or loss, together with any related
provision for taxes on such extraordinary gain or loss.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of Allegion plc in its
consolidated financial statements if such statements were prepared in accordance
with GAAP as of such date.

“Consolidated Total Assets” means, as of any date, the total assets of Allegion
plc and its Consolidated Subsidiaries as of such date determined in accordance
with GAAP.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Bank and each other Bank.

“Debt” of any Person means, at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding (i) trade accounts payable and other accrued or cash
management obligations, in each case arising in the ordinary course of business,
and (ii) any earnout obligation until such obligation ceases to be contingent),
(e) all Debt of others secured by any Lien on property owned or acquired by such
Person, whether or not the Debt secured thereby has been assumed by such Person,
(f) all Guarantees by such Person of Debt of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (j) all Disqualified Equity Interests in
such Person, valued, as of the date of determination, at the greater of (i) the
maximum aggregate amount that would be payable upon maturity, redemption,
repayment or repurchase thereof (or of

 

8



--------------------------------------------------------------------------------

Disqualified Equity Interests or Debt into which such Disqualified Equity
Interests are convertible or exchangeable) and (ii) the maximum liquidation
preference of such Disqualified Equity Interests. Notwithstanding the foregoing,
the term “Debt” shall not include post-closing purchase price adjustments or
earnouts except to the extent that the amount payable pursuant to such purchase
price adjustment or earnout ceases to be contingent. The amount of Debt of any
Person for purposes of clause (e) above shall (unless such Debt has been assumed
by such Person or such Person has otherwise become liable for the payment
thereof) be deemed to be equal to the lesser of (i) the aggregate unpaid amount
of such Debt and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Bank” means any Revolving Bank, as determined by the Administrative
Agent (which determination shall be conclusive, absent manifest error), that
(a) shall have failed to fund any Loan for two or more Domestic Business Days
after the date that the Borrowing of which such Loan is to be a part of is
funded by any other Banks (unless (i) such Bank and at least one other Bank
shall have notified the Administrative Agent and Allegion plc in writing of its
determination that a condition to its obligation to make a Loan as part of such
Borrowing shall not have been satisfied and (ii) a Majority in Interest of the
applicable Class shall not have advised the Administrative Agent in writing of
their determination that such condition has been satisfied), (b) shall have
failed to fund any portion of its participation in any LC Disbursement or
Swingline Loan for two or more Domestic Business Days after the date on which
such funding is to occur hereunder, (c) shall have notified the Administrative
Agent (or shall have notified Allegion plc, the Swingline Bank or any Issuing
Bank, which shall in turn have notified the Administrative Agent) in writing
that it does not intend or is unable to comply with its funding obligations
under this Agreement, or shall have made a public statement to the effect that
it does not intend or is unable to comply with such funding obligations or its
funding obligations generally under other credit or similar agreements to which
it is a party (unless, in the case of such Bank’s funding obligations under this
Agreement, (i) such Bank and at least one other Bank shall have notified the
Administrative Agent and Allegion plc in writing of its determination that a
condition to its obligation to make a Loan as part of such Borrowing shall not
have been satisfied and (ii) a Majority in Interest of the applicable
Class shall not have advised the Administrative Agent in writing of their
determination that such condition has been satisfied), (d) shall have failed
(but not for fewer than three Domestic Business Days) after a written request by
the Administrative Agent to confirm that it will comply with its obligations to
make Loans and fund participations in LC Disbursements and Swingline Loans
hereunder; provided that such Bank shall cease to be a Defaulting Bank pursuant
to this clause (d) upon receipt of such confirmation by the Administrative
Agent, (e) shall have become the subject of a bankruptcy, liquidation or
insolvency proceeding, or shall have had a receiver, conservator, trustee or
custodian appointed for it, or shall have taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or shall have a parent company that has become the subject of a
bankruptcy, liquidation or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or (f) shall have, or shall have a direct or
indirect parent

 

9



--------------------------------------------------------------------------------

company that shall have, become the subject of a Bail-In Action; provided that a
Bank shall not be deemed to be a “Defaulting Bank” solely as a result of the
acquisition or maintenance of an ownership interest in such Bank or any Person
controlling such Bank by a Governmental Authority so long as such ownership
interest does not result in or provide such Bank with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Bank (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Bank.

“Disbursement Date” has the meaning set forth in Section 2.18(e).

“Disqualified Equity Interest” means any Equity Interest that (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests) or
subject to mandatory repurchase or redemption or repurchase at the option of the
holders thereof, in each case in whole or in part and whether upon the
occurrence of any event, pursuant to a sinking fund obligation on a fixed date
or otherwise, prior to the date that is 91 days after the Latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, as of the date hereof), other
than (i) upon payment in full of the Obligations, reduction of the LC Exposure
and Swingline Exposure to zero and termination of the Commitments or (ii) upon a
“change in control” or asset sale or casualty or condemnation event, or (b) is
convertible or exchangeable, automatically or at the option of any holder
thereof, into (i) any Debt (other than any Debt described in clause (j) of the
definition thereof) or (ii) any Equity Interests or other assets other than
Qualified Equity Interests, in each case at any time prior to the date that is
91 days after the Latest Maturity Date (determined as of the date of issuance
thereof or, in the case of any such Equity Interests outstanding on the date
hereof, as of the date hereof); provided that an Equity Interest in any Person
that is issued to any employee or to any plan for the benefit of employees or by
any such plan to such employees shall not constitute a Disqualified Equity
Interest solely because it may be required to be repurchased by such Person or
any of its subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.

“Dollar Applicable Percentage” means, with respect to any Dollar Revolving Bank,
the percentage of the total Dollar Revolving Commitments represented by such
Bank’s Dollar Revolving Commitment. If all Dollar Revolving Commitments have
terminated or expired, the Dollar Applicable Percentage shall be determined
based upon the Dollar Revolving Commitments most recently in effect, giving
effect to any assignments.

“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time and (b) as to any amount denominated in
a Foreign Currency, the equivalent amount in Dollars as determined by the
Administrative Agent (or, with respect to any Multi-Currency Letter of Credit or
Multi-Currency LC Disbursement, the applicable Multi-Currency Issuing Bank) on
the basis of the Exchange Rate, as described in Section 1.6, for the purchase of
Dollars with such Foreign Currency on the most recent Calculation Date for such
Foreign Currency.

 

10



--------------------------------------------------------------------------------

“Dollar Issuing Bank” means (a) each of JPMorgan Chase Bank, N.A., BNP Paribas,
Citibank, N.A., Bank of America, N.A. and Wells Fargo Bank, National
Association, and (b) any other Dollar Revolving Bank selected by the Borrowers
that agrees to act in such capacity, each in such Bank’s capacity as an issuer
of Dollar Letters of Credit hereunder, and such Bank’s successors in such
capacity. Each Dollar Issuing Bank may, in its discretion, arrange for one or
more Dollar Letters of Credit to be issued by Affiliates of such Dollar Issuing
Bank, in which case the term “Dollar Issuing Bank” shall include any such
Affiliate with respect to Dollar Letters of Credit issued by such Affiliate.

“Dollar LC Disbursement” means a payment made by a Dollar Issuing Bank pursuant
to a Dollar Letter of Credit.

“Dollar LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Dollar Letters of Credit at such time plus (b) the
aggregate amount of all Dollar LC Disbursements that have not yet been
reimbursed by or on behalf of any Borrower or any Additional Borrower at such
time. The Dollar LC Exposure of any Dollar Revolving Bank at any time shall be
its Dollar Applicable Percentage of the total Dollar LC Exposure at such time.

“Dollar Letter of Credit” means any letter of credit denominated in Dollars
issued pursuant to this Agreement by a Dollar Issuing Bank under the Dollar
Revolving Commitments.

“Dollar Revolving Bank” means a Bank with a Dollar Revolving Commitment or, if
the Dollar Revolving Commitments have terminated or expired, a Bank with Dollar
Revolving Exposure.

“Dollar Revolving Borrowing” means Dollar Revolving Loans of the same Type,
made, converted or continued on the same date and, in the case of Euro-Currency
Dollar Revolving Loans, as to which a single Interest Period is in effect.

“Dollar Revolving Commitment” means, as to any Dollar Revolving Bank, the
obligation of such Dollar Revolving Bank to make Dollar Revolving Loans to the
Borrowers hereunder and to acquire participations in Dollar Letters of Credit
and Swingline Loans in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Dollar Revolving Bank’s name
under the column “Dollar Revolving Commitment” on Schedule I, and with respect
to any Revolving Bank that becomes a party to this Agreement pursuant to
Section 9.6(c), the amount of the Dollar Revolving Commitment thereby assumed by
such Revolving Bank, in each case as such amount may from time to time be
reduced pursuant to Sections 2.9, 2.10 and 9.6(c) or increased pursuant to
Section 9.6(c). The initial aggregate amount of the Dollar Revolving Banks’
Dollar Revolving Commitments is $400,000,000.

“Dollar Revolving Exposure” means, at any time, the aggregate principal amount
of Dollar Revolving Loans and Money Market Loans made by Dollar Revolving Banks
then outstanding, together with the aggregate amount of Dollar LC Exposure and
Swingline Exposure at such time. The Dollar Revolving Exposure of any Dollar
Revolving Bank at any time shall mean the then-outstanding aggregate principal
amount of its Dollar Revolving Loans and Money Market Loans made in its capacity
as a Dollar Revolving Bank, together with the aggregate amount of its Dollar LC
Exposure and Swingline Exposure at such time.

 

11



--------------------------------------------------------------------------------

“Dollar Revolving Loan” means a Committed Revolving Loan made pursuant to
Section 2.1(a).

“Dollars” and “$” mean dollars in lawful currency of the United States.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

“Domestic Lending Office” means, as to each Bank, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Domestic Lending
Office) and/or one or more other offices, branches or Affiliates as such Bank
may hereafter designate as its Domestic Lending Office by notice to Allegion plc
and the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.1.

“Eligible Assignee” means (a) a Bank, (b) an Affiliate of a Bank, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person), a Defaulting Bank, any
Borrower, any Subsidiary or any other Affiliate of any Borrower.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants (including greenhouse gases), contaminants,
petroleum or petroleum products, chemicals or industrial, toxic or hazardous
substances or wastes into the environment including, without limitation, ambient
air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes or
the clean-up or other remediation thereof.

 

12



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests (whether voting or non-voting) in, or
interests in the income or profits of, a Person, and any warrants, options or
other rights entitling the holder thereof to purchase or acquire any of the
foregoing (other than, prior to the date of such conversion, Debt that is
convertible into Equity Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means Allegion plc and all trades or businesses (whether or not
incorporated) that, together, are treated as a single employer under
Section 414(b) or (c) of the Internal Revenue Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Internal Revenue Code, are treated
as a single employer under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro-Currency Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London and on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer System (TARGET2) (or, if such clearing system ceases
to be operative, such other clearing system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for settlement of
payment in euros.

“Euro-Currency Lending Office” means, as to each Bank, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) and/or one or more other offices, branches or Affiliates of such Bank as
it may hereafter designate as its Euro-Currency Lending Office by notice to
Allegion plc and the Administrative Agent.

“Euro-Currency Loan” means a Committed Revolving Loan or Term Loan denominated,
(i) in the case of Dollar Revolving Loans, in Dollars, (ii) in the case of
Multi-Currency Revolving Loans, in Dollars, English pounds sterling, euros or
such other currency as all Multi-Currency Revolving Banks making such Loan
agree, and (iii) in the case of Term Loans, in Dollars, and in any case, to be
made by a Bank as a Euro-Currency Loan in accordance with the applicable Notice
of Committed Borrowing.

“Euro-Currency Reserve Percentage” means for any day as applied to a
Euro-Currency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Board or any other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board). The Adjusted London Interbank Offered Rate shall be
adjusted automatically on and as of the effective date of any change in the
Euro-Currency Reserve Percentage. The Banks acknowledge and agree that the
Euro-Currency Reserve Percentage on the date hereof is 0%.

 

13



--------------------------------------------------------------------------------

“Event of Default” has the meaning set forth in Section 6.1.

“Exchange Rate” means, as to any currency on a particular date, the rate at
which such currency may be exchanged into Dollars or the relevant Foreign
Currency in London on a spot basis, as set forth on the Reuters World Currency
Page “FX=” applicable to such currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such currency shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and Allegion plc or, in the absence of such agreement, such
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent (or, with respect to any Multi-Currency
Letter of Credit or Multi-Currency LC Disbursement, the applicable
Multi-Currency Issuing Bank) in the market where its foreign currency exchange
operations in respect of the relevant Foreign Currency are then being conducted,
at or about 10:00 A.M., local time, at such date for the purchase of Dollars
with such Foreign Currency (or such Foreign Currency with Dollars, as
applicable), for delivery two Euro-Currency Business Days later; provided,
however, that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent (or, with respect to any
Multi-Currency Letter of Credit or Multi-Currency LC Disbursement, the
applicable Multi-Currency Issuing Bank), after consultation with Allegion plc,
may use any reasonable method it deems appropriate to determine such rate, and
such determination shall be presumed correct absent manifest error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Bank or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower or any Additional Borrower hereunder or under any Loan Document,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or tax resident or in which its principal office is
located or, in the case of any Bank, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
the jurisdiction in which any Borrower or any Additional Borrower is located or
any similar tax imposed by any other jurisdiction in which such recipient is
located, (c) in the case of a Bank, any U.S. Federal or Irish withholding tax
that is imposed on amounts payable to such Bank (i) pursuant to any law in
effect (including FATCA) at the time such Bank becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Bank (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from any Borrower or any
Additional Borrower with respect to such withholding tax pursuant to
Section 2.15(a) or (ii) that is attributable to such Bank’s failure to comply
with Section 2.15(f) and (d) in respect of Loans to Allegion plc, (i) any Irish
withholding tax if the relevant Bank is not an Irish Qualifying Bank, unless the
reason that such Bank is not an Irish Qualifying Bank is a change after the date
on which it became a Bank in respect of such Loan in (or in the interpretation,
administration or application of) any law or any Irish Tax Treaty or any
published practice or published concession of the Irish Revenue Commissioners or
any Irish withholding tax that is imposed on payments of interest made to a Bank
if at the time the payment falls due the relevant Bank is an Irish Treaty Bank
and the Bank has failed to complete any necessary procedural formalities under
Section 2.15(g).

 

14



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of September 30, 2015, among Allegion plc, Allegion
US, the lenders and issuing banks party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent and collateral agent, as amended, supplemented or
otherwise modified from time to time prior to the date hereof.

“Existing Credit Agreement Refinancing” means, collectively, (a) the payment in
full of all Loan Document Obligations (as defined in the Existing Credit
Agreement) (other than obligations that are contingent in nature or unliquidated
at such time, which under the terms of the Existing Credit Agreement or related
loan documents expressly survive such payment and the termination of the
commitments thereunder), (b) the termination of the commitments thereunder and
(c) the release of all Guarantees thereunder and security therefor.

“Existing Debt Refinancing” means, collectively, (a) the Existing Credit
Agreement Refinancing and (b) the payment in full of all obligations under the
Existing Senior Unsecured Notes Documents (other than obligations that are
contingent in nature or unliquidated at such time, which under the terms of the
Existing Senior Unsecured Notes Documents expressly survive such payment) and
the release of all Guarantees thereunder.

“Existing Letters of Credit” shall mean the letters of credit, if any, issued
under the Existing Credit Agreement by a Person which is a Bank that are
outstanding on the Effective Date and identified on Schedule II hereto.

“Existing Senior Unsecured Notes” means (a) the senior unsecured notes due 2021
issued by Allegion US on October 4, 2013 (and any senior unsecured notes that
were registered under the Securities Act and issued in exchange for such senior
unsecured notes), and (b) the senior unsecured notes due 2023 issued by Allegion
plc on September 16, 2015.

“Existing Senior Unsecured Notes Documents” means the Existing Senior Unsecured
Notes Indentures, all instruments, agreements and other documents evidencing or
governing the Existing Senior Unsecured Notes, providing for any Guarantee or
other right in respect thereof, and all schedules, exhibits and annexes to each
of the foregoing.

“Existing Senior Unsecured Notes Indentures” means (a) the Indenture dated as of
October 4, 2013, among Allegion US, the subsidiaries listed therein and Wells
Fargo Bank, National Association, as trustee, in respect of the Existing Senior
Unsecured Notes described in clause (a) of the definition thereof and (b) the
Indenture dated as of September 16, 2015, among Allegion plc, the guarantors
party thereto and Wells Fargo Bank, National Association, in respect of the
Existing Senior Unsecured Notes described in clause (b) of the definition
thereof.

“FASB” means the Financial Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any law, regulation, rule, promulgation or official agreement
implementing an official government agreement with respect to the foregoing.

 

15



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Domestic Business Day by
the NYFRB as the federal funds effective rate; provided that if such rate shall
be less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

“Fee Letters” means, collectively, each fee letter entered into between any
Arranger, on the one hand, and Allegion plc, on the other hand, in connection
with the transactions contemplated hereby.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person,
or any other officer of such Person performing the duties that are customarily
performed by a chief financial officer, principal accounting officer, treasurer
or controller.

“Fixed Rate Loans” means Euro-Currency Loans or Money Market Loans (excluding
Money Market LIBOR Loans bearing interest at the Base Rate pursuant to
Section 8.1) or any combination of the foregoing.

“Foreign Bank” means a Bank that is not a U.S. Person.

“Foreign Currency” means with respect (a) to Multi-Currency Revolving Loans,
English pounds sterling, euros or any other foreign currency to which the
Administrative Agent and all Multi-Currency Revolving Banks may agree, and
(b) Money Market Loans and Multi-Currency Letters of Credit, English pounds
sterling, euros or any other foreign currency to which the Administrative Agent
and the applicable Issuing Bank or Bank may agree.

“Foreign Currency Equivalent” at any time as to any amount denominated in
Dollars, the equivalent amount in the relevant Foreign Currency or Foreign
Currencies as determined by the Administrative Agent at such time on the basis
of the Exchange Rate for the purchase of such Foreign Currency or Foreign
Currencies with Dollars on the date of determination thereof.

“Foreign Currency Loans” means Loans denominated in a Foreign Currency.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supranational bodies exercising such powers or functions, such as
the European Union or the European Central Bank).

 

16



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount, as of any date of determination, of any
Guarantee shall be the principal amount outstanding on such date of the Debt or
other obligation guaranteed thereby (or, in the case of (i) any Guarantee the
terms of which limit the monetary exposure of the guarantor or (ii) any
Guarantee of an obligation that does not have a principal amount, the maximum
monetary exposure as of such date of the guarantor under such Guarantee (as
determined, in the case of clause (i), pursuant to such terms or, in the case of
clause (ii), reasonably and in good faith by a Financial Officer of Allegion
plc)). The term “Guarantee” used as a verb has a corresponding meaning.

“Guarantors” means, collectively, (a) with respect to the Obligations of
Allegion plc or any Additional Borrower, Allegion US, (b) with respect to the
Obligations of Allegion US or any Additional Borrower, Allegion plc, and
(c) with respect to the Obligations of any Borrower or any Additional Borrower,
any Person that Guarantees any outstanding Public Debt of Allegion plc or
Allegion US other than any outstanding Public Debt under any Existing Senior
Unsecured Notes Document.

“Guarantor” means any one of them.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Borrower or any Subsidiary shall be a Hedging Agreement.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 9.3(b).

“Interest Expense Coverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated EBITDA to (b) Consolidated Cash Interest
Expense.

 

17



--------------------------------------------------------------------------------

“Interest Period” means: (1) with respect to each Euro-Currency Borrowing, the
period commencing on the date of such Borrowing and ending one, two, three or
six months thereafter (or twelve months thereafter if, at the time of the
relevant Borrowing, all Banks participating therein agree to make an interest
period of such duration available), as the applicable Borrower or the applicable
Additional Borrower may elect in the applicable Notice of Borrowing; provided
that:

(a) any Interest Period that would otherwise end on a day that is not a
Euro-Currency Business Day shall be extended to the next succeeding
Euro-Currency Business Day unless such Euro-Currency Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Euro-Currency Business Day;

(b) any Interest Period that begins on the last Euro-Currency Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Currency Business Day of a calendar
month; and

(c) any Interest Period that would otherwise end after the applicable Maturity
Date shall end on the applicable Maturity Date;

(2) with respect to each Base Rate Borrowing, the period commencing on the date
of such Borrowing and ending 90 days thereafter; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Domestic
Business Day shall be extended to the next succeeding Domestic Business Day; and

(b) any Interest Period that would otherwise end after the applicable Maturity
Date shall end on the applicable Maturity Date;

(3) with respect to each Money Market LIBOR Borrowing, the period commencing on
the date of such Borrowing and ending seven days or one, two, three, six or
twelve months thereafter as the applicable Borrower may elect in accordance with
Section 2.3; provided that:

(a) any Interest Period that would otherwise end on a day that is not a
Euro-Currency Business Day shall be extended to the next succeeding
Euro-Currency Business Day unless such Euro-Currency Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Euro-Currency Business Day;

(b) any Interest Period that begins on the last Euro-Currency Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Currency Business Day of a calendar
month; and

(c) any Interest Period that would otherwise end after the Revolving Maturity
Date shall end on the Revolving Maturity Date; and

 

18



--------------------------------------------------------------------------------

(4) with respect to each Money Market Absolute Rate Borrowing, the period
commencing on the date of such Borrowing and ending such number of days
thereafter as the applicable Borrower may elect in accordance with Section 2.3;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a
Euro-Currency Business Day shall be extended to the next succeeding
Euro-Currency Business Day; and

(b) no Interest Period shall end after the Revolving Maturity Date.

Notwithstanding the foregoing, the initial Interest Period with respect to the
Borrowing of the Term Loans and Committed Revolving Loans on the Effective Date
shall be a period commencing on the Effective Date and ending on September 29,
2017.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Interpolated Screen Rate” means, with respect to any Euro-Currency Borrowing
for any Interest Period (or for purposes of determining the Base Rate in
accordance with clause (ii) of the definition thereof), a rate per annum which
results from interpolating on a linear basis between (a) the applicable LIBO
Screen Rate for the longest maturity for which a LIBO Screen Rate is available
that is shorter than such Interest Period and (b) the applicable LIBO Screen
Rate for the shortest maturity for which a LIBO Screen Rate is available that is
longer than such Interest Period, in each case at approximately 11:00 a.m.,
London time, on the Quotation Day for such Interest Period (or, for purposes of
determining the Base Rate in accordance with clause (ii) of the definition
thereof, on the applicable date of determination).

“Invitation for Money Market Quotes” has the meaning set forth in
Section 2.3(c).

“Irish Qualifying Jurisdiction” means (a) a member state of the European Union
other than Ireland, (b) a jurisdiction with which Ireland has entered into an
Irish Tax Treaty that has the force of law, or (c) a jurisdiction with which
Ireland has entered into an Irish Tax Treaty where that treaty will (on
completion of necessary procedures) have the force of law.

“Irish Qualifying Bank” means a Bank which is beneficially entitled to interest
payable under the Loan and which is:

(a) a bank within the meaning of Section 246 TCA which is carrying on a bona
fide banking business in Ireland (for the purposes of section 246(3)(a) TCA) and
whose applicable lending office is located in Ireland;

(b) a body corporate:

(i) which, by virtue of the law of an Irish Qualifying Jurisdiction, is resident
in the Irish Qualifying Jurisdiction for the purposes of tax and that Irish
Qualifying Jurisdiction imposes a tax that generally applies to interest
receivable in that Irish Qualifying Jurisdiction by bodies corporate from
sources outside that Irish Qualifying Jurisdiction;

 

19



--------------------------------------------------------------------------------

(ii) which is a corporation which is incorporated in the United States and is
taxed in the United States on its worldwide income;

(iii) which is a limited liability company organized in the United States where
(I) the ultimate recipients of the interest would themselves be Irish Qualifying
Banks under sub-paragraphs (i), (ii) or (iv) of this paragraph (b), and
(II) business is conducted through the limited liability company for market
reasons and not for tax avoidance purposes; or

(iv) where the interest payable:

(1) is exempted from the charge to Irish income tax under an Irish Tax Treaty in
force pursuant to Section 826(1) TCA on the date the interest is paid; or

(2) would be exempted from the charge to Irish income tax if an Irish Tax Treaty
which has been signed but is not yet in force had the force of law pursuant to
Section 826(1) TCA on the date the interest is paid,

except where, in respect of each of sub-paragraphs (i) to (iv), interest payable
to that body corporate in respect of an advance under a loan is paid in
connection with a trade or business which is carried on in Ireland by that body
corporate through a branch or agency;

(c) a qualifying company (within the meaning of section 110 TCA) whose
applicable lending office is located in Ireland;

(d) an investment undertaking (within the meaning of section 739B TCA) whose
applicable lending office is located in Ireland; or

(e) an Irish Treaty Bank.

“Irish Tax Confirmation” means a confirmation by a Bank that the person
beneficially entitled to interest payable to such Bank in respect of a Loan made
to Allegion plc is an Irish Qualifying Bank.

“Irish Tax Treaty” means a double taxation treaty entered into by Ireland which
makes provision for full exemption from tax imposed by Ireland on interest or
income from debt claims.

“Irish Treaty Bank” means a Bank which:

(a) is treated as a resident of an Irish Treaty State for the purposes of an
Irish Tax Treaty;

(b) does not carry on a business in Ireland through a permanent establishment
with which that Bank’s participation in the Loan is effectively connected; and

 

20



--------------------------------------------------------------------------------

(c) fulfils all conditions of the Irish Tax Treaty which must be fulfilled to be
paid interest without the deduction of Irish tax.

“Irish Treaty State” means a jurisdiction other than Ireland which has entered
into an Irish Tax Treaty which makes provision for full exemption from tax
imposed by Ireland on interest or income from debt claims.

“IRS” means the United States Internal Revenue Service.

“Issuing Banks” means, collectively, the Dollar Issuing Banks and the
Multi-Currency Issuing Banks.

“Judgment Currency” has the meaning set forth in Section 9.12(b).

“Latest Maturity Date” means, at any time, the latest of the Maturity Dates in
respect of the Classes of Loans and Commitments that are outstanding at such
time.

“LC Disbursements” means, collectively, the Dollar LC Disbursements and the
Multi-Currency LC Disbursements.

“LC Exposure” means, the Dollar LC Exposure or the Multi-Currency LC Exposure,
as the context may require.

“Letters of Credit” means, collectively, the Dollar Letters of Credit and the
Multi-Currency Letters of Credit (including, in each case, the Existing Letters
of Credit in respect of such Class).

“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the London Interbank Offered Rate pursuant to
Section 2.3.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, each of Allegion plc and its Subsidiaries shall be
deemed to own subject to a Lien any asset that it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.

“Loans” means the loans made by the Banks to the Borrowers pursuant to this
Agreement.

“Loan Documents” means, collectively, this Agreement, any Notes and any
Additional Borrower Agreements.

“Loan Party” means each Borrower, each Additional Borrower and each Guarantor.

“London Interbank Offered Rate” means, with respect to any Euro-Currency
Borrowing in any currency for any Interest Period, a rate per annum equal to the
London

 

21



--------------------------------------------------------------------------------

interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate for the
relevant currency) for deposits in such currency (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period as
displayed on the Reuters screen page that displays such rate (currently page
LIBOR01) or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion (such applicable rate being called the “LIBO Screen
Rate”), at approximately 11:00 a.m., London time, on the Quotation Day for such
Interest Period. If no LIBO Screen Rate shall be available for a particular
Interest Period but LIBO Screen Rates shall be available for maturities both
longer and shorter than such Interest Period, then the London Interbank Offered
Rate for such Interest Period shall be the Interpolated Screen Rate.
Notwithstanding the foregoing, if the London Interbank Offered Rate, determined
as provided above, would otherwise be less than zero, then the London Interbank
Offered Rate shall be deemed to be zero for all purposes.

“Majority in Interest”, when used in reference to Banks of any Class, means, at
any time, (a) in the case of the Revolving Banks of any Class, Revolving Banks
having at least a majority of the Revolving Exposures and Unused Revolving
Commitments, in each case, of such Class, at such time, and (b) in the case of
the Term Banks, the Required Term Banks.

“Material Adverse Effect” means a material adverse effect on the business,
financial position or results of operations or property of Allegion plc and its
Consolidated Subsidiaries, considered as a whole.

“Material Debt” means (i) any Public Debt and (ii) any Debt of any of the
Borrowers or any of their respective Subsidiaries, arising in one or more
related or unrelated transactions after the date hereof, in each case in an
aggregate principal amount exceeding $100,000,000.

“Material Subsidiary” means (i) at any date, any Restricted Subsidiary that on
such date is encompassed by the definition of a “significant subsidiary”
contained as of the date hereof in Regulation S-X of the SEC and (ii) any
Subsidiary that is a Guarantor and (iii) any Additional Borrower.

“Maturity Date” means the Revolving Maturity Date or the Term Maturity Date, as
the context requires.

“Maturity Date Extension Request” means a request by the Borrowers, in the form
of Exhibit J hereto or such other form as shall be approved by the
Administrative Agent, for the extension of a Maturity Date pursuant to
Section 2.22.

“Money Market Absolute Rate” has the meaning set forth in Section 2.3(d).

“Money Market Absolute Rate Loan” means a Revolving Loan to be made by a Bank
pursuant to an Absolute Rate Auction.

 

22



--------------------------------------------------------------------------------

“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office and/or one or more other offices, branches or Affiliates of such Bank as
it may hereafter designate as its Money Market Lending Office by notice to
Allegion plc and the Administrative Agent; provided that any Bank may from time
to time by notice to Allegion plc and the Administrative Agent designate
separate Money Market Lending Offices for its Money Market LIBOR Loans, on the
one hand, and its Money Market Absolute Rate Loans, on the other hand, in which
case all references herein to the Money Market Lending Office of such Bank shall
be deemed to refer to either or both of such offices, as the context may
require.

“Money Market LIBOR Loan” means a Revolving Loan to be made by a Bank pursuant
to a LIBOR Auction (including such a loan bearing interest at the Base Rate
pursuant to Section 8.1(b)).

“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.

“Money Market Margin” has the meaning set forth in Section 2.3(d).

“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.3.

“Money Market Quote Request” has the meaning set forth in Section 2.3(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Multi-Currency Applicable Percentage” means, with respect to any Multi-Currency
Revolving Bank, the percentage of the total Multi-Currency Revolving Commitments
represented by such Bank’s Multi-Currency Revolving Commitment. If all
Multi-Currency Revolving Commitments have terminated or expired, the
Multi-Currency Applicable Percentage shall be determined based upon the
Multi-Currency Revolving Commitments most recently in effect, giving effect to
any assignments.

“Multi-Currency Issuing Bank” means (a) each of JPMorgan Chase Bank, N.A., BNP
Paribas, Citibank, N.A., Bank of America, N.A. and Wells Fargo Bank, National
Association, and (b) any other Multi-Currency Revolving Bank selected by the
Borrowers that agrees to act in such capacity, each in such Bank’s capacity as
an issuer of Multi-Currency Letters of Credit hereunder, and such Bank’s
successors in such capacity. Each Multi-Currency Issuing Bank may, in its
discretion, arrange for one or more Multi-Currency Letters of Credit to be
issued by Affiliates of such Multi-Currency Issuing Bank, in which case the term
“Multi-Currency Issuing Bank” shall include any such Affiliate with respect to
Multi-Currency Letters of Credit issued by such Affiliate.

“Multi-Currency LC Disbursement” means a payment made by a Multi-Currency
Issuing Bank pursuant to a Multi-Currency Letter of Credit.

“Multi-Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn amount of all outstanding Multi-Currency
Letters of Credit at such time plus (b) the Dollar Equivalent of the aggregate
amount of all Multi-Currency LC Disbursements that have not yet been reimbursed
by or on behalf of any Borrower or any Additional Borrower at such time. The
Multi-Currency LC Exposure of any Multi-Currency Revolving Bank at any time
shall be its Multi-Currency Applicable Percentage of the total Multi-Currency LC
Exposure at such time.

 

23



--------------------------------------------------------------------------------

“Multi-Currency Letter of Credit” means any letter of credit denominated in
Dollars or a Foreign Currency issued pursuant to this Agreement by a
Multi-Currency Issuing Bank under the Multi-Currency Revolving Commitments.

“Multi-Currency Revolving Bank” means a Bank with a Multi-Currency Revolving
Commitment or, if the Multi-Currency Revolving Commitments have terminated or
expired, a Bank with Multi-Currency Revolving Exposure.

“Multi-Currency Revolving Borrowing” means Multi-Currency Revolving Loans of the
same Type and currency, made, converted or continued on the same date and, in
the case of Euro-Currency Multi-Currency Revolving Loans, as to which a single
Interest Period is in effect.

“Multi-Currency Revolving Commitment” means, as to any Multi-Currency Revolving
Bank, the obligation of such Multi-Currency Revolving Bank to make
Multi-Currency Revolving Loans to the Borrowers hereunder and to acquire
participations in Multi-Currency Letters of Credit in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Multi-Currency Revolving Bank’s name under the column “Multi-Currency
Revolving Commitment” on Schedule I, and with respect to any Revolving Bank that
becomes a party to this Agreement pursuant to Section 9.6(c), the amount of the
Multi-Currency Revolving Commitment thereby assumed by such Revolving Bank, in
each case as such amount may from time to time be reduced pursuant to Sections
2.9, 2.10 and 9.6(c) or increased pursuant to Section 9.6(c). The initial
aggregate amount of the Multi-Currency Revolving Banks’ Multi-Currency Revolving
Commitments is $100,000,000.

“Multi-Currency Revolving Exposure” means, at any time, the Dollar Equivalent of
the aggregate principal amount of Multi-Currency Revolving Loans and Money
Market Loans made by Multi-Currency Revolving Banks then outstanding, together
with the aggregate amount of Multi-Currency LC Exposure at such time. The
Multi-Currency Revolving Exposure of any Multi-Currency Revolving Bank at any
time shall mean the then-outstanding aggregate principal amount of its
Multi-Currency Revolving Loans and Money Market Loans made in its capacity as a
Multi-Currency Revolving Bank, together with the aggregate amount of its
Multi-Currency LC Exposure at such time.

“Multi-Currency Revolving Loan” means a Committed Revolving Loan made pursuant
to Section 2.1(b).

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions.

“Non-Defaulting Bank” means, at any time, any Revolving Bank that is not a
Defaulting Bank at such time.

 

24



--------------------------------------------------------------------------------

“Notes” means promissory notes of any Borrower or any Additional Borrower,
substantially in the form of Exhibit A-1, Exhibit A-2 or Exhibit A-3 hereto, as
applicable, evidencing the obligation of such Borrower or such Additional
Borrower to repay the Dollar Revolving Loans, Multi-Currency Revolving Loans or
Term Loans, as applicable, and “Note” means any one of such promissory notes
issued hereunder.

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.2), a Notice of Money Market Borrowing (as defined in Section 2.3(f))
or a Notice of Swingline Borrowing (as defined in Section 2.23).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Domestic Business Day, for the
immediately preceding Domestic Business Day); provided that if none of such
rates are published for any day that is a Domestic Business Day, the term “NYFRB
Rate” shall mean the rate for a federal funds transaction quoted at 11:00 a.m.,
New York City time, on such day received by the Administrative Agent from a
Federal funds broker of recognized standing selected by it; provided, further,
that if any of the aforesaid rates shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Borrower, Additional Borrower
or Guarantor, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans, the Letters of Credit and all other
obligations and liabilities of any Borrower, Additional Borrower or Guarantor to
the Administrative Agent or to any Bank, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any Note or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Bank that are required to be paid
by the Borrowers pursuant hereto) or otherwise.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Domestic Business Day by the NYFRB as an
overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate).

 

25



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document; provided that, such term shall not include any of the foregoing taxes
that result from the execution of an Assignment and Assumption Agreement or
grant of a participation pursuant to Section 9.6(b), except to the extent that
any such action is requested or required by any Loan Party.

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” has the meaning set forth in Section 9.6(b).

“Participant Register” has the meaning set forth in Section 9.6(b).

“Patriot Act” has the meaning set forth in Section 9.17.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in good faith by appropriate proceedings if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in good faith by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of a Borrower or any subsidiary of a
Borrower in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;

(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Debt), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature, in each case in the ordinary course of
business and (ii) in respect of letters of credit, bank guarantees or similar
instruments issued for the account of a Borrower or any subsidiary of a Borrower
in the ordinary course of business supporting obligations of the type set forth
in clause (i) above;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (i) of Section 6.1;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially interfere with the
ordinary conduct of business of the Borrowers or any Subsidiary;

 

26



--------------------------------------------------------------------------------

(g) Liens arising from Permitted Investments described in clause (d) of the
definition of the term “Permitted Investments”;

(h) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Debt;

(i) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrowers and the Restricted Subsidiaries;

(j) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;

(k) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property or rights subject to any lease, license or sublicense or concession
agreement in the ordinary course of business to the extent that they do not
materially interfere with the business of any Borrower or any Restricted
Subsidiary;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(m) Liens that are contractual rights of set-off;

(n) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

(o) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes; and

(p) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Debt, (ii) relating to pooled deposit or sweep accounts of any
Loan Party to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Loan Parties or (iii) relating to
purchase orders and other agreements entered into with customers of any Loan
Party in the ordinary course of business;

 

27



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Debt, other than Liens referred to in clauses (c) and (d) above
securing letters of credit, bank guarantees or similar instruments.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper and variable and fixed rate notes maturing
within 12 months from the date of acquisition thereof and having, at such date
of acquisition, a rating of at least A-2 by S&P or P-2 by Moody’s;

(c) investments in certificates of deposit, bankers’ acceptances and demand or
time deposits, in each case maturing within 12 months from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any U.S. office of any commercial bank
that has a combined capital and surplus and undivided profits of not less than
$500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, as amended, (ii) are rated AAA- by S&P
and Aaa3 by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and

(f) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code or
Section 302 of ERISA and is sponsored, maintained, or contributed to, by any
member of the ERISA Group for employees of any member of the ERISA Group.

 

28



--------------------------------------------------------------------------------

“Prime Rate” means that rate of interest from time to time announced by JPMorgan
Chase Bank, N.A. at its principal office, presently located at 383 Madison
Avenue, New York, New York 10179, as its prime rate.

“Process Agent” has the meaning set forth in Section 9.8.

“Protesting Bank” has the meaning set forth in Section 2.16(b).

“Pro Forma Basis” means, with respect to the calculation of the financial
covenants contained in Sections 5.10 and 5.11 or any other calculations
hereunder or otherwise for purposes of determining the Total Leverage Ratio,
Consolidated Cash Interest Expense or Consolidated EBITDA as of any date, that
such calculation shall give pro forma effect to all acquisitions, all issuances,
incurrences or assumptions or repayments and prepayments of Debt in connection
therewith (with any such Debt being deemed to be amortized over the applicable
testing period in accordance with its terms) and all sales, transfers or other
dispositions of any Equity Interests in a Subsidiary or all or substantially all
assets of a Subsidiary or division or line of business of a Subsidiary outside
the ordinary course of business (and any related prepayments or repayments of
Debt) that have occurred during the four consecutive fiscal quarter period of
Allegion plc most recently ended on or prior to such date as if they occurred on
the first day of such four consecutive fiscal quarter period (including expected
cost savings (without duplication of actual cost savings) to the extent such
cost savings would be permitted to be reflected in pro forma financial
information complying with the requirements of Article 11 of Regulation S-X
under the Securities Act as interpreted by the Staff of the SEC, and as
certified by a Financial Officer of Allegion plc. If any Debt bears a floating
rate of interest and is being given pro forma effect, the interest on such Debt
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any hedging
agreement applicable to such Debt).

“Public Debt” means any publicly traded notes, bonds, debentures or similar
indebtedness set forth in (a) Allegion plc’s Form 10-K for the most recently
ended fiscal year or (b) any filings by Allegion plc on Form 10-Q or Form 8-K
made after the end of the most recently ended fiscal year.

“Qualified Equity Interests” means Equity Interests of Allegion plc other than
Disqualified Equity Interests.

“Quotation Day” means, with respect to any Euro-Currency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days. Notwithstanding the foregoing, for
any Euro-Currency Borrowing denominated in Euros, the Quotation Day for such
Eurocurrency Borrowing shall be the day that is two Euro-Currency Business Days
prior to the commencement of the applicable Interest Period for such
Euro-Currency Borrowing.

 

29



--------------------------------------------------------------------------------

“Reference Rate” means, for any day, the Adjusted London Interbank Offered Rate
as of such day for a Eurocurrency Borrowing with an Interest Period of three
months’ duration.

“Refinancing Debt” means, in respect of any Debt (the “Original Debt”), any Debt
that extends, renews or refinances such Original Debt (or any Refinancing Debt
in respect thereof); provided that (a) the principal amount (or accreted value,
if applicable) of such Refinancing Debt shall not exceed the principal amount
(or accreted value, if applicable) of such Original Debt except by an amount no
greater than accrued and unpaid interest with respect to such Original Debt and
any fees, premium and expenses relating to such extension, renewal or
refinancing; (b) the stated final maturity of such Refinancing Debt shall not be
earlier than that of such Original Debt and such Refinancing Debt shall not be
required to mature or to be repaid, prepaid, redeemed, repurchased or defeased,
whether on one or more fixed dates, upon the occurrence of one or more events or
at the option of any holder thereof (except, in each case, upon the occurrence
of an event of default, asset sale or a change in control or as and to the
extent such repayment, prepayment, redemption, repurchase or defeasance would
have been required pursuant to the terms of such Original Debt) prior to the
date 91 days after the Latest Maturity Date in effect on the date of such
extension, renewal or refinancing; provided that, notwithstanding the foregoing,
scheduled amortization payments (however denominated) of such Refinancing Debt
shall be permitted so long as the weighted average life to maturity of such
Refinancing Debt shall be no shorter than the weighted average life to maturity
of such Original Debt remaining as of the date of such extension, renewal or
refinancing (or, if shorter, 91 days after the Latest Maturity Date in effect on
the date of such extension, renewal or refinancing); (c) such Refinancing Debt
shall not constitute an obligation (including pursuant to a Guarantee) of any
Borrower or any Subsidiary, in each case that shall not have been (or, in the
case of after-acquired Subsidiaries, shall not have been required to become
pursuant to the terms of the Original Debt) an obligor in respect of such
Original Debt, and shall not constitute an obligation of any Borrower if such
Borrower shall not have been an obligor in respect of such Original Debt; (d) if
such Original Debt shall have been subordinated to the Obligations, such
Refinancing Debt shall also be subordinated to the Obligations on terms not less
favorable in any material respect to the Banks; and (e) in the case of any
Refinancing Debt of any Loan Party, such Refinancing Debt shall not be secured
by any Lien on any asset other than the assets that secured such Original Debt
(or would have been required to secure such Original Debt pursuant to the terms
thereof).

“Refunding Borrowing” means a Committed Revolving Borrowing which, after
application of the proceeds thereof, results in no net increase in the
outstanding principal amount of Committed Revolving Loans made by any Revolving
Bank.

“Register” has the meaning set forth in Section 9.6(g).

“Regulation T” means Regulation T of the Board, as in effect from time to time.

“Regulation U” means Regulation U of the Board, as in effect from time to time.

“Regulation X” means Regulation X of the Board, as in effect from time to time.

 

30



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, managers,
partners, trustees, administrators, agents, representatives, controlling persons
and advisors of such Person and such Person’s Affiliates.

“Required Banks” means, at any time, Banks having at least a majority of the
aggregate amount of the Dollar Revolving Exposure, Multi-Currency Revolving
Exposure, Term Loans and unused Commitments (other than Swingline Commitments)
at such time.

“Required Revolving Banks” means, at any time, Revolving Banks having at least a
majority of the aggregate amount of the Dollar Revolving Exposure,
Multi-Currency Revolving Exposure and unused Revolving Commitments at such time.

“Required Term Banks” means, at any time, Term Banks holding outstanding Term
Commitments and Term Loans representing a majority of all Term Commitments and
Term Loans outstanding at such time.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any law (including
common law), statute, ordinance, treaty, rule, regulation, order, decree, writ,
injunction, settlement agreement or determination of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reset Date” has the meaning set forth in Section 1.6(a).

“Restricted Subsidiary” means (a) any Subsidiary, excluding any Subsidiary the
greater part of the operating assets of which are located or the principal
business of which is carried on outside of the United States of America, and
(b) Allegion US and any other Guarantor, to the extent not falling within clause
(a) of this definition.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Banks” means, collectively, the Dollar Revolving Banks and the
Multi-Currency Revolving Banks.

“Revolving Borrowings” means, collectively, Committed Revolving Borrowings and
Borrowings of Money Market Loans.

“Revolving Commitment” means, collectively, the Dollar Revolving Commitments and
the Multi-Currency Revolving Commitments. The initial aggregate amount of the
Revolving Banks’ Revolving Commitments is $500,000,000.

“Revolving Exposure” means Dollar Revolving Exposure or Multi-Currency Revolving
Exposure, as the context may require.

 

31



--------------------------------------------------------------------------------

“Revolving Loan” means a Committed Revolving Loan, a Money Market Loan or a
Swingline Loan, as the case may be.

“Revolving Maturity Date” means the fifth anniversary of the Effective Date, or,
if such day is not a Euro-Currency Business Day, the next preceding
Euro-Currency Business Day, as the same may be extended pursuant to
Section 2.22.

“S&P” means S&P Global Ratings.

“SEC” means the United States Securities and Exchange Commission.

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by Allegion plc.

“Swingline Bank” means JPMorgan Chase Bank, N.A., in its capacity as a lender of
Swingline Loans hereunder.

“Swingline Commitment” means the commitment of the Swingline Bank to make
Swingline Loans. The initial aggregate amount of the Swingline Bank’s Swingline
Commitment is $50,000,000.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Dollar
Revolving Bank at any time shall be such Bank’s Dollar Applicable Percentage of
the aggregate Swingline Exposure at such time.

“Swingline Loan” means a Loan made by the Swingline Bank pursuant to
Section 2.23. Swingline Loans may be denominated in Dollars.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees or other charges or withholdings (including backup
withholding) imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Bank” means any Bank with an outstanding Term Commitment or an outstanding
Term Loan.

“TCA” means the Taxes Consolidation Act 1997 (as amended) of Ireland.

“Term Borrowing” means a Borrowing of Term Loans.

“Term Commitment” means, as to any Bank, the obligation of such Bank to make
Term Loans to the Borrowers hereunder not to exceed the amount set forth
opposite such Bank’s name under the column “Term Commitment” on Schedule I, and
with respect to any Bank that becomes a party to this Agreement pursuant to
Section 9.6(c), the amount of the Term Commitment thereby assumed by such Bank,
in each case as such amount may from time to time be reduced pursuant to
Sections 2.9, 2.10 and 9.6(c) or increased pursuant to Section 9.6(c). The
initial aggregate amount of the Term Banks’ Term Commitments is $700,000,000.

 

32



--------------------------------------------------------------------------------

“Term Loan” means a Loan made pursuant to Section 2.1(c).

“Term Maturity Date” means the fifth anniversary of the Effective Date or, if
such day is not a Euro-Currency Business Day, the next preceding Euro-Currency
Business Day, as the same may be extended pursuant to Section 2.22.

“Total Leverage Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) Consolidated Net Debt to (b) Consolidated EBITDA for the most
recent four consecutive fiscal quarters of Allegion plc ended on such date for
which annual or quarterly financial statements have been delivered to the
Administrative Agent pursuant to Section 5.1(a) or 5.1(b) hereof.

“Transactions” means (a) each of the execution, delivery and performance by each
Borrower of each Loan Document to which it is a party, the borrowing of Loans
under this Agreement and the use of proceeds thereof and the issuance of Letters
of Credit hereunder, (b) the consummation of the Existing Debt Refinancing and
(c) the payment of related fees and expenses.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Euro-Currency Rate, the Base Rate, the Money
Market Absolute Rate or the sum of the Money Market Margin and the Adjusted
London Interbank Offered Rate.

“Universal Business Day” means any day that is a Domestic Business Day and a
Euro-Currency Business Day.

“U.S. Borrower” means any Borrower or Additional Borrower that is a U.S. Person.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.15(f)(b)(iii).

“Withholding Agent” means any U.S. Borrower or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

33



--------------------------------------------------------------------------------

SECTION 1.2. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP as in effect
from time to time, applied on a basis consistent (except for changes concurred
in by Allegion plc’s independent public accountants) with the most recent
audited consolidated financial statements of Allegion plc and its Consolidated
Subsidiaries delivered to the Banks; provided that if Allegion plc notifies the
Administrative Agent that it wishes to amend any covenant in Article V to
eliminate the effect of any change in GAAP on the operation of such covenant (or
if the Administrative Agent notifies Allegion plc that the Required Banks wish
to amend Article V for such purpose), then the compliance by the Borrowers with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrowers
and the Additional Borrowers, to the extent applicable, and the Required Banks.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under FASB Accounting Standards Codification 825-10-25 (formerly
Statement of Financial Accounting Standards 159, The Fair Value Option for
Financial Assets and Financial Liabilities), or any successor thereto, to value
any Debt of the Borrowers or any Subsidiary at “fair value”, as defined therein.

SECTION 1.3. Classification of Loans and Borrowings. Borrowings are classified
for purposes of this Agreement either by reference to the Type of Loans
comprising such Borrowing (e.g., a “Euro-Currency Borrowing” is a Borrowing
comprised of Euro-Currency Loans) or by reference to the provisions of
Article II under which participation therein is determined (e.g., a “Committed
Revolving Borrowing” is a Borrowing under Section 2.1(a) or 2.1(b) in which all
Banks participate in proportion to their Dollar Revolving Commitments or
Multi-Currency Revolving Commitments, as applicable, while a “Money Market
Borrowing” is a Borrowing under Section 2.3 in which the Revolving Bank
participants are determined on the basis of their bids in accordance therewith).
Loans may be similarly classified by reference to the Type of such Loan, or the
provisions of Article II under which such Loan is made.

SECTION 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law), and all judgments, orders,
writs and decrees binding on the applicable Persons, of all Governmental
Authorities. Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document (including this
Agreement and the other Loan Documents) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any

 

34



--------------------------------------------------------------------------------

Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

SECTION 1.5. Pro Forma Basis. With respect to any period during which any
acquisition permitted by this Agreement or any sale, transfer or other
disposition of any Equity Interests in a Subsidiary or all or substantially all
the assets of a Subsidiary or division or line of business of a Subsidiary
outside the ordinary course of business occurs, for purposes of determining
compliance with the covenants contained in Sections 5.10 and 5.11 or otherwise
for purposes of determining the Total Leverage Ratio, Consolidated Cash Interest
Expense and Consolidated EBITDA, calculations with respect to such period shall
be made on a Pro Forma Basis.

SECTION 1.6. Exchange Rates; Reset Dates. (a) At approximately 10:00 A.M. (New
York City time) or as close to such time as is reasonably practicable, on each
Calculation Date, the Administrative Agent (or, with respect to any
Multi-Currency Letter of Credit or Multi-Currency LC Disbursement, the
applicable Multi-Currency Issuing Bank) shall (i) determine the Exchange Rate as
of such Calculation Date with respect to each Foreign Currency in which any
outstanding Loan, any outstanding Letter of Credit or any unreimbursed
LC Disbursement is denominated and (ii) give notice thereof to the Banks of the
applicable Class and Allegion plc. The Exchange Rates so determined shall become
effective on the first Euro-Currency Business Day immediately following the
relevant Calculation Date (a “Reset Date”), shall remain effective until the
next succeeding Reset Date and shall for all purposes of this Agreement (other
than converting into Dollars under Sections 2.18(d), 2.18(e), 2.18(h), 2.18(i)
and 2.18(j) the obligations of the Borrowers and the Additional Borrowers and
the Revolving Banks in respect of LC Disbursements that have not been reimbursed
when due) be the Exchange Rates employed in converting any amounts between the
applicable currencies.

(b) At approximately 10:00 A.M. (New York City time) or as close to such time as
is reasonably practicable, on each Reset Date, the Administrative Agent shall
(i) determine the aggregate amount of the Dollar Equivalents of (A) the
principal amounts of the Foreign Currency Loans then outstanding (after giving
effect to any Foreign Currency Loans made or repaid on such date) and (B) the
LC Exposure and Swingline Exposure on such date (after giving effect to any
Letters of Credit denominated in a Foreign Currency issued, renewed or
terminated or requested to be issued, renewed or terminated, and Swingline Loans
made or repaid or requested to be made or repaid, on such date) and (ii) notify
Allegion plc of the results of such determination.

 

35



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.1. Commitments to Lend. (a) During the Revolving Availability Period,
each Dollar Revolving Bank severally agrees, on the terms and conditions set
forth in this Agreement, to make Committed Revolving Loans in Dollars to any
Borrower or any Additional Borrower pursuant to this Section 2.1(a) from time to
time in amounts such that the Dollar Revolving Exposure of such Bank at any one
time outstanding shall not exceed the amount of its Dollar Revolving Commitment.
Each Committed Revolving Borrowing under this Section 2.1(a) shall be in an
aggregate principal amount of $10,000,000 or any larger multiple of $1,000,000
(except that any such Borrowing may be in the aggregate amount available in
accordance with Section 3.2(b)) and shall be made from the several Dollar
Revolving Banks ratably in proportion to their respective Available Dollar
Revolving Commitments. Within the foregoing limits, any Borrower may borrow
under this Section 2.1(a), repay, or to the extent permitted by Section 2.11,
prepay Dollar Revolving Loans and reborrow at any time during the Revolving
Availability Period under this Section 2.1(a).

(b) During the Revolving Availability Period, each Multi-Currency Revolving Bank
severally agrees, on the terms and conditions set forth in this Agreement, to
make Committed Revolving Loans in Dollars, English pounds sterling, euros or
other Foreign Currencies (“Multi-Currency Revolving Loans”) to any Borrower or
any Additional Borrower pursuant to this Section 2.1(b) from time to time in
amounts such that (i) the Dollar Equivalent of the aggregate principal amount of
Multi-Currency Revolving Loans by such Revolving Bank at any one time
outstanding shall not exceed the amount of its Multi-Currency Revolving
Commitment and (ii) the Multi-Currency Revolving Exposure of such Bank at any
one time outstanding shall not exceed the amount of its Multi-Currency Revolving
Commitment. All Multi-Currency Revolving Loans denominated in Foreign Currencies
shall be Euro-Currency Loans. Each Borrowing under this Section 2.1(b) shall be
in an aggregate principal amount of (or, in the case of a Foreign Currency Loan,
the Foreign Currency Equivalent of) $10,000,000 or any larger multiple of (or,
in the case of a Foreign Currency Loan, the Foreign Currency Equivalent of)
$1,000,000 (except that any such Borrowing may be in the aggregate amount
available in accordance with Section 3.2(b)) and shall be made from the several
Multi-Currency Revolving Banks ratably in proportion to their respective
Available Multi-Currency Revolving Commitments. Within the foregoing limits, any
Borrower or any Additional Borrower may borrow under this Section 2.1(b), repay,
or to the extent permitted by Section 2.11, prepay Multi-Currency Revolving
Loans and reborrow at any time during the Revolving Availability Period under
this Section 2.1(b).

(c) On the Effective Date, each Term Bank severally agrees, on the terms and
conditions set forth in this Agreement, to make an initial Term Loan in Dollars
to Allegion plc in a principal amount not exceeding such Bank’s initial Term
Commitment. Term Loans shall be made by the Term Banks ratably in proportion to
their respective Term Commitments. Any amounts prepaid or repaid in respect of
Term Loans may not be reborrowed.

 

36



--------------------------------------------------------------------------------

(d) Each Loan made pursuant to this Section 2.1 shall be made as part of a
Borrowing consisting of Loans of the same Class and Type.

SECTION 2.2. Notice of Borrowings. Other than in connection with a Swingline
Borrowing (which shall be governed by Section 2.23), any Borrower or any
Additional Borrower, as applicable, shall give the Administrative Agent notice
(a “Notice of Committed Borrowing”) (x) at its New York address not later than
11:00 A.M. (New York City time) on the date of each Base Rate Borrowing, (y) at
its New York address not later than 11:00 A.M. (New York City time) on the third
Universal Business Day before each Euro-Currency Borrowing denominated in
Dollars, and (z) at its London address not later than 11:00 A.M. (London time)
on the third Universal Business Day before each Euro-Currency Borrowing
denominated in a Foreign Currency, specifying:

(a) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing, a Universal Business Day in the case of a
Euro-Currency Borrowing denominated in Dollars or a Euro-Currency Business Day
in the case of a Euro-Currency Borrowing denominated in a Foreign Currency,

(b) the Class of such Borrowing,

(c) the aggregate amount of such Borrowing and, in the case of a Multi-Currency
Revolving Borrowing, whether such Borrowing is to be denominated in Dollars,
English pounds sterling, euros or another Foreign Currency,

(d) in the case of Loans to be made in Dollars, whether the Loans comprising
such Borrowing are to be Base Rate Loans or Euro-Currency Loans, and

(e) in the case of a Fixed Rate Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period.

If no election as to the Type of Loans comprising the Borrowing is specified,
then the requested Borrowing shall be a Base Rate Borrowing. If no Interest
Period is specified with respect to any requested Euro-Currency Borrowing, then
the applicable Borrower or Additional Borrower shall be deemed to have selected
an Interest Period of one month’s duration. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not be more
than a total of 20 Euro-Currency Borrowings in the aggregate at any time
outstanding.

SECTION 2.3. Money Market Borrowings. (a) The Money Market Option. In addition
to Committed Revolving Borrowings pursuant to Section 2.1, any Borrower may, as
set forth in this Section, request that the Revolving Banks of any Class, during
the Revolving Availability Period, make offers to make Money Market Loans to
such Borrower. The Revolving Banks of such Class may, but shall have no
obligation to, make such offers and the applicable Borrower may, but shall have
no obligation to, accept any such offers in the manner set forth in this
Section. Any Borrower may request that the Revolving Banks of any Class make

 

37



--------------------------------------------------------------------------------

Money Market Loans denominated in Dollars or in any Foreign Currency; provided,
however, that at no time may any Borrower request that the Revolving Banks make
Money Market Loans so as to cause the amount of the Revolving Exposure with
respect to any Class to exceed the amount of the total Revolving Commitments of
such Class.

(b) Money Market Quote Request. When any Borrower wishes to request offers to
make Money Market Loans under this Section, it shall transmit to the
Administrative Agent by facsimile or electronic transmission a Money Market
Quote Request substantially in the form of Exhibit B hereto (a “Money Market
Quote Request”) so as to be received no later than 11:00 A.M. (New York City
time) at the Administrative Agent’s New York facsimile number, and, in the case
of Money Market Loans to be denominated in a Foreign Currency, so as to be
received no later than 11:00 A.M. (London time) at the Administrative Agent’s
London facsimile number on (w) the fourth Universal Business Day prior to the
date of Borrowing proposed therein, in the case of a LIBOR Auction to be
denominated in Dollars, (x) the fourth Euro-Currency Business Day prior to the
date of Borrowing proposed therein, in the case of a LIBOR Auction to be
denominated in a Foreign Currency, (y) the second Euro-Currency Business Day
prior to the date of Borrowing proposed therein, in the case of an Absolute Rate
Auction to be denominated in a Foreign Currency or (z) the second Domestic
Business Day prior to the date of Borrowing proposed therein, in the case of an
Absolute Rate Auction to be denominated in Dollars (or, in any case, such other
time or date as such Borrower and the Administrative Agent shall have mutually
agreed and shall have notified to the Revolving Banks of the applicable Class,
which date is not later than the date of the Money Market Quote Request for the
first LIBOR Auction or Absolute Rate Auction for which such change is to be
effective) specifying:

(i) the proposed date of Borrowing, which shall be a Euro-Currency Business Day
in the case of a LIBOR Auction or an Absolute Rate Auction to be denominated in
a Foreign Currency, a Universal Business Day in the case of a LIBOR Auction to
be denominated in Dollars or a Domestic Business Day in the case of an Absolute
Rate Auction to be denominated in Dollars,

(ii) the aggregate amount of such Borrowing, which shall be subject to the
provisions of Section 2.3(a) and shall be $10,000,000 (or the Foreign Currency
Equivalent thereof, in the case of Money Market Loans to be denominated in a
Foreign Currency) or a larger multiple of $1,000,000 (or the Foreign Currency
Equivalent thereof, in the case of Money Market Loans to be denominated in a
Foreign Currency),

(iii) the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period,

(iv) whether the Money Market Quotes requested are to set forth a Money Market
Margin or a Money Market Absolute Rate,

 

38



--------------------------------------------------------------------------------

(v) the Applicable Currency in which the proposed Borrowing is to be
denominated, and

(vi) the Class or Classes of Revolving Banks to submit proposals.

Any Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request. No Money Market Quote
Request shall be given within five Euro-Currency Business Days (or such other
number of days as the requesting Borrower and the Administrative Agent may
agree) of any other Money Market Quote Request.

(c) Invitation for Money Market Quotes. Promptly upon receipt of a Money Market
Quote Request, the Administrative Agent shall send to the Revolving Banks of the
applicable Class by facsimile or electronic transmission an invitation for Money
Market Quotes substantially in the form of Exhibit C hereto (an “Invitation for
Money Market Quotes”), which shall constitute an invitation by the requesting
Borrower to each Revolving Bank of such Class to submit Money Market Quotes
offering to make the Money Market Loans to which such Money Market Quote Request
relates in accordance with this Section.

(d) Submission and Contents of Money Market Quotes. (i) Each Revolving Bank of
the applicable Class may submit a Money Market Quote containing an offer or
offers to make Money Market Loans in response to any Invitation for Money Market
Quotes. Each Money Market Quote must comply with the requirements of this
subsection (d) and must be submitted to the Administrative Agent by facsimile or
electronic transmission at its offices specified in or pursuant to Section 9.1
not later than (w) 9:30 A.M. (London time) on the third Euro-Currency Business
Day prior to the proposed date of Borrowing, in the case of a LIBOR Auction to
be denominated in a Foreign Currency, (x) 9:30 A.M. (New York City time) on the
third Universal Business Day prior to the proposed date of Borrowing, in the
case of a LIBOR Auction to be denominated in Dollars, (y) 9:30 A.M. (New York
City time) on the first Domestic Business Day prior to the proposed date of
Borrowing, in the case of an Absolute Rate Auction to be denominated in Dollars
or (z) 9:30 A.M. (London time) on the first Euro-Currency Business Day prior to
the proposed date of Borrowing, in the case of an Absolute Rate Auction to be
denominated in a Foreign Currency (or, in any case, such other time or date as
the requesting Borrower and the Administrative Agent shall have mutually agreed
and shall have notified to the Revolving Banks of the applicable Class not later
than the date of the Money Market Quote Request for the first LIBOR Auction or
Absolute Rate Auction for which such change is to be effective); provided that
Money Market Quotes submitted by the Administrative Agent (or any affiliate of
the Administrative Agent) in the capacity of a Revolving Bank may only be
submitted if the Administrative Agent or such affiliate notifies the requesting
Borrower of the terms of the offer or offers contained therein not later than 15
minutes prior to the deadline for the other Revolving Banks of such Class.
Subject to Articles III and VI, any Money Market Quote so made shall be
irrevocable except with the written consent of the Administrative Agent given on
the instructions of the requesting Borrower.

 

39



--------------------------------------------------------------------------------

(ii) Each Money Market Quote shall be in substantially the form of Exhibit D
hereto and shall in any case specify:

(A) the proposed date of Borrowing,

(B) the principal amount of the Money Market Loan for which each such offer is
being made, which principal amount (w) may be greater than or less than the
Revolving Commitment of such Class of the quoting Revolving Bank, (x) must be
$10,000,000 (or the Foreign Currency Equivalent thereof, in the case of Money
Market Loans to be denominated in a Foreign Currency) or a larger multiple of
$1,000,000 (or the Foreign Currency Equivalent thereof, in the case of Money
Market Loans to be denominated in a Foreign Currency), (y) may not exceed the
principal amount of Money Market Loans for which offers were requested and
(z) may be subject to an aggregate limitation as to the principal amount of
Money Market Loans for which offers being made by such quoting Revolving Bank
may be accepted,

(C) in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Money Market Margin”) offered for each such
Money Market Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%, rounded upwards, if necessary) to be added to or subtracted
from such base rate,

(D) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%, rounded upwards, if necessary) (the
“Money Market Absolute Rate”) offered for each such Money Market Loan, and

(E) the identity of the quoting Revolving Bank and the Class of such Revolving
Bank.

A Money Market Quote may set forth up to five separate offers by the quoting
Revolving Bank with respect to each Interest Period specified in the related
Invitation for Money Market Quotes.

(iii) Any Money Market Quote shall be disregarded if it:

(A) is not substantially in conformity with Exhibit D hereto or does not specify
all of the information required by subsection 2.3(d)(ii);

(B) contains qualifying, conditional or similar language;

(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes; or

(D) arrives after the time set forth in subsection 2.3(d)(i).

 

40



--------------------------------------------------------------------------------

(e) Notice to Borrower. The Administrative Agent shall promptly notify the
requesting Borrower of the terms (x) of any Money Market Quote submitted by a
Revolving Bank of the applicable Class that is in accordance with
subsection 2.3(d) and (y) of any Money Market Quote that amends, modifies or is
otherwise inconsistent with a previous Money Market Quote submitted by such Bank
with respect to the same Money Market Quote Request. Any such subsequent Money
Market Quote shall be disregarded by the Administrative Agent unless such
subsequent Money Market Quote is submitted solely to correct a manifest error in
such former Money Market Quote. The Administrative Agent’s notice to such
Borrower shall specify (A) the aggregate principal amount of Money Market Loans
for which offers have been received for each Interest Period specified in the
related Money Market Quote Request, (B) the respective principal amounts and
Money Market Margins or Money Market Absolute Rates, as the case may be, so
offered and (C) if applicable, limitations on the aggregate principal amount of
Money Market Loans for which offers in any single Money Market Quote may be
accepted.

(f) Acceptance and Notice by Borrower. Not later than 11:30 A.M. (New York City
time or London time, as applicable) on (x) the date that Money Market Quotes are
due pursuant to Section 2.3(d)(i), in the case of a LIBOR Auction, or (y) the
proposed date of Borrowing, in the case of an Absolute Rate Auction (or, in
either case, such other time or date as the requesting Borrower and the
Administrative Agent shall have mutually agreed and shall have notified to the
Revolving Banks of the applicable Class, which date shall not be later than the
date of the Money Market Quote Request for the first LIBOR Auction or Absolute
Rate Auction for which such change is to be effective), such Borrower shall
notify the Administrative Agent of its acceptance or non-acceptance of the
offers so notified to it pursuant to subsection 2.3(e). In the case of
acceptance, such notice (a “Notice of Money Market Borrowing”) shall specify the
aggregate principal amount of offers for each Interest Period that are accepted.
The requesting Borrower may accept any Money Market Quote in whole or in part;
provided that:

(i) the aggregate principal amount of each Money Market Borrowing may not exceed
the applicable amount set forth in the related Money Market Quote Request,

(ii) the principal amount of each Money Market Borrowing must be $10,000,000 (or
the Foreign Currency Equivalent thereof, in the case of Money Market Loans to be
denominated in a Foreign Currency) or a larger multiple of $1,000,000 (or the
Foreign Currency Equivalent thereof, in the case of Money Market Loans to be
denominated in a Foreign Currency),

(iii) acceptance of offers may only be made on the basis of ascending Money
Market Margins or Money Market Absolute Rates, as the case may be, and

(iv) no Borrower may accept any offer that is described in
subsection 2.3(d)(iii) or that otherwise fails to comply with the requirements
of this Agreement (including the requirements of the third sentence of
Section 2.3(a)).

 

41



--------------------------------------------------------------------------------

(g) Allocation by Administrative Agent. If offers are made by two or more
Revolving Banks of the applicable Class with the same Money Market Margins or
Money Market Absolute Rates, as the case may be, for a greater aggregate
principal amount than the amount in respect of which such offers are accepted
for the related Interest Period, the principal amount of Money Market Loans in
respect of which such offers are accepted shall be allocated by the
Administrative Agent among such Banks as nearly as possible (in multiples of
$1,000,000 (or the Foreign Currency Equivalent thereof, in the case of Money
Market Loans to be denominated in a Foreign Currency), as the Administrative
Agent may deem appropriate) in proportion to the aggregate principal amounts of
such offers. Determinations by the Administrative Agent of the amounts of Money
Market Loans shall be conclusive in the absence of manifest error.

SECTION 2.4. Notice to Banks; Funding of Loans. (a) Upon receipt of a Notice of
Borrowing, the Administrative Agent shall promptly notify each relevant Bank of
the contents thereof and of such Bank’s share (if any) of such Borrowing and
such Notice of Borrowing shall not thereafter be revocable by the requesting
Borrower or Additional Borrower, as the case may be; provided that Swingline
Loans shall be made as provided in Section 2.23. Each Bank at its option may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Bank to make such Loan (subject to the provision by such branch or Affiliate,
prior to such branch or Affiliate receiving any payments pursuant to the Loan
Documents, of any documentation required pursuant to Section 2.15); provided
that any exercise of such option shall not affect the obligation of the
applicable Borrower or the applicable Additional Borrower to repay such Loan in
accordance with the terms of this Agreement.

(b) Not later than 12:30 P.M. (New York City time or London time, as applicable)
on the date of each Borrowing, each Bank participating therein shall (except as
provided in subsection 2.4(c) of this Section) make available its share of such
Borrowing, in Federal or other funds immediately available in New York City or
in London, as applicable, to the Administrative Agent at its address specified
in or pursuant to Section 9.1 (or, in the case of any Borrowing denominated in a
Foreign Currency, at such other address as the Administrative Agent may specify
from time to time by written notice to Allegion plc and the Banks). Unless the
Administrative Agent determines that any applicable condition specified in
Article III has not been satisfied, the Administrative Agent will make the funds
so received from such Banks available in like funds to the applicable Borrower
or the applicable Additional Borrower, as the case may be, at the Administrative
Agent’s aforesaid address. If any Bank makes a new Loan with respect to any
Class hereunder on a day on which the applicable Borrower or the applicable
Additional Borrower, as the case may be, is to repay all or any part of an
outstanding Loan of such Class from such Bank, such Bank shall apply the
proceeds of its new Loan of such Class to make such repayment and only an amount
equal to the difference (if any) between the amount being borrowed and the
amount being repaid shall be made available by such Bank to the Administrative
Agent as provided in this subsection 2.4(b), or remitted by the applicable
Borrower or the applicable Additional Borrower, as the case may be, to the
Administrative Agent as provided in Section 2.12, as the case may be.

 

42



--------------------------------------------------------------------------------

(c) Unless the Administrative Agent shall have received notice from a Bank of
the applicable Class prior to the date (or, if a Base Rate Borrowing, the time)
of any Borrowing that such Bank will not make available to the Administrative
Agent such Bank’s share of such Borrowing, the Administrative Agent may assume
that such Bank has made such share available to the Administrative Agent on the
date of such Borrowing in accordance with subsection 2.4(b) of this Section 2.4
and the Administrative Agent may, in reliance upon such assumption, make
available to the applicable Borrower or the applicable Additional Borrower, as
the case may be, on such date a corresponding amount. If and to the extent that
such Bank shall not have so made such share available to the Administrative
Agent, such Bank and such Borrower or such Additional Borrower, as the case may
be, severally (as between the Banks and any Borrower or applicable Additional
Borrower) and jointly and severally (as between the Borrowers or applicable
Additional Borrower) agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Administrative Agent, at a rate per annum equal to
(i) in the case of amounts denominated in Dollars, the daily average NYFRB Rate,
and (ii) in the case of amounts denominated in a Foreign Currency, the daily
average cost of funding such amount (as reasonably determined by the
Administrative Agent). A certificate of the Administrative Agent submitted to
any Bank with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Bank shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Bank’s Loan included in such Borrowing for purposes of this
Agreement.

SECTION 2.5. Evidence of Debt. (a) Each Bank shall maintain in accordance with
its usual practice an account or accounts evidencing indebtedness of the
Borrowers and any Additional Borrower to such Bank resulting from the Loans of
such Bank from time to time, including the Class thereof and the amounts of
principal and interest payable and paid to such Bank from time to time under
this Agreement.

(b) The Administrative Agent shall maintain the Register pursuant to
subsection 9.6(g), and a subaccount therein for each Bank, in which shall be
recorded (i) the amount of each Loan made hereunder and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrowers and any Additional Borrower to
each Bank hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrowers and any Additional Borrower
and each Bank’s share thereof.

(c) The entries made in the Register and the accounts of each Bank maintained
pursuant to subsection 2.5(b) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of the
Borrowers and any Additional Borrower therein recorded; provided, however, that
the failure of any Bank or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrowers or any Additional Borrower to repay (with applicable
interest) any Loans made to the Borrowers or such Additional Borrower by such
Bank in accordance with the terms of this Agreement.

 

43



--------------------------------------------------------------------------------

(d) Each Borrower and each Additional Borrower agrees that, upon the request to
the Administrative Agent by any Bank, such Borrower or such Additional Borrower
will execute and deliver to such Bank a single Note of such Borrower or such
Additional Borrower, as the case may be, evidencing the Loans of each Class of
such Bank.

SECTION 2.6. Repayment of Loans.

(a) Each Borrower hereby, jointly and severally, unconditionally promises to
(i) pay to the Administrative Agent for the account of each Revolving Bank the
then unpaid principal amount (together with accrued interest) of each Revolving
Loan of the Borrowers on the Revolving Maturity Date, (ii) pay to the Swingline
Bank the then unpaid principal amount of each Swingline Loan of the Swingline
Bank on the earlier of the Revolving Maturity Date and the first day after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Domestic Business Days after such Swingline Loan is made (provided
that on each date that a Revolving Borrowing is made, the Borrowers shall repay
all Swingline Loans that were outstanding on the date such Borrowing was
requested) and (iii) repay Term Borrowings on each date set forth below in the
aggregate principal amount set forth opposite such date (as such amounts may be
adjusted pursuant to paragraph 2.6(b) of this Section):

 

Date

   Amount

December 31, 2017

   $  8,750,000

March 31, 2018

   $  8,750,000

June 30, 2018

   $  8,750,000

September 30, 2018

   $  8,750,000

December 31, 2018

   $  8,750,000

March 31, 2019

   $  8,750,000

June 30, 2019

   $  8,750,000

September 30, 2019

   $  8,750,000

December 31, 2019

   $  8,750,000

March 31, 2020

   $  8,750,000

June 30, 2020

   $  8,750,000

September 30, 2020

   $  8,750,000

December 31, 2020

   $  8,750,000

March 31, 2021

   $  17,500,000

June 30, 2021

   $  17,500,000

September 30, 2021

   $  17,500,000

December 31, 2021

   $  17,500,000

March 31, 2022

   $  17,500,000

June 30, 2022

   $  17,500,000

September 12, 2022

   Balance of any remaining


outstanding principal amount

 

44



--------------------------------------------------------------------------------

(b) Any prepayment of a Term Borrowing shall be applied to reduce the subsequent
scheduled repayments of the Term Borrowings pursuant to this Section as directed
by the Borrowers (or, in the absence of a direction by the Borrowers, in direct
order of maturity thereof). If the initial aggregate amount of the Banks’ Term
Commitments exceeds the aggregate principal amount of Term Loans that are made
on the Effective Date, then the scheduled repayments of Term Borrowings to be
made pursuant to paragraph (a) of this Section shall be reduced ratably, based
on the amount of such scheduled repayments, by an aggregate amount equal to such
excess.

(c) Each repayment of a Term Borrowing shall be applied ratably to the Loans
included in the repaid Term Borrowing. All repayments of Term Borrowings shall
be accompanied by accrued interest on the amount repaid.

SECTION 2.7. Interest Rates. (a) Each Base Rate Loan (including each Swingline
Loan) shall bear interest on the outstanding principal amount thereof, for each
day from the date such Loan is made until it becomes due, at a rate per annum
equal to the sum of the Base Rate for such day plus the Applicable Margin. Such
interest shall be payable quarterly in arrears on the last Domestic Business Day
of each calendar quarter ending on March 31, June 30, September 30 and
December 31 of each year and, in the case of a Revolving Loan that is a Base
Rate Loan (including a Swingline Loan), upon the date of termination of the
Revolving Commitments in their entirety. Any overdue principal of or interest on
any Base Rate Loan shall bear interest, payable on demand, for each day from and
including the date payment thereof was due to but excluding the date of actual
payment, at a rate per annum equal to the sum of 2% plus the rate otherwise
applicable to Base Rate Loans for such day.

(b) Each Euro-Currency Loan shall bear interest on the outstanding principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the sum of the Applicable Margin plus the applicable Adjusted London
Interbank Offered Rate. Such interest shall be payable for each Interest Period
on the last day thereof and, if such Interest Period is longer than three
months, at intervals of three months after the first day thereof. Any overdue
principal of or interest on any Euro-Currency Loan shall bear interest, payable
on demand, for each day from and including the date payment thereof was due to
but excluding the date of actual payment, at a rate per annum equal to the sum
of 2% plus the Applicable Margin plus the Adjusted London Interbank Offered Rate
applicable to such Loan.

(c) [Reserved].

(d) Each Money Market LIBOR Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the sum of the Adjusted London Interbank Offered Rate for
such Interest Period (determined in accordance with Section 2.7(b) as if the
related Money Market LIBOR Borrowing were a Committed Euro-Currency Borrowing)
plus (or minus) the Money Market Margin quoted by the Revolving Bank making such
Loan in accordance with Section 2.3. Each Money Market Absolute Rate Loan shall
bear interest on the outstanding principal amount thereof, for the Interest
Period applicable thereto, at a rate per annum equal to the Money Market
Absolute Rate quoted by the Revolving Bank making such Loan in accordance with
Section 2.3. Such interest shall be payable for each Interest Period on the last
day thereof and, if such Interest Period is longer than three months, at
intervals of three months after the first day thereof. Any overdue

 

45



--------------------------------------------------------------------------------

principal of or interest on any Money Market Loan shall bear interest, payable
on demand, for each day from and including the date payment thereof was due to
but excluding the date of actual payment, at a rate per annum equal to the sum
of 2% plus the Prime Rate for such day.

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrowers and the participating Banks of each rate of interest so determined,
and its determination thereof shall be conclusive in the absence of manifest
error.

SECTION 2.8. Fees. (a) The Borrowers jointly and severally agree to pay to the
Administrative Agent for the account of the Revolving Banks a commitment fee,
which shall accrue at the Applicable Margin on the daily unused amount of the
Revolving Commitments of each Revolving Bank during the period from and
including the date hereof to but excluding the date on which such Revolving
Commitment terminates. Accrued commitment fees shall be payable quarterly in
arrears on each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the date of this Agreement, and
upon the date of termination of the Revolving Commitments in their entirety. All
commitment fees shall be computed on the basis of a year of 360 days, and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees, a Revolving
Commitment of a Bank shall be deemed to be used to the extent of the outstanding
Revolving Loans and LC Exposure in respect of such Class of such Bank (and any
Swingline Exposure of such Bank shall be disregarded for such purpose and no
portion of the Dollar Revolving Commitments shall be deemed utilized as a result
of outstanding Swingline Loans).

(b) The Borrowers jointly and severally agree to pay to the Administrative Agent
for the account of each Revolving Bank a participation fee, payable in Dollars,
with respect to its participations in Letters of Credit, which shall accrue at
the Applicable Margin for Euro-Currency Loans on the average daily amount of the
Dollar Equivalent of such Bank’s total LC Exposure during the period from and
including the Effective Date to but excluding the later of the date on which
such Bank’s Revolving Commitment terminates and the date on which such Revolving
Bank ceases to have any LC Exposure. The Borrowers also jointly and severally
agree to pay to each Issuing Bank a fronting fee, which shall accrue at a rate
of 0.125% per annum or at such rate as shall be mutually agreed upon by the
Borrowers and such Issuing Bank on the daily aggregate face amount of
outstanding Letters of Credit issued by such Issuing Bank during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Domestic Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees

 

46



--------------------------------------------------------------------------------

payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

SECTION 2.9. Optional Termination or Reduction of Commitments. The Borrowers
may, upon at least one Domestic Business Day’s notice to the Administrative
Agent (which shall give prompt notice thereof to each applicable Bank),
(i) terminate the Commitments of any Class at any time; provided that Revolving
Commitments of any Class or Swingline Commitments shall not be terminated if
Revolving Loans of such Class or Swingline Loans (as applicable) are outstanding
at such time, or (ii) ratably reduce from time to time by a minimum aggregate
amount of $5,000,000 (or the Foreign Currency Equivalent thereof, in the case of
Multi-Currency Revolving Loans denominated in a Foreign Currency) or any
multiple of $1,000,000 (or the Foreign Currency Equivalent thereof, in the case
of Multi-Currency Revolving Loans denominated in a Foreign Currency) in excess
thereof, the aggregate amount of the Commitments of any Class; provided that
(i) in the case of the reduction of Revolving Commitments of any Class or
Swingline Commitments, any outstanding principal amount of Revolving Loans of
such Class or Swingline Loans (as applicable) that would exceed the aggregate
amount of the Revolving Commitments of any Class or Swingline Commitments (as
applicable) after any such reduction must be prepaid at the time of such
reduction, together with any related amounts payable under Section 2.13 in
connection therewith and (ii) a notice of termination or reduction of the
Revolving Commitments of any Class or Swingline Commitments delivered under this
paragraph may state that such notice is conditioned upon the occurrence of one
or more events specified therein, in which case such notice will be deemed
revoked by the Borrowers on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of any Commitments of
any Class shall be permanent. Each reduction of the Commitments of any
Class shall be made ratably among the Banks in accordance with their respective
Commitments in such Class.

SECTION 2.10. Mandatory Termination of Commitments; Mandatory Prepayments.
(a) The Revolving Commitments and Swingline Commitments shall terminate on the
Revolving Maturity Date, and any Revolving Loans or Swingline Loans then
outstanding (together with accrued interest thereon) shall be due and payable on
such date. Unless previously terminated, the initial Term Commitments shall
automatically terminate upon the initial funding of the Term Loans on the
Effective Date.

(b) If, on any day, the Multi-Currency Revolving Exposure exceeds 105% of the
aggregate Multi-Currency Revolving Commitments on such date, the Borrowers
shall, within five Euro-Currency Business Days, prepay sufficient outstanding
Multi-Currency Revolving Loans and Money Market Loans made by Multi-Currency
Revolving Banks in an aggregate principal amount (together with interest accrued
to the date of such prepayment on the principal so prepaid and any amounts
payable under Section 2.13 in connection therewith) such that, after giving
effect thereto, the Multi-Currency Revolving Exposure does not exceed the
aggregate Multi-Currency Revolving Commitments on such date. If, on the last day
of any Interest Period for any Multi-Currency Revolving Borrowing, the
Multi-Currency Revolving Exposure exceeds the aggregate Multi-Currency Revolving
Commitments on such date, the Borrowers and any

 

47



--------------------------------------------------------------------------------

Additional Borrowers shall, within five Euro-Currency Business Days, prepay
sufficient outstanding Multi-Currency Revolving Loans and Money Market Loans
made by Multi-Currency Revolving Banks in an aggregate principal amount
(together with interest accrued to the date of such prepayment on the principal
so prepaid and any amounts payable under Section 2.13 in connection therewith)
such that, after giving effect thereto, the Multi-Currency Revolving Exposure
does not exceed the aggregate Multi-Currency Revolving Commitments on such date;
provided that the aggregate principal amount of the prepayment required pursuant
to this sentence on any such occasion shall not exceed the aggregate principal
amount of such Revolving Borrowings. Each such mandatory prepayment shall be
applied to prepay ratably the Multi-Currency Revolving Loans and Money Market
Loans made by Multi-Currency Revolving Banks included in each Borrowing so
prepaid.

(c) If, on any day, the Dollar Revolving Exposure exceeds the aggregate Dollar
Revolving Commitments on such date, the Borrowers and any Additional Borrowers
shall, within five Euro-Currency Business Days, prepay sufficient outstanding
Dollar Revolving Loans, Money Market Loans made by Dollar Revolving Banks and
Swingline Loans in an aggregate principal amount (together with interest accrued
to the date of such prepayment on the principal so prepaid and any amounts
payable under Section 2.13 in connection therewith) such that, after giving
effect thereto, the Dollar Revolving Exposure does not exceed the aggregate
Dollar Revolving Commitments on such date. Each such mandatory prepayment shall
be applied to prepay ratably the Dollar Revolving Loans, Money Market Loans made
by Dollar Revolving Banks and Swingline Loans included in each Borrowing so
prepaid.

SECTION 2.11. Optional Prepayments. (a) Any Borrower or any Additional Borrower
may (i) upon at least one Domestic Business Day’s notice to the Administrative
Agent (and in the case of prepayment of a Swingline Loan, the Swingline Bank),
prepay any Base Rate Borrowing (or any Money Market Borrowing bearing interest
at the Base Rate pursuant to Section 8.1) and (ii) upon at least three
Euro-Currency Business Days’ notice to the Administrative Agent, subject to
Section 2.13, prepay any Euro-Currency Borrowing, in whole at any time, or from
time to time in part, by paying the principal amount to be prepaid together with
accrued interest thereon to the date of prepayment and any amounts payable under
Section 2.13 in connection therewith; provided that any such partial prepayment
of any Borrowing of any Class shall be in the amount of $5,000,000 (or the
Foreign Currency Equivalent thereof, in the case of Foreign Currency Loans) or
any multiple of $1,000,000 (or the Foreign Currency Equivalent thereof, in the
case of Foreign Currency Loans) in excess thereof. Any such optional prepayment
of Revolving Loans of any Class shall be applied to prepay ratably the Revolving
Loans of the several Revolving Banks included in such Borrowing. Any such
optional prepayment of Term Loans shall be applied in accordance with
Section 2.6. If a notice of optional prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments of any Class or
Swingline Commitments as contemplated by Section 2.9, then such notice of
prepayment shall be deemed revoked if such notice of termination is or is deemed
revoked in accordance with Section 2.9. A notice of prepayment of Term
Borrowings of any Class pursuant to this Section may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice shall be deemed revoked by the Borrowers if such
condition is not satisfied.

 

48



--------------------------------------------------------------------------------

(b) Except as provided in clause (i) of Section 2.11(a), the Borrowers and any
Additional Borrowers may not prepay all or any portion of the principal amount
of any Money Market Loan prior to the maturity thereof.

(c) Upon receipt of a notice of prepayment pursuant to this Section (other than
a notice relating solely to Swingline Loans), the Administrative Agent shall
promptly notify each Bank of such Class of the contents thereof and of such
Bank’s ratable share (if any) of such prepayment and such notice shall not
thereafter be revocable by the applicable Borrower or the applicable Additional
Borrower, as the case may be.

SECTION 2.12. General Provisions as to Payments. (a) The Borrowers and each
Additional Borrower, as applicable, shall make each payment required to be made
by it hereunder (whether of principal, interest on the Loans, fees or amounts
payable under Sections 2.13, 2.15, 8.3 or 9.3, or otherwise) without set-off,
counterclaim or deduction of any kind (in each case, unless required by law or
by this Agreement), not later than 12:00 noon (New York City time) on the date
when due, in Federal or other funds immediately available in New York City, to
the Administrative Agent at its New York address referred to in Section 9.1,
except that payments required to be made directly to any Issuing Bank or
Swingline Bank shall be so made and payments pursuant to Sections 2.13, 2.15,
2.23, 8.3 or 9.3 shall be made directly to the Persons entitled thereto;
provided that any such payments made in respect of Loans denominated in a
Foreign Currency shall be made not later than 12:00 noon (London time) on the
date when due, in funds immediately available in London in the applicable
Foreign Currency, to the Administrative Agent at its London address referred to
in Section 9.1. The Administrative Agent will promptly distribute to each Bank
of the applicable Class its ratable share (if any) of each such payment received
by the Administrative Agent for the account of the Banks of such Class. Whenever
any payment of principal of, or interest on, the Base Rate Loans or of fees
shall be due on a day which is not a Domestic Business Day, the date for payment
thereof shall be extended to the next succeeding Domestic Business Day. Whenever
any payment of principal of, or interest on, the Euro-Currency Loans shall be
due on a day which is not a Euro-Currency Business Day, the date for payment
thereof shall be extended to the next succeeding Euro-Currency Business Day
unless such Euro-Currency Business Day falls in another calendar month, in which
case the date for payment thereof shall be the next preceding Euro-Currency
Business Day. Whenever any payment of principal of, or interest on, the Money
Market Loans shall be due on a day which is not a Euro-Currency Business Day,
the date for payment thereof shall be extended to the next succeeding
Euro-Currency Business Day; provided that in the case of Money Market Loans
denominated in Dollars, whenever any payment of principal of, or interest on,
such Dollar-denominated Money Market Loans shall be due on a day which is not a
Domestic Business Day, the date for payment thereof shall be extended to the
next succeeding Domestic Business Day. If the date for any payment of principal
is extended by operation of law or otherwise, interest thereon shall be payable
for such extended time.

(b) Unless the Administrative Agent shall have received notice from the relevant
Borrower or the relevant Additional Borrower prior to the date on which any
payment is due to the Banks of any Class hereunder that such Borrower or such
Additional Borrower will not make such payment in full, the Administrative Agent
may assume that such Borrower or such Additional Borrower has made such payment
in full to the Administrative Agent on such date and the Administrative Agent
may, in reliance

 

49



--------------------------------------------------------------------------------

upon such assumption, cause to be distributed to each Bank on such due date an
amount equal to the amount then due such Bank. If and to the extent that such
Borrower or such Additional Borrower shall not have so made such payment, each
Bank of such Class shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Bank together with interest thereon, for each
day from the date such amount is distributed to such Bank until the date such
Bank repays such amount to the Administrative Agent, at a rate per annum equal
to (i) in the case of amounts denominated in Dollars, the daily average NYFRB
Rate, and (ii) in the case of amounts denominated in a Foreign Currency, the
daily average cost of funding such amount (as determined by the Administrative
Agent).

SECTION 2.13. Funding Losses. If any Borrower or any Additional Borrower makes
any payment of principal with respect to any Fixed Rate Loan (pursuant to
Section 2.11, Article VI or VIII or otherwise, but not pursuant to Section 8.2)
of any Class on any day other than the last day of the Interest Period
applicable thereto, if any Borrower or any Additional Borrower fails to borrow,
continue or convert any Fixed Rate Loans after notice has been given to any Bank
in accordance with Section 2.4(a) or 2.19 or if any Borrower or any Additional
Borrower fails to prepay any Fixed Rate Loans after notice has been given to any
Bank in accordance with Section 2.11(c), such Borrower or such Additional
Borrower shall jointly and severally reimburse each Bank of such Class within 30
days after demand for any resulting loss or expense incurred by it (or by an
existing or prospective Participant in the related Loan), including any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after any such payment or failure to
borrow or prepay; provided that such Bank shall have delivered to such Borrower
or such Additional Borrower a certificate setting forth the calculation of the
amount of such loss or expense, which certificate shall be conclusive in the
absence of manifest error.

SECTION 2.14. Computation of Interest and Fees. Interest based on the Prime Rate
and interest and fees based on amounts denominated in English pounds sterling
hereunder shall be computed on the basis of a year of 365 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day). Except as set forth in Section 2.8, all other interest and fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).

SECTION 2.15. Taxes. (a) Any and all payments by or on account of any obligation
of each Loan Party hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if a Loan
Party shall be required by law to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions or withholdings
applicable to additional sums payable under this Section), the Administrative
Agent or the applicable Bank receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) such Loan Party
shall make such deductions and (iii) such Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

50



--------------------------------------------------------------------------------

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent shall timely reimburse it for the payment of any Other
Taxes.

(c) Each Loan Party shall indemnify the Administrative Agent and each Bank,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such Bank,
as the case may be, on or with respect to any payment by or on account of any
obligation of such Loan Party hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to such Loan Party by a Bank or by the Administrative Agent, on its own behalf
or on behalf of any Bank, shall be conclusive absent manifest error.

(d) Each Bank shall severally indemnify the Administrative Agent, within 10 days
after written demand therefor, for (i) the full amount of any Taxes attributable
to such Bank (but, in the case of Indemnified Taxes or Other Taxes, only to the
extent that a Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes, and without limiting the obligation
of each Loan Party to do so) and (ii) any Taxes attributable to such Bank’s
failure to comply with the provisions of Section 9.6(b) relating to the
maintenance of a Participant Register, in each case, that are paid or payable by
the Administrative Agent in connection with any Loan Documents and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the applicable Bank by the Administrative
Agent shall be conclusive absent manifest error. Each Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Bank under any Loan Document or otherwise payable by the Administrative
Agent to the Bank from any other source against any amount due to the
Administrative Agent under this paragraph 2.15(d).

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) Any Bank that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to any
Borrower, any Additional Borrower and the Administrative Agent, at the time or
times reasonably requested by any Borrower, any Additional Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by any Borrower, any Additional Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of

 

51



--------------------------------------------------------------------------------

withholding. In addition, any Bank, if reasonably requested by any Borrower, any
Additional Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by any
Borrower, any Additional Borrower or the Administrative Agent as will enable any
Borrower, any Additional Borrower or the Administrative Agent to determine
whether or not such Bank is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 2.15(f)(a),
2.15(f)(b) and 2.15(f)(d) below) shall not be required if in the Bank’s
reasonable judgment such completion, execution or submission would subject such
Bank to any material unreimbursed cost or expense or would materially prejudice
the legal or commercial position of such Bank. Without limiting the generality
of the foregoing, in the event that any Borrower is a U.S. Person,

(a) any Bank that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request of such Borrower or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Bank is exempt from U.S. Federal backup
withholding Tax;

(b) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Bank claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that such
Foreign Bank is not a “bank”

 

52



--------------------------------------------------------------------------------

within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a
“10 percent shareholder” of any U.S. Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code (a
“U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable; or

(iv) to the extent a Foreign Bank is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Bank is a partnership and one or more direct or
indirect partners of such Foreign Bank are claiming the portfolio interest
exemption, such Foreign Bank may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit K-4 on behalf of each such direct or
indirect partner;

(c) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(d) if a payment made to a Bank under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Bank shall deliver to the Withholding Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with their obligations under FATCA and to
determine that such Bank has complied with such Bank’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment; provided,
that solely for purposes of this clause (d), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

53



--------------------------------------------------------------------------------

Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) Notwithstanding anything to the contrary above, a Bank which makes a Loan to
Allegion plc or any Additional Borrower which is a tax resident of Ireland and
which is an Irish Qualifying Bank, within paragraph (b), (c) or (d) of that
definition, shall deliver to Allegion plc an Irish Tax Confirmation. An Irish
Qualifying Bank which becomes a party hereunder on the Effective Date shall
deliver an Irish Tax Confirmation to Allegion plc by entering into this
Agreement. If, following an assignment, or transfer or a participation of a
Bank’s rights or obligations hereunder, an Irish Qualifying Bank, within
paragraph (b), (c) or (d) of that definition, becomes a party hereunder or
becomes a Participant after the day on which this Agreement is entered into,
such Bank or Participant shall deliver to Allegion plc an Irish Tax Confirmation
on or prior to becoming a party hereunder. An Irish Qualifying Bank, within
paragraph (b), (c) or (d) of that definition, shall promptly notify the
Administrative Agent and Allegion plc if there is any change in the position
from that set out in any Irish Tax Confirmation. An Irish Treaty Bank and
Allegion plc shall cooperate in completing any procedural formalities necessary
for Allegion plc to obtain authorization to make such payment without a
deduction for or on account of Irish income tax. Any Bank to which interest may
be paid free of withholding tax due to such Bank falling within paragraph (b),
(c) or (d) of the definition of Irish Qualifying Bank shall provide details of
its name, address and country of tax residence to Allegion plc to enable it to
comply with its reporting obligations under Section 891A and 891E of the TCA.

(h) If any party determines, in its sole, reasonable discretion, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 2.15 (including by the payment of additional amounts pursuant to
this Section 2.15), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 2.15 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph, in no
event will any indemnified party be required to pay any amount to any
indemnifying party pursuant to this paragraph the payment of which would place
such indemnified party in a less favorable net after-Tax position than such
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

54



--------------------------------------------------------------------------------

(i) Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Bank, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all Obligations.

(j) Defined Terms. For purposes of this Section 2.15, the term “Bank” includes
any Issuing Bank.

SECTION 2.16. Additional Borrowers.

(a) On or after the Effective Date, Allegion plc may designate any wholly-owned
Subsidiary of Allegion plc as an Additional Borrower by delivery to the
Administrative Agent, at least ten Domestic Business Days prior to such
designation, of (i) an Additional Borrower Agreement executed by such
Subsidiary, the Guarantors and the Borrowers, substantially in the form of
Exhibit H hereto (each, an “Additional Borrower Agreement”) and (ii) a favorable
written opinion (addressed to the Administrative Agent and the Banks) of counsel
of such Subsidiary or Subsidiaries (which opinion shall be reasonably
satisfactory to the Administrative Agent). Upon delivery of the above-mentioned
documents, such Subsidiary shall for all purposes of this Agreement be an
Additional Borrower and a party to this Agreement. Promptly following receipt of
any Additional Borrower Agreement, the Administrative Agent shall send a copy
thereof to each Bank.

(b) As soon as practicable after receiving notice from Allegion plc or the
Administrative Agent of Allegion plc’s intent to designate a Subsidiary as an
Additional Borrower, and in any event at least five Domestic Business Days prior
to the delivery of an executed Additional Borrower Agreement to the
Administrative Agent pursuant to Section 2.16(a), for an Additional Borrower
that is organized under the laws of a jurisdiction other than (i) the United
States of America, or a political subdivision thereof, (ii) Ireland, (iii)
Bermuda, or (iv) the Grand Duchy of Luxembourg, any Bank that may not legally or
pursuant to its bona fide internal lending policies lend to, establish credit
for the account of and/or do any business whatsoever with such Additional
Borrower directly or through an Affiliate of such Bank, as provided in
Section 2.4(a) (a “Protesting Bank”), shall so notify Allegion plc and the
Administrative Agent in writing. With respect to each Protesting Bank, Allegion
plc shall, effective on or before the date that such Additional Borrower shall
have the right to borrow hereunder, either (i) notify the Administrative Agent
and such Protesting Bank that the Commitments of such Protesting Bank shall be
terminated; provided that such Protesting Bank shall have received payment of an
amount equal to the outstanding principal of its Loans and/or unreimbursed
Letters of Credit obligations, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, (ii) substitute such Protesting Bank in
accordance with the provisions of Section 8.5 hereof or (iii) cancel the request
to designate such Subsidiary as an “Additional Borrower” hereunder.

 

55



--------------------------------------------------------------------------------

SECTION 2.17. Additional Borrower Costs.

(a) If the cost to any Bank of making or maintaining any Loan to an Additional
Borrower is increased, or the amount of any sum received or receivable by any
Bank (or its Applicable Lending Office) is reduced, by an amount deemed by such
Bank to be material, by reason of the fact that such Additional Borrower is
organized under the laws of, or principally conducts its business in, a
jurisdiction or jurisdictions outside the United States of America, the
Borrowers and such Additional Borrower shall indemnify such Bank for such
increased cost or reduction within 30 days after demand by such Bank (with a
copy to the Administrative Agent). A certificate of such Bank claiming
compensation under this subsection (a) and setting forth the additional amount
or amounts to be paid to it hereunder, together with calculations in reasonable
detail supporting such amounts, shall be conclusive in the absence of clearly
demonstrable error. Except for increased costs or reductions in amounts
receivable required by applicable law or regulation in existence at the time
that an Additional Borrower joins this Agreement and notified to Allegion plc at
least two Domestic Business Days prior to the effectiveness of the designation
of the applicable Additional Borrower, no such compensation may be claimed
(i) in respect of any Committed Loan for any period prior to the date 60 days
before the date of notice by such Bank to Allegion plc of its intention to make
claims therefor (except that, if the applicable event giving rise to such
increased costs or reductions is retroactive, then the 60-day period referred to
above shall be extended to include the period of retroactive effect thereof) or
(ii) to the extent such Bank was aware of such cost or reduction at the time the
related Loan was made.

(b) Each Bank will promptly notify Allegion plc and the Administrative Agent of
any event of which it has knowledge that will entitle such Bank to additional
interest or payments pursuant to the foregoing subsection (a) and will designate
a different Applicable Lending Office, if, in the judgment of such Bank, such
designation will avoid the need for, or reduce the amount of, such compensation
and will not be otherwise disadvantageous to such Bank.

SECTION 2.18. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower or any Additional Borrower may request
the issuance of (x) Dollar Letters of Credit for its own account (or for the
account of any Subsidiary so long as any Borrower or any Additional Borrower is
a joint and several co-applicant in respect of such Letter of Credit),
denominated in Dollars, in a form reasonably acceptable to the Administrative
Agent and the applicable Dollar Issuing Bank, at any time and from time to time
during the Revolving Availability Period, and (y) Multi-Currency Letters of
Credit for its own account (or for the account of any Subsidiary so long as any
Borrower or any Additional Borrower is a joint and several co-applicant in
respect of such Letter of Credit), denominated in dollars or in a Foreign
Currency and in a form reasonably acceptable to the Administrative Agent and the
applicable Multi-Currency Issuing Bank, at any time and from time to time during
the Revolving Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by any Borrower or
any Additional Borrower to, or entered into by any Borrower or any Additional
Borrower with, any Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. All Existing Letters of Credit shall
be

 

56



--------------------------------------------------------------------------------

deemed to have been issued pursuant hereto, and from and after the Effective
Date shall be subject to and governed by the terms and conditions hereof;
provided that all Existing Letters of Credit that were issued under the
multi-currency revolving tranche of the Existing Credit Agreement shall be
deemed to constitute Multi-Currency Letters of Credit hereunder, and all
Existing Letters of Credit that were issued under the dollar revolving tranche
of the Existing Credit Agreement shall be deemed to constitute Dollar Letters of
Credit hereunder. Notwithstanding anything contained in any form of letter of
credit application or other agreement submitted by any Borrower or any
Additional Borrower to, or entered into by any Borrower or any Additional
Borrower with, any Issuing Bank relating to any Letter of Credit, the Dollar
Equivalent of the aggregate face amount of outstanding Letters of Credit issued
by any Issuing Bank shall not exceed (i) in the case of JPMorgan Chase Bank,
N.A., $35,000,000, and (ii) in the case of any other Issuing Bank, $25,000,000,
in each case at any time without its consent.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), any Borrower or any Additional
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by such Issuing
Bank) to the applicable Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Domestic Business
Day), the date on which such Letter of Credit is to expire (which shall comply
with paragraph (c) of this Section), the Class of such Letter of Credit, the
amount of such Letter of Credit, the currency in which such Letter of Credit
shall be denominated, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the applicable Issuing Bank, such Borrower or
such Additional Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit,
such Borrower or such Additional Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the sum of the Dollar LC Exposure and the Multi-Currency LC
Exposure at such time shall not exceed $100,000,000, (ii) the aggregate face
amount of outstanding Letters of Credit issued by any Issuing Bank shall not
exceed the respective amounts set forth in the final sentence of
Section 2.18(a), (iii) in respect of a Dollar Letter of Credit, the aggregate
Dollar Revolving Exposure shall not exceed the aggregate Dollar Revolving
Commitments, (iv) in respect of a Multi-Currency Letter of Credit, the aggregate
Multi-Currency Revolving Exposure shall not exceed the aggregate Multi-Currency
Revolving Commitments, and (v) no Bank’s Revolving Exposure with respect to any
Class shall exceed its Revolving Commitment with respect to such Class. No
Issuing Bank shall issue, amend, renew or extend a Letter of Credit with respect
to any Class if such Issuing Bank shall have been notified by the Administrative
Agent or a Majority in Interest of the applicable Class of Revolving Banks that
a Default or Event of Default has occurred and is continuing. The Issuing Banks
shall provide to the Administrative Agent and, in turn, the Administrative Agent
shall provide to the Revolving Banks of each Class a monthly

 

57



--------------------------------------------------------------------------------

update, in accordance with customary practices, of total LC Exposures with
respect to such Class, it being understood that the obligations of the Revolving
Banks shall not be subject to the receipt of such update. No Issuing Bank shall
be under any obligation to issue or amend any Letter of Credit if any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain such Issuing Bank from issuing or amending
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive from any Governmental Authority with jurisdiction over such Issuing
Bank shall prohibit, or request that such Issuing Bank refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is 18 months after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, 18 months after such renewal or extension) and (ii) the date
that is five Domestic Business Days prior to the Revolving Maturity Date;
provided, however, that any Letter of Credit may, upon the request of the
applicable Borrower or Additional Borrower, include a provision whereby such
Letter of Credit shall be renewed automatically for additional consecutive
periods of 18 months or less (but not beyond the date that is five Domestic
Business Days prior to the Revolving Maturity Date) unless the applicable
Issuing Bank notifies the beneficiary thereof at least 30 days prior to the
then-applicable expiration date that such Letter of Credit will not be renewed.
For the avoidance of doubt, if the Revolving Maturity Date in respect of any
Class of Revolving Commitments shall be extended pursuant to Section 2.22,
“Revolving Maturity Date” as referenced in this paragraph shall refer, with
respect to the Class of Letters of Credit associated with such Class of
Revolving Commitments, to the Revolving Maturity Date in respect of any Class of
Revolving Commitments as extended pursuant to Section 2.22; provided that,
notwithstanding anything in this Agreement (including Section 2.22 hereof) or
any other Loan Document to the contrary, the Revolving Maturity Date, as such
term is used in reference to any Issuing Bank or any Letter of Credit issued
thereby, may not be extended with respect to any Issuing Bank without the prior
written consent of such Issuing Bank.

(d) Participations.

(i) By the issuance of a Dollar Letter of Credit (or an amendment to a Dollar
Letter of Credit increasing the amount thereof) (and, on the Effective Date, in
the case of the Existing Letters of Credit) and without any further action on
the part of the applicable Dollar Issuing Bank or the Dollar Revolving Banks,
the Dollar Issuing Bank that is the issuer of such Dollar Letter of Credit
hereby grants to each Dollar Revolving Bank, and each Dollar Revolving Bank
hereby acquires from such Dollar Issuing Bank, a participation in such Dollar
Letter of Credit equal to such Dollar Revolving Bank’s Dollar Applicable
Percentage of the aggregate amount available to be drawn under such Dollar
Letter of Credit. In consideration and in furtherance of the foregoing, each
Dollar Revolving Bank hereby absolutely and unconditionally

 

58



--------------------------------------------------------------------------------

agrees to pay to the Administrative Agent, for the account of the applicable
Dollar Issuing Bank, such Dollar Revolving Bank’s Dollar Applicable Percentage
of each Dollar LC Disbursement made by such Dollar Issuing Bank and not
reimbursed by any Borrower or any Additional Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to any Borrower or any Additional Borrower for any
reason. Each Dollar Revolving Bank acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Dollar
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Dollar Letter of Credit or the occurrence and continuance of a Default or
reduction or termination of the Dollar Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(ii) By the issuance of a Multi-Currency Letter of Credit (or an amendment to a
Multi-Currency Letter of Credit increasing the amount thereof) (and, on the
Effective Date, in the case of the Existing Letters of Credit) and without any
further action on the part of the applicable Multi-Currency Issuing Bank or the
Multi-Currency Revolving Banks, the Multi-Currency Issuing Bank that is the
issuer of such Multi-Currency Letter of Credit hereby grants to each
Multi-Currency Revolving Bank, and each Multi-Currency Revolving Bank hereby
acquires from such Multi-Currency Issuing Bank, a participation in such
Multi-Currency Letter of Credit equal to such Multi-Currency Revolving Bank’s
Multi-Currency Applicable Percentage of the aggregate amount available to be
drawn under such Multi-Currency Letter of Credit. In consideration and in
furtherance of the foregoing, each Multi-Currency Revolving Bank hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Multi-Currency Issuing Bank, such Multi-Currency
Revolving Bank’s Multi-Currency Applicable Percentage of each Multi-Currency
LC Disbursement made by such Multi-Currency Issuing Bank and not reimbursed by
any Borrower or any Additional Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to any Borrower or any Additional Borrower for any reason. Each
Multi-Currency Revolving Bank acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Multi-Currency
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Multi-Currency Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Multi-Currency Revolving Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

59



--------------------------------------------------------------------------------

Each Revolving Bank further acknowledges and agrees that, in issuing, amending,
renewing or extending any Letter of Credit, the applicable Issuing Bank shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrowers deemed made pursuant to Section 3.2
unless, at least one Domestic Business Day prior to the time such Letter of
Credit is issued, amended, renewed or extended (or, in the case of an automatic
renewal permitted pursuant to paragraph (c) of this Section, at least one
Domestic Business Day prior to the time by which the election not to extend must
be made by the applicable Issuing Bank), the Majority in Interest of the
Revolving Banks of the applicable Class shall have notified the applicable
Issuing Bank (with a copy to the Administrative Agent) in writing that, as a
result of one or more events or circumstances described in such notice, one or
more of the conditions precedent set forth in Section 3.2 would not be satisfied
if such Letter of Credit were then issued, amended, renewed or extended (it
being understood and agreed that, in the event any Issuing Bank of any
Class shall have received any such notice, no Issuing Bank of such Class shall
have any obligation to issue, amend, renew or extend any Letter of Credit until
and unless it shall be satisfied that the events and circumstances described in
such notice shall have been cured or otherwise shall have ceased to exist).

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers and any Additional Borrowers shall jointly
and severally reimburse such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement in Dollars or (subject to the
immediately succeeding sentence) the applicable Foreign Currency, not later than
12:00 noon (New York City time) on the Domestic Business Day immediately
following the Domestic Business Day that such LC Disbursement is made (the “
Disbursement Date ”), if such Borrower or such Additional Borrower shall have
received notice of such LC Disbursement prior to 3:00 P.M. (New York City time)
on the Disbursement Date, or, if such notice has not been received by such
Borrower or such Additional Borrower prior to such time on such date, then not
later than 12:00 noon (New York City time) on (i) the Domestic Business Day
immediately following the Domestic Business Day that such Borrower or such
Additional Borrower, as applicable, receives such notice, if such notice is
received prior to 3:00 P.M. (New York City time) on the day of receipt, or
(ii) within two Domestic Business Days immediately following the day that such
Borrower or such Additional Borrower receives such notice, if such notice is not
received prior to 3:00 P.M. (New York City time) on the day of receipt; provided
that, if such LC Disbursement is not less than $10,000,000 (or the equivalent
amount in a Foreign Currency), such Borrower or such Additional Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.2, 2.3 or 2.23 that such payment be financed with a Base Rate
Revolving Loan, Euro-Currency Revolving Loan, Money Market Loan or Swingline
Loan in an equivalent amount and, to the extent so

 

60



--------------------------------------------------------------------------------

financed, such Borrower’s or such Additional Borrower’s obligations to make such
payment shall be discharged and replaced by the resulting Base Rate Revolving
Loan, Euro-Currency Revolving Loan, Money Market Loan or Swingline Loan. If any
Borrower or any Additional Borrower fails to make such payment when due, (i) if
such payment relates to a Letter of Credit denominated in a Foreign Currency,
automatically and with no further action required, such Borrower’s or such
Additional Borrower’s obligations to reimburse the applicable LC Disbursement
shall be permanently converted into an obligation to reimburse the Dollar
Equivalent, calculated using the Exchange Rates on the date when such payment
was due, of such LC Disbursement and (ii) the Administrative Agent shall notify
each Dollar Revolving Bank or Multi-Currency Revolving Bank, as applicable, of
the applicable LC Disbursement, the Dollar Equivalent thereof (if such
LC Disbursement relates to a Multi-Currency Letter of Credit denominated in a
Foreign Currency) and the payment then due from any Borrower or any Additional
Borrower in respect thereof and such Bank’s Dollar Applicable Percentage or
Multi-Currency Applicable Percentage, as applicable, thereof. Promptly following
receipt of such notice, each applicable Revolving Bank shall pay to the
Administrative Agent in Dollars its Dollar Applicable Percentage (in the case of
a Dollar LC Disbursement) or Multi-Currency Applicable Percentage (in the case
of a Multi-Currency LC Disbursement), in each case, of the payment then due from
any Borrower or any Additional Borrower (determined as provided in clause (i) of
the immediately preceding sentence, if such payment relates to a Letter of
Credit denominated in a Foreign Currency), in the same manner as provided in
Section 2.4 with respect to Loans made by such Bank (and Section 2.4 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Banks), and
the Administrative Agent shall promptly pay to the applicable Issuing Bank in
Dollars the amounts so received by it from the Revolving Banks. Promptly
following receipt by the Administrative Agent of any payment from any Borrower
or any Additional Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Banks have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Banks and such Issuing Bank as their interests
may appear. Any payment made by a Revolving Bank pursuant to this paragraph to
reimburse an Issuing Bank for any LC Disbursement (other than the funding of a
Base Rate Loan, Euro-Currency Loan, Money Market Loan or Swingline Loan as
contemplated above) shall not constitute a Revolving Loan and shall not relieve
any Borrower or any Additional Borrower of its obligation to reimburse such
LC Disbursement.

(f) Obligations Absolute. The Borrowers’ or Additional Borrower’s, as
applicable, obligation to reimburse LC Disbursements as provided in
paragraph (e) of this Section shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by an Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the

 

61



--------------------------------------------------------------------------------

foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, any
Borrower’s or any Additional Borrower’s obligations hereunder. None of the
Administrative Agent, the Revolving Banks, the Issuing Banks, or any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to any Borrower or any Additional
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by any Borrower and any
Additional Borrower to the extent permitted by applicable law) suffered by any
Borrower or any Additional Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined in a final,
non-appealable judgment by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower or the applicable Additional
Borrower, as the case may be, by telephone (confirmed by telecopy) of such
demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve such Borrower or such Additional Borrower of its
obligation to reimburse such Issuing Bank and the Revolving Banks with respect
to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless any Borrower or any Additional Borrower, as applicable, shall reimburse
such LC Disbursement in full on the date such LC Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that such Borrower
or such Additional Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to Base Rate Loans pursuant to Section 2.7; provided that,
if such Borrower or such Additional Borrower, as applicable, fails to reimburse
such LC Disbursement when

 

62



--------------------------------------------------------------------------------

due pursuant to paragraph (e) of this Section, then the rate applicable to
overdue Base Rate Loans pursuant to the last sentence of Section 2.7(a) shall
apply; provided further that, in the case of any LC Disbursement made under a
Letter of Credit denominated in a Foreign Currency, the amount of interest due
with respect thereto shall (i) in the case of any LC Disbursement that is
reimbursed on or before the due date therefor, (A) be payable in the applicable
Foreign Currency and (B) bear interest at the rate per annum then applicable to
Euro-Currency Loans pursuant to Section 2.7 and (ii) in the case of any
LC Disbursement that is reimbursed after the due date therefor, (A) be payable
in Dollars, (B) accrue on the Dollar Equivalent, calculated using the Exchange
Rates on the date such LC Disbursement was made, of such LC Disbursement and
(C) bear interest at the rate per annum then applicable to Base Rate Loans,
subject to the last sentence of Section 2.7(a). Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Bank
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Revolving Bank to the extent of such payment, and
shall be payable on demand or, if no demand has been made, on the date on which
the Borrowers and Additional Borrowers reimburse the applicable LC Disbursement
in full.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Domestic Business Day that any Borrower or any Additional
Borrower receives notice from the Administrative Agent or the Required Banks
(or, if the maturity of the Revolving Loans has been accelerated, the Required
Revolving Banks) demanding the deposit of cash collateral pursuant to this
paragraph, such Borrower or such Additional Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Banks, an amount in Dollars and in cash equal to
the Dollar Equivalent of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the (i) portions of such amount
attributable to undrawn Letters of Credit denominated in Foreign Currencies or
LC Disbursements in a Foreign Currency that such Borrower or such Additional
Borrower is not late in reimbursing shall be deposited in the applicable Foreign
Currencies in the actual amounts of such undrawn Letters of Credit and
LC Disbursements and (ii) obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable in Dollars, without demand or other notice of any kind, upon the
occurrence of any Event of Default with respect to such Borrower or such
Additional Borrower described in Section 6.1(f) or 6.1(g). For the purposes of
this paragraph, the Dollar Equivalent of LC Exposure shall be calculated using
the Exchange Rates on the date that notice demanding cash collateralization is
delivered to the applicable Borrower or Additional Borrower. Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of such Borrower or such Additional Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made in Permitted Investments at such Borrower’s or such Additional
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Banks for

 

63



--------------------------------------------------------------------------------

LC Disbursements for which they have not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of such Borrower or such Additional Borrower for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of the Required Revolving Banks), be applied to satisfy other
obligations of such Borrower or such Additional Borrower under this Agreement.
If any Borrower or any Additional Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to such
Borrower or such Additional Borrower within three Domestic Business Days after
all Events of Default have been cured or waived.

(j) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 6.1, all amounts (i) that any Borrower or any
Additional Borrower is at the time, or thereafter becomes, required to reimburse
or otherwise pay to the Administrative Agent in respect of LC Disbursements made
under any Letter of Credit denominated in a Foreign Currency (other than amounts
in respect of which such Borrower or such Additional Borrower has deposited cash
collateral pursuant to Section 2.18(i), if such cash collateral was deposited in
the applicable Foreign Currency to the extent so deposited or applied),
(ii) that the Revolving Banks are at the time, or thereafter become, required to
pay to the Administrative Agent and the Administrative Agent is at the time, or
thereafter becomes, required to distribute to the applicable Issuing Bank
pursuant to Section 2.18(e) in respect of unreimbursed LC Disbursements made
under any Letter of Credit denominated in a Foreign Currency and (iii) of each
Revolving Bank’s participation in any Letter of Credit denominated in a Foreign
Currency under which an LC Disbursement has been made shall, automatically and
with no further action required, be converted into the Dollar Equivalent,
calculated using the Exchange Rates on such date (or in the case of any
LC Disbursement made after such date, on the date such LC Disbursement is made),
of such amounts. On and after such conversion, all amounts accruing and owed to
the Administrative Agent, any Issuing Bank or any Revolving Bank in respect of
the obligations described in this paragraph shall accrue and be payable in
Dollars at the rates otherwise applicable hereunder.

SECTION 2.19. Interest Elections. (a) The Type of the Loans comprising each
Borrowing initially shall be as specified in the applicable Notice of Borrowing
or designated by Section 2.2 or 2.23 and, in the case of a Euro-Currency
Borrowing, shall have an initial Interest Period as specified in such Notice of
Borrowing or designated by Section 2.2. Thereafter, the applicable Borrower or
applicable Additional Borrower may elect to convert such Borrowing so that it is
comprised of Loans of a different Type or to continue such Borrowing and, in the
case of a Euro-Currency Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.19; provided that such Borrower or such Additional
Borrower may not elect to convert any Borrowing denominated in a Foreign
Currency to a Base Rate Borrowing and may not change the currency of any
Borrowing. The applicable Borrower or applicable Additional Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Banks
holding the Loans of the applicable Class comprising such Borrowing, and the
Loans of the applicable Class comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

64



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section 2.19, the applicable Borrower
or applicable Additional Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Notice of Borrowing would be required
under Section 2.2 if such Borrower or such Additional Borrower were requesting a
Committed Borrowing comprised of Loans of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic interest
election request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written interest election
request signed by the applicable Borrower or applicable Additional Borrower.

(c) Each telephonic and written interest election request shall specify the
following information:

(i) the Borrowing to which such interest election request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such interest election
request, which shall be a Domestic Business Day, in the case of a Base Rate
Borrowing, or a Euro-Currency Business Day, in the case of a Euro-Currency
Borrowing;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Euro-Currency Borrowing; and

(iv) if the resulting Borrowing is a Euro-Currency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such interest election request requests a Euro-Currency Borrowing but
does not specify an Interest Period, then the applicable Borrower or applicable
Additional Borrower shall be deemed to have selected an Interest Period of one
month’s duration.

(d) Promptly following receipt of an interest election request, the
Administrative Agent shall advise each Bank of the applicable Class of the
details thereof and of such Bank’s portion of each resulting Borrowing.

(e) If any Borrower or any Additional Borrower fails to deliver a timely
interest election request with respect to a Euro-Currency Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a Euro-

 

65



--------------------------------------------------------------------------------

Currency Borrowing with an Interest Period of one month. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Majority in Interest of the
applicable Class, so notify the applicable Borrower or applicable Additional
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing (or Borrowing of the applicable Class, as applicable) may be converted
to or continued as a Euro-Currency Borrowing and (ii) unless repaid, each
Euro-Currency Borrowing (or Euro-Currency Borrowing of the applicable Class, as
applicable) shall be converted to a Base Rate Borrowing at the end of the
Interest Period applicable thereto.

SECTION 2.20. Defaulting Banks. (a) Notwithstanding any provision of this
Agreement to the contrary, if one or more Revolving Banks become Defaulting
Banks, then the following provisions shall apply for so long as any such Bank is
a Defaulting Bank:

(i) no commitment fee shall accrue on the unused amount of any Revolving
Commitment of any Defaulting Bank pursuant to Section 2.8(a);

(ii) the Revolving Commitments and Revolving Exposures of each Defaulting Bank
shall be disregarded in determining whether the Required Revolving Banks,
Required Banks or any other requisite Banks shall have taken any action
hereunder or under any other Loan Document (including any consent to any waiver,
amendment or other modification pursuant to Section 9.5); provided that any
waiver, amendment, or other modification that, disregarding the effect of this
clause (ii), requires the consent of each Bank directly affected thereby
pursuant to clause (1)(a), (1)(b), (1)(c) or (1)(d) of Section 9.5 shall
continue to require the consent of each Defaulting Bank directly affected
thereby in accordance with the terms hereof; provided, further, that any waiver,
amendment or other modification of this Section 2.20(a)(ii) or clause (1)(a),
(1)(b), (1)(c) or (1)(d) of Section 9.5 at any time that a Bank is a Defaulting
Bank shall require the consent of such Defaulting Bank if such Defaulting Bank
would be directly adversely affected thereby;

(iii) (1) in the case of a Defaulting Bank that is a Dollar Revolving Bank, if
any Dollar LC Exposure or Swingline Exposure exists at the time such Dollar
Revolving Bank becomes a Defaulting Bank or (2) in the case of a Defaulting Bank
that is a Multi-Currency Revolving Bank, if any Multi-Currency LC Exposure
exists at the time such Multi-Currency Bank becomes a Defaulting Bank (each
Swingline Loan to which such Swingline Exposure is attributable being referred
to as a “Reallocated Swingline Loan” and each Letter of Credit to which such
LC Exposure is attributable being referred to as a “Reallocated Letter of
Credit”), then:

 

66



--------------------------------------------------------------------------------

(A) subject to clause (B) below, the participation of each Non-Defaulting Bank
of such Class in each Reallocated Swingline Loan (if applicable) or Reallocated
Letter of Credit of such Class shall be adjusted to be determined under
Section 2.18(d) or 2.23 on the basis of such Revolving Bank’s Adjusted Dollar
Applicable Percentage or Adjusted Multi-Currency Applicable Percentage, as the
case may be (and all references in Section 2.18 or 2.23 to “Dollar Applicable
Percentage” or “Multi-Currency Applicable Percentage” shall be deemed to be
references to “Adjusted Dollar Applicable Percentage” or “Adjusted
Multi-Currency Applicable Percentage”, as the case may be);

(B) notwithstanding the foregoing:

(1) if any Revolving Bank that becomes a Defaulting Bank shall be the Swingline
Bank or an Issuing Bank or an Affiliate thereof, no adjustment shall be made
pursuant to clause (A) above with respect to participations in any Swingline
Loan made by the Swingline Bank or any Letter of Credit issued by such Issuing
Bank, as the case may be;

(2) if all the Defaulting Banks’ Applicable Percentage of the LC Exposure of any
Class attributable to the Reallocated Letters of Credit of such Class (the
“Defaulting Bank LC Exposure”) and, in the case of Dollar Revolving Banks, the
Swingline Exposure attributable to the Reallocated Swingline Loans (the
“Defaulting Bank Swingline Exposure”) collectively exceed the unused portion of
the Revolving Commitments of the Non-Defaulting Banks of such Class as of the
time the adjustments are to be made pursuant to clause (A) above (any such
unused portion being referred to as the “Maximum Incremental Participation
Amount”), then the incremental amount of participations in Letters of Credit of
such Class and, in the case of Dollar Revolving Banks, Swingline Loans acquired
by the Non-Defaulting Banks under clause (A) above (the “Incremental
Participations”) shall not exceed at any time the Maximum Incremental
Participation Amount with respect to such Class;

(3) adjustments under Section 2.20(a)(iii)(A) and (B) above shall only be made
to the extent that, after giving effect to such adjustments, the Revolving
Exposure of any Non-Defaulting Bank with respect to any Class shall not exceed
its Revolving Commitment with respect to such Class; and

(4) no adjustment shall be made under Section 2.20(a)(iii)(A) or (B) above if,
at the time such adjustment is made, an Event of Default has occurred and is
continuing;

 

67



--------------------------------------------------------------------------------

(C) if the Defaulting Bank LC Exposure with respect to any Class and Defaulting
Bank Swingline Exposure (in the case of Dollar Revolving Banks) collectively
exceed the Maximum Incremental Participation Amount with respect to such Class,
then the applicable Borrower or applicable Additional Borrower shall, within
five Domestic Business Days after receipt of written notice to that effect from
the Administrative Agent, cash collateralize the Reallocated Letters of Credit
of such Class and, in the case of Dollar Revolving Banks, prepay the Reallocated
Swingline Loans (in a manner and under documentation reasonably satisfactory to
the Administrative Agent) in an aggregate amount equal to the excess, if any, of
the Defaulting Bank LC Exposure of such Class and, in the case of Dollar
Revolving Banks, Defaulting Bank Swingline Exposure over the Maximum Incremental
Participation Amount of such Class or, if agreed to by the applicable Issuing
Bank and/or Swingline Bank, enter into other arrangements with respect to the
Reallocated Letters of Credit of such Class or Reallocated Swingline Loans on
terms mutually agreed between such Issuing Bank or the Swingline Bank, on the
one hand, and the applicable Borrower or applicable Additional Borrower, on the
other hand;

(D) if any Reallocated Letter of Credit shall have been cash collateralized by
the applicable Borrower or applicable Additional Borrower pursuant to
clause (C) above, then (x) the applicable Borrower or applicable Additional
Borrower shall not be required to pay any letter of credit participation fees
pursuant to Section 2.8(b) with respect to the portion of such Reallocated
Letter of Credit that is so cash collateralized and (y) to the extent any letter
of credit participation fees are not required to be paid by reason of clause (x)
above, the reduction in the amount of such fees shall be allocated to the
Defaulting Banks;

(E) if an adjustment shall have been made pursuant to clause (A) above to the
participations of the Non-Defaulting Banks in Reallocated Letters of Credit of
any Class, then the letter of credit participation fees that would otherwise
have been payable to the Revolving Banks that are Defaulting Banks pursuant to
Section 2.8(b) with respect to the portion of such Reallocated Letters of Credit
of such Class equal to the Incremental Participations therein shall instead
accrue for the accounts of, and be payable to, the Revolving Banks of such
Class that are Non-Defaulting Banks in accordance with their Adjusted Dollar
Applicable Percentages or Adjusted Multi-Currency Applicable Percentages, as the
case may be;

(F) if the Defaulting Bank LC Exposure with respect to any Class at any time
shall exceed the sum of the Incremental Participations in respect of Letters of
Credit of such Class at such time and the portion of the Reallocated Letters of
Credit of such Class cash collateralized at such time pursuant to clause (C)
above, then, without prejudice to any rights or remedies of any Issuing Bank or
any Non-Defaulting Bank hereunder, all letter of credit participation fees
payable to the Revolving Banks of such

 

68



--------------------------------------------------------------------------------

Class that are Defaulting Banks under Section 2.8(b) with respect to the portion
of the Defaulting Bank LC Exposure of such Class equal to such excess shall
instead accrue for the account of, and be payable to, the applicable Issuing
Bank that shall have issued the Reallocated Letters of Credit of such Class; and

(G) the Revolving Exposure of each Non-Defaulting Bank with respect to any
Class shall be determined after giving effect to the Incremental Participations
acquired by such Revolving Bank with respect to such Class under the foregoing
clauses of this clause (iii);

(iv) in the event any (x) Letter of Credit shall be issued or amended to
increase the amount thereof or (y) in the case of Dollar Revolving Banks,
Swingline Loan shall be made, (A) the participations of the Non-Defaulting Banks
of such Class therein shall be determined in the manner set forth in
clause (iii)(A) above, as if such Letter of Credit of such Class or Swingline
Loan shall have been a Reallocated Letter of Credit of such Class or a
Reallocated Swingline Loan, as the case may be, and (B) letter of credit
participation fees that would otherwise have been payable to the Revolving Banks
of such Class that are Defaulting Banks pursuant to Section 2.8(b) in respect of
any such Letter of Credit shall be subject to Section 2.20(a)(iii)(E) above;
provided, however, that, notwithstanding anything to the contrary set forth
herein, no Issuing Bank of such Class or Swingline Bank shall be required to
issue, extend, renew or increase the amount of any Letter of Credit of such
Class or make any Swingline Loan, as applicable, unless it is satisfied that the
Defaulting Banks’ Dollar Applicable Percentage or Multi-Currency Applicable
Percentage, as applicable, of the LC Exposure with respect to such Class or
Swingline Exposure, as applicable, attributable to such Letter of Credit or
Swingline Loan, as applicable, will be entirely covered by participations
therein of the Non-Defaulting Banks and/or cash collateral or other arrangements
satisfactory to such Issuing Bank or Swingline Bank provided by the applicable
Borrower or applicable Additional Borrower (in a manner and under documentation
satisfactory to such Issuing Bank or Swingline Bank, as applicable); and

(v) any amount payable to or for the account of any Defaulting Bank in its
capacity as a Bank hereunder (whether on account of principal, interest, fees or
otherwise, and including any amounts payable to such Defaulting Bank pursuant to
Sections 2.10 and 2.11, but excluding any amounts payable to such Defaulting
Bank pursuant to Sections 2.13, 2.15, 2.17, 8.3 and 9.3) shall, in lieu of being
distributed to such Defaulting Bank, be retained by the Administrative Agent in
a segregated account and,

 

69



--------------------------------------------------------------------------------

subject to any applicable requirements of law, (A) be applied, at such time or
times as may be determined by the Administrative Agent, (1) first, to the
payment of any amounts owing by such Defaulting Bank to the Administrative Agent
hereunder, (2) second to the payment on a pro rata basis of any amounts owing by
such Defaulting Bank to each Issuing Bank and Swingline Bank in respect of such
Defaulting Bank’s participations in Letters of Credit and Swingline Loans (and
to the extent any such amounts shall have been paid by Non-Defaulting Banks as a
result of adjustments pursuant to clause (iii) above, to reimburse such
Non-Defaulting Banks for such amounts), (3) third, to cash collateralize
participation obligations of such Defaulting Bank in respect of outstanding
Letters of Credit (with the concurrent release of an equivalent amount any cash
collateral or other collateral security, if any, provided by the applicable
Borrower pursuant to this Section) and prepay Swingline Loans on a pro rata
basis and (4) fourth, to the funding of such Defaulting Bank’s Applicable
Percentage of any Revolving Borrowing in respect of which such Defaulting Bank
shall have failed to fund such share as required hereunder, (B) to the extent
not applied as aforesaid, be held, if so determined by the Administrative Agent,
as cash collateral for funding obligations of such Defaulting Bank in respect of
future Loans hereunder, (C) to the extent not applied or held as aforesaid, be
applied, pro rata, to the payment of any amounts owing to any Borrower or the
Non-Defaulting Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Borrower or any Non-Defaulting Bank against such
Defaulting Bank as a result of such Defaulting Bank’s breach of its obligations
hereunder and (D) to the extent not applied or held as aforesaid, be distributed
to such Defaulting Bank or as otherwise directed by a court of competent
jurisdiction.

(b) In the event the Administrative Agent, the Issuing Banks of such Class, the
Swingline Bank (solely in the case of Defaulting Banks that are Dollar Revolving
Banks) and the Borrowers shall have agreed that a Revolving Bank that is a
Defaulting Bank has adequately remedied all matters that caused such Revolving
Bank to become a Defaulting Bank, then (i) such Revolving Bank shall cease to be
a Defaulting Bank for all purposes hereof, (ii) the obligations of the Revolving
Banks to purchase participations in Letters of Credit under Section 2.18(d) and
Swingline Loans under Section 2.23 shall be readjusted to be determined on the
basis of such Revolving Banks’ Dollar Applicable Percentages or Multi-Currency
Applicable Percentages, as the case may be, and (iii) such Revolving Bank shall
purchase at par such of the Revolving Loans of the other Revolving Banks as the
Administrative Agent shall determine to be necessary in order for the Revolving
Loans to be held by the Revolving Banks in accordance with their Dollar
Applicable Percentages or Multi-Currency Applicable Percentages, as the case may
be.

 

70



--------------------------------------------------------------------------------

(c) No Revolving Commitment of any Revolving Bank shall be increased or
otherwise affected and, except as otherwise expressly provided in this Section,
performance by any Borrower or any Additional Borrower of its obligations
hereunder and under the other Loan Documents shall not be excused or otherwise
modified as a result of the operation of this Section. The rights and remedies
against a Defaulting Bank under this Section are in addition to other rights and
remedies that any Borrower, any Additional Borrower, the Administrative Agent,
the Issuing Banks, the Swingline Bank or any Non-Defaulting Bank may have
against such Defaulting Bank (and, for the avoidance of doubt, each
Non-Defaulting Bank shall have a claim against any Defaulting Bank for any
losses it may suffer as a result of the operation of this Section).

SECTION 2.21. Payments Generally.

(a) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed
LC Disbursements, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

(b) If any Bank shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, any Issuing Bank or
the Swingline Bank, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), until all such unsatisfied
obligations have been discharged, (i) apply any amounts thereafter received by
the Administrative Agent for the account of such Bank to satisfy such Bank’s
obligations in respect of such payment or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Bank pursuant to Sections 2.4(b), 2.4(c), 2.12(b),
2.18(d), 2.18(e) and 2.23, in each case in such order as shall be determined by
the Administrative Agent in its discretion.

SECTION 2.22. Extension of Maturity Date. (a) The Borrowers may, by delivery of
a Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy thereof to each Bank of the relevant Class) not less
than 30 days prior to the then-existing Maturity Date for the applicable
Class of Commitments and/or Loans hereunder to be extended (the “Existing
Maturity Date”), request that the Banks of such Class extend the Existing
Maturity Date with respect to such Class in accordance with this Section. Each
Maturity Date Extension Request shall (i) specify the date to which the Maturity
Date with respect to such Class is sought to be extended, (ii) specify the
changes, if any, to the Applicable Margin to be applied in determining the
interest payable on the Loans of, and fees payable hereunder to, Consenting
Banks in respect of that portion of their Commitments and/or Loans extended to
such new Maturity Date and the time as of which such changes will become
effective (which may be prior to the Existing Maturity Date) and (iii) specify
any other amendments or modifications to this Agreement to be effected in
connection with such Maturity

 

71



--------------------------------------------------------------------------------

Date Extension Request; provided that no such changes or modifications requiring
other approvals pursuant to Section 9.5 shall become effective prior to the
Existing Maturity Date unless such other approvals have been obtained. In the
event a Maturity Date Extension Request shall have been delivered by the
Borrowers, each Bank of the applicable Class shall have the right to agree to
the extension of the Existing Maturity Date and other matters contemplated
thereby on the terms and subject to the conditions set forth therein (each Bank
agreeing to the Maturity Date Extension Request being referred to herein as a
“Consenting Bank” and each Bank not agreeing thereto being referred to herein as
a “Declining Bank”), which right may be exercised by written notice thereof,
specifying the maximum amount of the Commitment and/or Loans of such Class of
such Bank with respect to which such Bank agrees to the extension of the
Maturity Date, delivered to the Borrowers (with a copy to the Administrative
Agent) not later than a day to be agreed upon by the Borrowers and the
Administrative Agent following the date on which the Maturity Date Extension
Request shall have been delivered by the Borrowers (it being understood and
agreed that any Bank that shall have failed to exercise such right as set forth
above shall, with respect to such Class, be deemed to be a Declining Bank). If a
Bank elects to extend only a portion of its then existing Commitment and/or
Loans of the applicable Class, it will be deemed for purposes hereof to be a
Consenting Bank in respect of such extended portion and a Declining Bank in
respect of the remaining portion of its Commitment and/or Loans of such Class,
and the aggregate principal amount of each Type and currency of Loans of the
applicable Class of such Bank shall be allocated ratably among the extended and
non-extended portions of the Loans of such Bank based on the aggregate principal
amount of such Loans so extended and not extended. If a Consenting Bank shall
have agreed to such Maturity Date Extension Request in respect of Commitments or
Loans of a Class held by them, then, subject to paragraph (c) of this Section,
on the date specified in the Maturity Date Extension Request as the effective
date thereof (the “Extension Effective Date”), (i) the Existing Maturity Date of
the applicable Commitments or Loans shall, as to the Consenting Banks, be
extended to such date as shall be specified therein, (ii) the terms and
conditions of the applicable Commitments and/or Loans of the Consenting Banks
(including interest and fees (including Letter of Credit fees) payable in
respect thereof) shall be modified as set forth in the Maturity Date Extension
Request and (iii) such other modifications and amendments hereto specified in
the Maturity Date Extension Request shall (subject to any required approvals
having been obtained) become effective.

(b) Notwithstanding the foregoing, the Borrowers shall have the right, in
accordance with the provisions of Section 9.6, at any time prior to the Existing
Maturity Date, to replace a Declining Bank (for the avoidance of doubt, only in
respect of that portion of such Bank’s Commitment and/or Loans subject to a
Maturity Date Extension Request that it has not agreed to extend) with a Bank or
other financial institution that will agree to such Maturity Date Extension
Request, and any such replacement Bank shall for all purposes constitute a
Consenting Bank in respect of the Commitment or Loans assigned to and assumed by
it on and after the effective time of such replacement.

(c) If a Maturity Date Extension Request has become effective hereunder:

(i) Solely in respect of a Maturity Date Extension Request that has become
effective in respect of the Revolving Commitments of any Class, not later than
the fifth Business Day

 

72



--------------------------------------------------------------------------------

prior to the Existing Maturity Date, the Borrowers shall jointly and severally
make prepayments of Revolving Loans of the applicable Class (including, in the
case of prepayments of Dollar Revolving Loans, Swingline Loans) and shall
provide cash collateral in respect of Letters of Credit of such Class in the
manner set forth in Section 2.18(i), such that, after giving effect to such
prepayments and such provision of cash collateral, the Revolving Exposure with
respect to such Class as of such date will not exceed the aggregate Revolving
Commitments of such Class of the Consenting Banks extended pursuant to this
Section (and the Borrowers shall not be permitted thereafter to request any
Revolving Loan of such Class or any issuance, amendment, renewal or extension of
a Letter of Credit if, after giving effect thereto, the Revolving Exposure with
respect to such Class would exceed the aggregate amount of the Revolving
Commitments of such Class so extended);

(ii) on the Existing Maturity Date, the Commitments of each Declining Bank with
respect to such Class shall, to the extent not assumed, assigned or transferred
as provided in paragraph 2.22(b) of this Section, terminate, and the Borrowers
shall repay all the Loans of such Class of each Declining Bank, to the extent
such Loans shall not have been so purchased, assigned and transferred, in each
case together with accrued and unpaid interest and all fees and other amounts
owing to such Declining Bank hereunder, it being understood and agreed that,
subject to satisfaction of the conditions set forth in Section 3.2, any such
repayments of Revolving Borrowings may be funded with the proceeds of new
Revolving Borrowings made simultaneously with such repayments by the Consenting
Banks, which such Borrowings shall be made ratably by the Consenting Banks in
accordance with their extended Revolving Commitments of the applicable Class;
and

(iii) notwithstanding the foregoing, no Maturity Date Extension Request shall
become effective hereunder unless (A) with respect to a Maturity Date Extension
Request in respect of Revolving Commitments of any Class, the Consenting Banks
hold a majority of the then outstanding Revolving Commitments of such Class,
(B) with respect to a Maturity Date Extension Request in respect of Term Loans,
the Consenting Banks hold a majority of the then outstanding Term Loans and
(C) in either case, on the Extension Effective Date, the conditions set forth in
Section 3.2 shall be satisfied (with all references in such Section to a
Borrowing being deemed to be references to such Maturity Date Extension Request
with respect to such Class) and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of Allegion plc.

 

73



--------------------------------------------------------------------------------

(iv) Notwithstanding any provision of this Agreement to the contrary, it is
hereby agreed that no extension of an Existing Maturity Date with respect to any
Class in accordance with the express terms of this Section, or any amendment or
modification of the terms and conditions of the Commitments or Loans of the
Consenting Banks effected pursuant thereto, shall be deemed to (i) violate
Section 2.21(a) or any other provision of this Agreement requiring the ratable
reduction of Commitments or the ratable sharing of payments or (ii) require the
consent of all Banks or all affected Banks or all affected Banks of a
Class under Section 9.5.

(v) The Borrowers, the Administrative Agent and the Consenting Banks may enter
into an amendment to this Agreement to effect such modifications as may be
necessary to reflect the terms of any Maturity Date Extension Request that has
become effective in accordance with the provisions of this Section.

SECTION 2.23. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Bank agrees to make Swingline Loans denominated in dollars
to any Borrower or any Additional Borrower from time to time during the
Revolving Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of the
outstanding Swingline Loans exceeding $50,000,000, (ii) the aggregate principal
amount of the outstanding Swingline Loans made by the Swingline Bank, together
(without duplication) with the Dollar Revolving Exposure of the Swingline Bank,
exceeding the aggregate principal amount of the Dollar Revolving Commitment of
the Swingline Bank or (iii) the aggregate Dollar Revolving Exposure exceeding
the aggregate Dollar Revolving Commitments; provided that the Swingline Bank
shall not be required to make Swingline Loans to refinance an outstanding
Swingline Loan. Each Swingline Loan shall be a Base Rate Loan. Each Swingline
Loan shall be in an amount that is an integral multiple of $100,000 and not less
than $500,000; provided that a Swingline Loan may be in an aggregate amount that
is equal to the entire unused balance of the aggregate Dollar Revolving
Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.18. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers and
Additional Borrowers may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, a Borrower or Additional Borrower shall notify
the Administrative Agent of such request by telephone, not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other electronic imaging to the Administrative Agent of a written
Notice of Borrowing (a “Notice of Swingline Borrowing”) signed by such Borrower
or such Additional Borrower. Each such telephonic and written Notice of
Swingline Borrowing shall specify the requested date (which shall be a Domestic
Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline

 

74



--------------------------------------------------------------------------------

Bank of any such notice received from any Borrower or any Additional Borrower.
The Swingline Bank shall make each Swingline Loan available to the requesting
Borrower or Additional Borrower by means of a credit to the general deposit
account of such Borrower or Additional Borrower maintained with the Swingline
Bank (or, in the case of a Swingline Loan made to finance the reimbursement of
an LC Disbursement as provided in Section 2.18, by remittance to the applicable
Issuing Bank or, to the extent that the Revolving Banks of the applicable
Class have made payments pursuant to Section 2.18 to reimburse such Issuing
Bank, to such Revolving Banks and such Issuing Bank as their interests may
appear) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.

(c) The Swingline Bank may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Domestic Business Day
require the Dollar Revolving Banks to acquire participations on such Domestic
Business Day in all or a portion of the Swingline Loans made by the Swingline
Bank and outstanding at such time. Such notice shall specify the aggregate
amount of Swingline Loans in which the Dollar Revolving Banks will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Dollar Revolving Bank, specifying in such notice such Bank’s
Dollar Applicable Percentage of such Swingline Loan or Swingline Loans. Each
Dollar Revolving Bank hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Swingline Bank, such Bank’s Dollar Applicable Percentage of such
Swingline Loan or Swingline Loans in Dollars. Each Dollar Revolving Bank
acknowledges and agrees that, in making any Swingline Loan, the Swingline Bank
shall be entitled to rely, and shall not incur any liability for relying, upon
the representation and warranty of the Borrowers and Additional Borrowers deemed
made pursuant to Section 3.2 unless, at least one Domestic Business Day prior to
the time such Swingline Loan was made, the Majority in Interest of the Dollar
Revolving Banks shall have notified the Swingline Bank (with a copy to the
Administrative Agent) in writing that, as a result of one or more events or
circumstances described in such notice, one or more of the conditions precedent
set forth in Section 3.2 would not be satisfied if such Swingline Loan were then
made (it being understood and agreed that, in the event the Swingline Bank shall
have received any such notice, it shall have no obligation to make any Swingline
Loan until and unless it shall be satisfied that the events and circumstances
described in such notice shall have been cured or otherwise shall have ceased to
exist). Each Dollar Revolving Bank further acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Dollar Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Dollar Revolving Bank shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.4 with respect to Loans made by such
Bank (and Section 2.4 shall apply, mutatis mutandis, to the payment obligations
of the Dollar Revolving Banks under this paragraph), and the Administrative
Agent shall promptly remit to the Swingline Bank the amounts so received by it
from the Dollar Revolving Banks. The Administrative Agent shall notify

 

75



--------------------------------------------------------------------------------

the Borrowers and Additional Borrowers of any participations in any Swingline
Loan acquired pursuant to this paragraph, and thereafter payments in respect of
such Swingline Loan shall be made to the Administrative Agent in Dollars and not
to the Swingline Bank. Any amounts received by the Swingline Bank from the
Borrowers or Additional Borrowers (or other Person on behalf of the Borrowers or
Additional Borrowers) in respect of a Swingline Loan after receipt by the
Swingline Bank of the proceeds of a sale of participations therein shall be
promptly remitted by the Swingline Bank to the Administrative Agent; any such
amounts received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Dollar Revolving Banks that shall have made their
payments pursuant to this paragraph and to the Swingline Bank, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Bank or to the Administrative Agent, as applicable, and
thereafter to the Borrowers or the Additional Borrowers, if and to the extent
such payment is required to be refunded to the Borrowers or the Additional
Borrowers for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not constitute a Loan and shall not relieve any
Borrower or any Additional Borrower of its obligation to repay such Swingline
Loan.

ARTICLE III

CONDITIONS

SECTION 3.1. Effectiveness. This Agreement shall become effective on the date
that each of the following conditions shall have been satisfied (or waived in
accordance with Section 9.5):

(a) receipt by the Administrative Agent of counterparts hereof signed by each of
the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of telecopy or other written confirmation from such
party of execution of a counterpart hereof by such party);

(b) receipt by the Administrative Agent for the account of each Bank requesting
a Note of a duly executed Note dated on or before the Effective Date complying
with the provisions of Section 2.5;

(c) receipt by the Administrative Agent of a certificate of a Financial Officer
of each Borrower stating that the representations and warranties of each
Borrower set forth in Article IV hereof are true in all material respects as of
the date of such certificate;

(d) receipt by the Administrative Agent of a favorable written opinion
(addressed to the Administrative Agent and the Banks) of each of Simpson
Thacher & Bartlett LLP and Arthur Cox, counsel for the Borrowers and the
Guarantors, (A) dated as of the Effective Date and (B) covering such matters
relating to the Borrowers and the Guarantors (as applicable) or the Loan
Documents as the Administrative Agent shall reasonably request;

 

76



--------------------------------------------------------------------------------

(e) receipt by the Administrative Agent of a certificate of the secretary,
assistant secretary or authorized officer with similar duties of each Borrower
and each Guarantor, dated as of the Effective Date, certifying (i) that attached
thereto is a true and complete copy of each organizational document of such
Borrower or such Guarantor certified (to the extent applicable) as of a recent
date by the appropriate Governmental Authority (or, in the case of Allegion plc,
the Companies Registration Office of Ireland), (ii) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors or
managers of such Borrower or such Guarantor authorizing (A) the execution,
delivery and performance of any Loan Documents to which such Borrower or such
Guarantor is a party and (B) in the case of a Borrower, the Borrowings
hereunder, and, in each case, that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (iii) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Borrower
or such Guarantor (together with a certificate of another officer as to the
incumbency and specimen signature of the secretary or assistant secretary
executing the certificate in this clause (e)) and (iv) that there have been no
changes in the certificate of incorporation or bylaws (or equivalent
organizational document) of such Borrower or such Guarantor from the certificate
of incorporation or bylaws (or equivalent organizational document) delivered
pursuant to clause (i) above;

(f) receipt by the Administrative Agent of all fees and expenses payable to the
Administrative Agent or any Bank on or prior to the Effective Date hereunder and
under the Fee Letters or the arrangement and commitment letter dated as of
August 15, 2017, among Allegion plc and the Arrangers, including reimbursement
or payment of all reasonable out-of-pocket expenses (including the expenses of
counsel) required to be reimbursed or paid by the Borrowers hereunder, in each
case to the extent invoiced at least two Domestic Business Days prior to the
Effective Date; provided that such amounts may be offset against the proceeds of
the Term Loans;

(g) receipt by the Administrative Agent of satisfactory evidence that the
Existing Credit Agreement Refinancing has been or will be consummated
substantially contemporaneously with the funding of the Loans to be made on the
Effective Date;

(h) receipt by the Administrative Agent of projections of Allegion plc and its
Consolidated Subsidiaries for the fiscal years 2017 through 2020 (including but
not limited to quarterly projections for the first four fiscal quarters ending
after the Effective Date);

(i) receipt by the Administrative Agent of Allegion plc’s consolidated balance
sheets and related consolidated statements of operations, shareholders’ equity
and cash flows as of and for the fiscal years ended December 31, 2016,
December 31, 2015 and December 31, 2014, audited and reported on by
PricewaterhouseCoopers LLP, independent public accountants and as of and for the
fiscal quarters and portions of the fiscal year ended March 31, 2017 and
June 30, 2017 certified by a Financial Officer of Allegion plc; and

 

77



--------------------------------------------------------------------------------

(j) receipt by the Administrative Agent, at least five Domestic Business Days
prior to the Effective Date, of all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act, that has been requested at least ten Domestic Business Days prior to the
Effective Date.

The Administrative Agent shall promptly notify the Borrowers and the Banks of
the Effective Date, and such notice shall be conclusive and binding on all
parties hereto.

SECTION 3.2. Borrowings. The obligation of any Bank to make a Loan on the
occasion of any Borrowing and of any Issuing Bank to issue, amend, renew or
extend any Letter of Credit (as applicable) is subject to the satisfaction of
the following conditions:

(a) in the case of any Borrowing, receipt by the Administrative Agent of a
Notice of Borrowing as required by Section 2.2, 2.3 or 2.23, as the case may be;

(b) immediately after any Revolving Borrowing, or the issuance, amendment,
renewal or extension of such Letter of Credit, the Dollar Equivalent of the
aggregate outstanding principal amount of the Revolving Loans of any Class plus
the Dollar Equivalent of the LC Exposure with respect to such Class will not
exceed the aggregate amount of the Revolving Commitments of such Class;

(c) in the case of a Borrowing, other than a Refunding Borrowing, or an
issuance, amendment, renewal or extension of a Letter of Credit:

(i) immediately before and after such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, no Default shall have occurred
and be continuing; and

(ii) except to the extent any representation or warranty expressly relates only
to an earlier date, the fact that the representations and warranties of each
Borrower contained in this Agreement (except the representations and warranties
set forth in Sections 4.4(b), 4.5, 4.7 and 4.11(b)) shall be true in all
material respects on and as of the date of such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit hereunder shall be deemed to be a representation and warranty by each
Borrower or applicable Additional Borrower on the date of such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit as to the
facts specified in clause 3.2(b) of this Section and each Borrowing, other than
a Refunding Borrowing, and each issuance, amendment, renewal or

 

78



--------------------------------------------------------------------------------

extension of a Letter of Credit shall be deemed to be a representation and
warranty by each Borrower and each Additional Borrower on the date of such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit as to the facts specified in clause 3.2(c) of this Section.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants that:

SECTION 4.1. Corporate Existence and Power. Each Loan Party is a company duly
organized, validly existing and in (to the extent that such concept exists under
those laws) good standing under the laws of the jurisdiction of its
organization, and has all organizational powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

SECTION 4.2. Organizational and Governmental Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of the Loan Documents
to which it is a party are within such Loan Party’s organizational powers, have
been duly authorized by all necessary organizational action, require no action
by or in respect of, or filing with, any Governmental Authority or governmental
official and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the organizational documents of such Loan
Party or of any judgment, injunction, order or decree binding upon such Loan
Party or of any limitation on borrowing imposed by any agreement or other
instrument binding upon such Loan Party, except, solely in the case of any
agreement or other instrument, where such contravention or default would not
reasonably be expected to have a Material Adverse Effect or a material adverse
effect on (a) the ability of the Loan Parties (taken as a whole) to perform
their material obligations to the Banks or the Administrative Agent under this
Agreement or any other Loan Document or (b) the material rights of, or remedies
available to, the Administrative Agent or the Banks under this Agreement or any
other Loan Document.

SECTION 4.3. Binding Effect. This Agreement constitutes a valid and binding
agreement of each Loan Party and the Notes, when executed and delivered in
accordance with this Agreement, will constitute valid and binding obligations of
each Borrower or applicable Additional Borrower, in each case enforceable in
accordance with its respective terms subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

SECTION 4.4. Financial Information; No Material Adverse Change. (a) The
consolidated balance sheet of Allegion plc and its Consolidated Subsidiaries as
of December 31, 2016, and the related consolidated statements of operations,
shareholders’ equity and cash flows for the fiscal year then ended, reported on
by PricewaterhouseCoopers LLP and set forth in Allegion plc’s 2016 Form 10-K,
fairly present, in conformity with GAAP, the consolidated financial position of
Allegion plc and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such fiscal year.

 

79



--------------------------------------------------------------------------------

(b) Since December 31, 2016, there has been no material adverse change in the
business, financial position or results of operations of Allegion plc and its
Consolidated Subsidiaries, considered as a whole.

SECTION 4.5. Litigation. Except for the litigation disclosed under the headings
“Environmental Matters” and “Warranty Liability” in Allegion plc’s 2016
Form 10-K, there is no action, suit or proceeding pending against, or to the
knowledge of any Borrower threatened against or affecting the Borrowers or any
of their respective Subsidiaries before any court or arbitrator or any
Governmental Authority or governmental official in which there is a reasonable
possibility of an adverse decision that (i) could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) in any manner draws into question the validity of this Agreement or the
Notes.

SECTION 4.6. Compliance with ERISA. Except where the liability that could
reasonably be expected to be incurred would be in an amount that would not have
a Material Adverse Effect: (i) each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan and (ii) no member of the ERISA Group has
(A) sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code or Section 302 of ERISA in respect of any Plan, (B) failed
to make any contribution or payment to any Plan or Multiemployer Plan or in
respect of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue
Code, (C) has incurred any liability to the PBGC under Title IV of ERISA (other
than a liability to the PBGC for premiums under Section 4007 of ERISA or
contributions in the normal course), (D) incurred any liability in connection
with a Plan termination under Section 4201 of ERISA or (E) determined that any
Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Internal Revenue Code).

SECTION 4.7. Environmental Matters. In the ordinary course of its business,
Allegion plc and/or one or more of its Subsidiaries conducts periodic reviews of
the effect of Environmental Laws on the business, operations and properties of
Allegion plc and its Subsidiaries, in the course of which associated liabilities
and costs (including, without limitation, any capital or operating expenditures
required for clean-up or closure of properties presently or previously owned,
any capital or operating expenditures required to achieve or maintain compliance
with environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown or any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses) are identified and evaluated. On the basis of such reviews,
Allegion plc and/or any of its Subsidiaries, as applicable, has reasonably
concluded that Environmental Laws are unlikely to have a Material Adverse
Effect.

 

80



--------------------------------------------------------------------------------

SECTION 4.8. Taxes. The Borrowers and their respective Subsidiaries have filed
all material United States federal and Ireland income tax returns, as
applicable, and all other material tax returns which are required to be filed by
them and have paid all taxes shown to be due pursuant to such returns or
pursuant to any assessment received by any Borrower or any Subsidiary, except
for any such tax, assessment, charge or levy the payment of which is being
contested in good faith by such Borrower or such Subsidiary as of the date this
representation is made. The charges, accruals and reserves on the books of each
Borrower and its Subsidiaries in respect of taxes or other governmental charges
are, in the opinion of each Borrower, adequate.

SECTION 4.9. Subsidiaries. The Borrowers’ Material Subsidiaries are legal
entities duly incorporated or otherwise formed, validly existing and in (to the
extent that such concept exists under those laws) good standing under the laws
of their respective jurisdictions of organization (to the extent the concept of
“good standing” exists under the laws of such jurisdiction), and have all
organizational powers and all material governmental licenses, authorizations,
consents and approvals required to carry on their respective businesses as now
conducted except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 4.10. Not an Investment Company. No Loan Party is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

SECTION 4.11. Full Disclosure. (a) All information heretofore furnished by any
Borrower to the Administrative Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
any such information hereafter furnished by any Borrower to the Administrative
Agent or any Bank will be, true and accurate in all material respects on the
date as of which such information is stated or certified.

(b) Each Borrower has disclosed to the Banks in writing (such disclosure to be
deemed to include any disclosure in any public filings with the SEC by Allegion
plc) any and all facts that materially and adversely affect or may affect (to
the extent the Borrowers can now reasonably foresee), the business, operations
or financial condition of Allegion plc and its Consolidated Subsidiaries, taken
as a whole, or the ability of the Loan Parties to perform their obligations
under this Agreement.

SECTION 4.12. Regulations T, U and X. No part of the proceeds of any Loan will
be used for any purpose that entails a violation of the provisions of
Regulation T, Regulation U and Regulation X.

SECTION 4.13. Anti-Terrorism Laws; Anti-Corruption Laws. (a) To the extent
applicable, each Borrower and the Subsidiaries are in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Patriot Act. No
part of the proceeds of the Loans will be used by any Borrower or any of the
Subsidiaries, for the purpose of funding or financing any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

81



--------------------------------------------------------------------------------

(b) No Borrower nor any Subsidiary nor, to the knowledge of any Borrower, any
director, officer, agent, employee or Affiliate of any Borrower or any
Subsidiary, (i) is a Blocked Person or (ii) is subject to any U.S. sanctions
administered by the OFAC; and none of any Borrower or any Subsidiary will use
the proceeds of the Loans for the purpose of financing the activities of any
person that, at the time of such financing, is the subject of any U.S. sanctions
administered by OFAC.

ARTICLE V

COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or shall have
been cash collateralized on terms satisfactory to the applicable Issuing Bank)
and all LC Disbursements shall have been reimbursed, each Borrower agrees that:

SECTION 5.1. Information. Allegion plc will deliver to each of the Banks (via
any method reasonably acceptable to the Administrative Agent, including via
IntraLinks/IntraAgency, SyndTrak, Fixed Income Direct or another relevant
website or substantially similar electronic transmission information platform
reasonably acceptable to the Administrative Agent, it being understood that the
following constitute delivery hereunder: (i) posting on any such electronic
transmission information platform and (ii) only with respect to information
found in Forms 10-K, 10-Q or 8-K (or their equivalents) or in proxy statements,
the filing of registration statements and reports on such forms or filing of
proxy statements, as the case may be, with the SEC):

(a) within 90 days after the end of each fiscal year of Allegion plc (or such
later date as a Form 10-K of Allegion plc is required to be filed with the SEC
taking into account any extension granted by the SEC, provided that Allegion plc
gives the Administrative Agent notice of any such extension), its audited
consolidated balance sheet and audited consolidated statements of operations,
shareholders’ equity and cash flows as of the end of and for such fiscal year,
and related notes thereto, setting forth in each case in comparative form the
figures for the previous fiscal year, prepared in accordance with generally
accepted auditing standards and reported on by PricewaterhouseCoopers LLP or
other independent public accountants of recognized national standing to the
effect that such financial statements present fairly in all material respects
the financial condition, results of operations and cash flow of Allegion plc and
its Subsidiaries on a consolidated basis as of the end of and for such fiscal
year;

 

82



--------------------------------------------------------------------------------

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Allegion plc (or such later date as Form 10-Q of Allegion
plc is required to be filed with the SEC taking into account any extension
granted by the SEC, provided that Allegion plc gives the Administrative Agent
notice of any such extension), its unaudited consolidated balance sheet and
unaudited consolidated statements of operations and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of Allegion plc
as presenting fairly in all material respects the financial condition, results
of operations and cash flows of Allegion plc and its Subsidiaries on a
consolidated basis as of the end of and for such fiscal quarter and such portion
of the fiscal year in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments;

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of a Financial Officer
of Allegion plc (i) setting forth in reasonable detail the calculations required
to establish whether Allegion plc was in compliance with the requirements of
Sections 5.5, 5.6, 5.10 and 5.11 on the date of such financial statements and
(ii) stating whether any Default exists on the date of such certificate and, if
any Default then exists, setting forth the details thereof and the action which
Allegion plc is taking or proposes to take with respect thereto;

(d) within five Domestic Business Days after a Financial Officer or chief legal
officer of any Borrower obtains knowledge of any Default, if such Default is
then continuing, or any development that has resulted in a Material Adverse
Effect, a certificate of a Financial Officer of such Borrower setting forth the
details thereof and the actions that the Borrowers are taking or propose to take
with respect thereto;

(e) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which Allegion plc shall have filed with the SEC;

(f) if and when (i) any member of the ERISA Group gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA, other than those events as to which the 30-day notice requirement has
been waived by the PBGC) with respect to any Plan that might reasonably be
expected to constitute grounds for a termination of such Plan under Title IV of
ERISA, or knows that the plan administrator of any Plan has given or is required
to give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) Allegion plc
receives or obtains knowledge of any notice of complete or partial withdrawal
liability under Title IV of ERISA, a copy of such notice; (iii) Allegion plc
receives or obtains knowledge of any notice from the PBGC under Title IV of
ERISA of an intent to terminate, impose liability (other than for premiums under
Section 4007 of ERISA) in respect of, or appoint a trustee to administer any
Plan, a copy of such notice (iv) any member of the ERISA Group applies for a
waiver

 

83



--------------------------------------------------------------------------------

of the minimum funding standard under Section 412 of the Internal Revenue Code
or Section 302 of ERISA, a copy of such application; (v) any member of the ERISA
Group gives notice of intent to terminate any Plan under Section 4041(c) of
ERISA, a copy of such notice and other information filed with the PBGC; (vi) any
member of the ERISA Group gives notice of withdrawal from any Plan pursuant to
Section 4063 of ERISA, a copy of such notice; or (vii) any Borrower obtains
knowledge of (a) any failure of any member of the ERISA Group to make any
payment or contribution to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement or (b) any amendment to any Plan or Benefit Arrangement,
which in any event has resulted or could reasonably be expected to result in the
imposition of a Lien or the posting of a bond or other security, but only if
with respect to the foregoing subsections (i)-(vii), the liability, individually
or in the aggregate with all other events in subsections (i)-(vii), could
reasonably be expected to result in a Material Adverse Effect, a certificate of
the chief financial officer or the treasurer of Allegion plc setting forth
details as to such occurrence and action, if any, which Allegion plc or the
applicable member of the ERISA Group is required or proposes to take;

(g) promptly after a Financial Officer of Allegion plc obtains knowledge of a
change in any Applicable Credit Rating or any rating of any Borrower’s
outstanding senior unsecured long-term debt securities by Moody’s or S&P, a
certificate of a Financial Officer setting forth the details thereof;

(h) from time to time such additional information regarding the financial
position or business of the Borrowers and their respective Subsidiaries as the
Administrative Agent, at the request of any Bank, may reasonably request;
provided that, with respect to any such additional, non-public information, each
Agent and each Bank shall comply with the confidentiality provisions set forth
in Section 9.10; and

(i) prior to the effectiveness of the designation of any Successor Borrower, all
documentation and other information with respect to such Successor Borrower as
any Bank may reasonably request in order to comply with its obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

Information required to be furnished pursuant to clause (a), (b) or (e) of this
Section 5.1 shall be deemed to have been furnished if such information, or one
or more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on the Platform or shall be available on the
website of Allegion plc at http://www.allegion.com or on the website of the SEC
at http://www.sec.gov.

SECTION 5.2. Maintenance of Property; Insurance. (a) Each Borrower will keep,
and will cause each of its Subsidiaries to keep, all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, unless the failure to do so would not have a Material Adverse
Effect.

 

84



--------------------------------------------------------------------------------

(b) Each Borrower will maintain, and will cause each Material Subsidiary to
maintain (either in the name of such Borrower or in such Material Subsidiary’s
own name), with financially sound and responsible insurance companies, insurance
on all their respective properties in at least such amounts and against at least
such risks (and with such risk retention) as are usually insured against in the
same general area by companies of established repute engaged in the same or a
similar business.

SECTION 5.3. Conduct of Business and Maintenance of Existence. Each Borrower
will continue, and will cause each Material Subsidiary to continue, to engage in
business of the same general type as now conducted by such Borrower and such
Material Subsidiary, and will preserve, renew and keep in full force and effect,
and will cause each Material Subsidiary to preserve, renew and keep in full
force and effect their respective organizational existence and their respective
rights, privileges and franchises necessary or desirable in the normal conduct
of business; provided that nothing in this Section 5.3 shall prohibit (i) the
merger of any Material Subsidiary into any Borrower or the merger or
consolidation of any Material Subsidiary with or into another Person, if the
Person surviving such consolidation or merger is a Material Subsidiary and if,
in each case, after giving effect thereto, no Default shall have occurred and be
continuing, (ii) the termination of the organizational existence of any Material
Subsidiary if the applicable Borrower in good faith determines that such
termination is in the best interest of such Borrower, and is not materially
disadvantageous to the Banks or (iii) any transaction with respect to a Borrower
that is expressly permitted by Section 5.7.

SECTION 5.4. Compliance with Laws. Each Borrower will comply, and will cause
each of its Subsidiaries to comply, in all material respects with all applicable
laws, ordinances, rules, regulations, and requirements of Governmental
Authorities (including, without limitation, Environmental Laws and ERISA and the
rules and regulations thereunder) except (i) where the necessity of compliance
therewith is contested in good faith by appropriate proceedings and (ii) where
the failure so to comply would not have a Material Adverse Effect.

SECTION 5.5. Debt. The Borrowers will not permit any Subsidiary that is not a
Loan Party to create, incur, assume or permit to exist any Debt, except:

(a) Debt existing on the Closing Date and set forth in Schedule III and any
Refinancing Debt in respect thereof;

(b) Debt of any Restricted Subsidiary to a Borrower or any other Restricted
Subsidiary;

(c) Guarantees by any Restricted Subsidiary of Debt of a Borrower or any other
Restricted Subsidiary; provided that (x) the Debt of any Restricted Subsidiary
so Guaranteed is permitted by this Section (other than clause (e)),
(y) Guarantees permitted under this clause (c) shall be subordinated to the
Obligations to the same extent and on the same terms as the Debt so Guaranteed
is subordinated to the Obligations and (z) to the extent required pursuant to
Section 9.16 and the definition of “Guarantor”, any such Restricted Subsidiary
shall have also Guaranteed the Obligations;

 

85



--------------------------------------------------------------------------------

(d) (A) Debt incurred to finance the acquisition, construction, repair,
replacement or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Debt assumed in connection with the acquisition of any
such assets or secured by a Lien on any such assets prior to the acquisition
thereof; provided that such Debt is incurred prior to or within 270 days after
such acquisition or the completion of such construction, repair, replacement or
improvement, and (B) Refinancing Debt in respect of Debt incurred or assumed
pursuant to clause (A) above; provided further that at the time of incurrence
thereof, the aggregate principal amount of Debt permitted by this clause (d),
together (without duplication) with the aggregate principal amount of
outstanding Debt secured by Liens incurred pursuant to Section 5.6(d), shall not
exceed the greater of (x) $100,000,000 and (y) 4.25% of Consolidated Total
Assets as of the fiscal year most recently ended prior to the incurrence of such
Debt;

(e) (A) Debt of any Person that becomes a Restricted Subsidiary (or of any
Person not previously a Restricted Subsidiary that is merged or consolidated
with or into a Restricted Subsidiary in a transaction permitted hereunder) after
the Effective Date, or Debt of any Person that is assumed by any Restricted
Subsidiary in connection with an acquisition of assets by such Restricted
Subsidiary in an acquisition permitted by this Agreement; provided that such
Debt exists at the time such Person becomes a Restricted Subsidiary (or is so
merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary (or such merger or consolidation) or such assets being acquired and
(B) Refinancing Debt in respect of Debt incurred or assumed, as applicable,
pursuant to clause (A) of this Section 5.5(e);

(f) other Debt, together (without duplication) with the aggregate principal
amount of outstanding Debt of the Loan Parties secured by Liens incurred
pursuant to Section 5.6(h), in an aggregate principal amount not exceeding at
the time of incurrence thereof, the greater of (A) $250,000,000 and (B) 10.50%
of Consolidated Total Assets as of the fiscal year most recently ended prior to
the incurrence of such Debt at any time outstanding;

(g) Debt owed to any Person (including obligations in respect of letters of
credit for the benefit of such Person) providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(h) Debt in respect of performance bonds, bid bonds, appeal bonds, surety bonds,
bankers acceptances drafts, performance and completion guarantees and similar
obligations (other than in respect of other Debt), in each case provided in the
ordinary course of business;

 

86



--------------------------------------------------------------------------------

(i) Debt owed in respect of any overdrafts and related liabilities arising from
treasury, depositary and cash management services or in connection with any
automated clearinghouse transfers of funds; provided that such Debt shall be
repaid in full within five Business Days of the incurrence thereof;

(j) Debt in the form of purchase price adjustments, earnouts, non-competition
agreements or other arrangements representing acquisition consideration or
deferred payments of a similar nature incurred in connection with any
acquisition or other investment permitted under this Agreement; and

(k) Debt representing deferred compensation to directors, officers, consultants
or employees of a Borrower or a Restricted Subsidiary incurred in the ordinary
course of business.

SECTION 5.6. Liens. No Borrower will, nor will it permit any other Loan Party
to, create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, except:

(a) Permitted Encumbrances;

(b) any Lien on any asset of a Loan Party existing on the Effective Date and set
forth in Schedule IV; provided that (A) such Lien shall not apply to any other
asset of any Loan Party (other than assets financed by the same financing source
in the ordinary course of business) and (B) such Lien shall secure only those
obligations that it secures on the Effective Date and extensions, renewals,
replacements and refinancings thereof so long as the principal amount of such
extensions, renewals, replacements and refinancings does not exceed the
principal amount of the obligations being extended, renewed, replaced or
refinanced or, in the case of any such obligations constituting Debt,
Refinancing Debt in respect thereof;

(c) any Lien existing on any asset prior to the acquisition thereof by a Loan
Party or existing on any asset of any Person that becomes a Loan Party (or of
any Person not previously a Loan Party that is merged or consolidated with or
into a Loan Party in a transaction permitted hereunder) after the Effective Date
prior to the time such Person becomes a Loan Party (or is so merged or
consolidated); provided that (A) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Loan Party (or
such merger or consolidation), (B) such Lien shall not apply to any other asset
of a Loan Party (other than (x) assets financed by the same financing source in
the ordinary course of business and (y) in the case of any such merger or
consolidation, the assets of any special purpose merger Subsidiary that is a
party thereto) and (C) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a Loan
Party (or is so merged or consolidated) and extensions, renewals, replacements
and refinancings thereof so long as the principal amount of such extensions,
renewals and replacements does not exceed the principal amount of the
obligations being extended, renewed or replaced or, in the case of any such
obligations constituting Debt, that are permitted as Refinancing Debt in respect
thereof;

 

87



--------------------------------------------------------------------------------

(d) any Liens on fixed or capital assets acquired, constructed, repaired,
replaced or improved (including any such assets made the subject of a Capital
Lease Obligation incurred) by any Loan Party; provided that (A) such Liens
secure Debt incurred to finance such acquisition, construction, repair,
replacement or improvement (or any Refinancing Debt in respect thereof) and, the
aggregate principal amount of such Debt so secured at any time outstanding,
together (without duplication) with the aggregate principal amount of
outstanding Debt incurred pursuant to Section 5.5(d), does not exceed the
greater of (x) $100,000,000 and (y) 4.25% of Consolidated Total Assets as of the
fiscal year most recently ended prior to the incurrence of such Debt, (B) such
Liens and the Debt secured thereby are incurred prior to or within 270 days
after such acquisition or the completion of such construction, repair,
replacement or improvement (provided that this clause (B) shall not apply to any
such Refinancing Debt or any Lien securing any such Refinancing Debt), (C) the
Debt secured thereby does not exceed the cost of acquiring, constructing,
repairing, replacing or improving such fixed or capital asset and (D) such Liens
shall not apply to any other property or assets of any Loan Party (except assets
financed by the same financing source in the ordinary course of business);

(e) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 5.7, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(f) in the case of any Loan Party that is not a wholly owned Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Loan Party set forth in the organizational documents of
such Loan Party or any related joint venture, shareholders’ or similar
agreement;

(g) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by any Loan Party in connection with any letter of
intent or purchase agreement for an acquisition or other transaction permitted
hereunder; and

(h) Liens not otherwise permitted by this Section to the extent that the
aggregate outstanding principal amount of the obligations secured thereby,
together (without duplication) with the aggregate principal amount of
outstanding Debt incurred pursuant to Section 5.5(f), does not exceed the
greater of (A) $250,000,000 and (B) 10.50% of Consolidated Total Assets as of
the fiscal year most recently ended prior to the incurrence of such Liens.

 

88



--------------------------------------------------------------------------------

SECTION 5.7. Consolidations, Mergers and Sales of Assets. No Borrower will merge
into or consolidate with, or sell all or substantially all of its assets to, any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing,
(i) any Person may merge into or consolidate with a Borrower in a transaction in
which such Borrower is the surviving entity and (ii) any Borrower may merge into
or consolidate with, or sell all or substantially all of its assets to, any
other Person if the surviving or acquiring entity (the “Successor Borrower”) (A)
is organized under the laws of the United States (with respect to Allegion US)
or Ireland (with respect to Allegion plc), (B) expressly assumes the applicable
Borrower’s obligations under this Agreement and the other Loan Documents to
which such Borrower is a party pursuant to a supplement hereto or thereto in
form reasonably satisfactory to the Administrative Agent, and (C) each
Subsidiary Loan Party, unless it is the other party to such merger or
consolidation, shall have by a supplement to this Agreement confirmed that its
obligations hereunder shall apply to the Successor Borrower’s obligations
hereunder; provided, further, that if the foregoing are satisfied, the Successor
Borrower will succeed to, and be substituted for, the applicable Borrower under
this Agreement.

SECTION 5.8. Use of Proceeds. The proceeds of the Revolving Loans and the
Swingline Loans made, and Letters of Credit issued, under this Agreement will be
used by any Borrower and any Additional Borrower (i) for working capital
purposes of any Borrower, any Additional Borrower and their respective
Subsidiaries, (ii) for other general corporate purposes of any Borrower,
Additional Borrower and their respective Subsidiaries and (iii) to consummate
the Existing Credit Agreement Refinancing. The proceeds of the Term Loans made
under this Agreement will be used by the Borrowers and Additional Borrowers to
consummate the Existing Credit Agreement Refinancing.

SECTION 5.9. [Reserved].

SECTION 5.10. Interest Expense Coverage Ratio. The Borrowers will not permit the
Interest Expense Coverage Ratio, in each case for any period of four consecutive
fiscal quarters of Allegion plc ending on or after December 31, 2017, to be less
than 4.00 to 1.00.

SECTION 5.11. Total Leverage Ratio. The Borrowers will not permit the Total
Leverage Ratio for any period of four consecutive fiscal quarters of Allegion
plc ending on or after December 31, 2017, to exceed 3.75 to 1.00.

SECTION 5.12. Credit Ratings. The Borrowers will use commercially reasonable
efforts to cause the credit facilities made available under this Agreement to be
continuously rated by S&P and Moody’s, and to maintain a corporate rating from
S&P and a corporate family rating from Moody’s (but, in each case, not a
specific rating), in each case in respect of each Borrower.

SECTION 5.13. Payment of Taxes. Each Borrower will, and will cause each of its
Subsidiaries to, pay its Tax liabilities before the same shall become delinquent
or in default, except where (a) (i) the validity or amount thereof is being
contested in good faith by appropriate proceedings and (ii) the applicable
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP or (b) the failure to make payment would
not reasonably be expected to result in a Material Adverse Effect.

 

89



--------------------------------------------------------------------------------

SECTION 5.14. Books and Records; Inspection and Audit Rights. Each Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and accounts in which full, true and correct entries in conformity with GAAP and
all requirements of law are made of all dealings and transactions in relation to
its business and activities. Each Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent, upon reasonable prior notice to the Borrower, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times but no more often than once during any
calendar year; provided that no Borrower or Subsidiary will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Bank (or their
respective representatives or contractors) is prohibited by Requirement of Law
or any binding agreement or (iii) that is subject to attorney-client or similar
privilege or constitutes attorney work product.

ARTICLE VI

DEFAULTS

SECTION 6.1. Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

(a) any Borrower or any Additional Borrower shall fail to pay when due principal
of any Loan, or shall fail to pay within five days of the due date thereof any
interest, fees or other amount payable hereunder;

(b) any Borrower shall fail to observe or perform any covenant contained in
Section 5.1(d), Section 5.3 (with respect to the existence of any Borrower) or
Sections 5.5 to 5.11, inclusive;

(c) any Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or
(b) above) for 30 days after notice thereof has been given to such Borrower by
the Administrative Agent at the request of any Bank;

(d) any representation, warranty, certification or statement made by any
Borrower or any Additional Borrower in this Agreement or in any certificate,
financial statement or other document delivered pursuant to this Agreement shall
prove to have been incorrect in any material respect when made (or deemed made);

(e) any event or condition shall occur which results in the acceleration of the
maturity of any Material Debt;

 

90



--------------------------------------------------------------------------------

(f) any Borrower or any Material Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(g) an involuntary case or other proceeding shall be commenced against any
Borrower or any Material Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against any Borrower or any Material Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;

(h) any member of the ERISA Group at the time in question shall fail to pay when
due any material amount or amounts which such member shall have become liable to
pay under Title IV of ERISA (other than for premiums under Section 4007 of
ERISA); or notice of intent to terminate a Plan shall be filed under Title IV of
ERISA by any member of the ERISA Group at the time in question, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer any Plan; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans that could cause one or
more members of the ERISA Group to incur a current payment obligation; and, in
the case of each of the foregoing events under this Section 6.1(h), individually
or in the aggregate, the liability could reasonably be expected to result in a
Material Adverse Effect;

(i) a final judgment or order for the payment of money in excess of $100,000,000
(except to the extent covered by insurance as to which the insurer has
acknowledged such coverage in writing) shall be rendered against any Borrower or
any Subsidiary and such judgment or order shall continue unsatisfied and
unstayed past due for a period of 30 days or for such longer period of time, not
exceeding 90 days, during which, under applicable law, an appeal may be taken
from such judgment or order without leave of the relevant court;

 

91



--------------------------------------------------------------------------------

(j) (x) any Person or group of Persons (within the meaning of Section 13 or 14
of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under said Act) of 35% or more of the outstanding voting Equity Interests of
Allegion plc; or (y) Allegion plc ceased to own, directly or indirectly, 100% of
the outstanding Equity Interests of Allegion US; and

(k) the guarantees of the Guarantors pursuant to Section 9.16 hereof shall cease
to be effective or any Guarantor shall contest the validity of such guarantee in
court;

then, and in every such event, the Administrative Agent shall if requested by
the Required Banks, by notice to the Borrowers (i) terminate the Revolving
Commitments and they shall thereupon terminate, and (ii) declare the Loans
hereunder (together with accrued interest thereon) to be, and the Loans shall
thereupon become, immediately due and payable in whole (or in part (but ratably
among the Classes of Loans and the Loans of each Class at the time outstanding))
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers and all Additional Borrowers; provided that
in the case of any of the Events of Default specified in clause (f) or (g) above
with respect to any Borrower or any Additional Borrower, without any notice to
such Borrower or such Additional Borrower or any other act by the Administrative
Agent or the Banks, the Revolving Commitments shall thereupon terminate and the
Loans (together with accrued interest thereon) shall become immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrowers and all Additional Borrowers.

SECTION 6.2. Notice of Default. The Administrative Agent shall give notice to
the Borrowers under Section 6.1(c) promptly upon being requested to do so by any
Bank and shall thereupon notify all the Banks thereof.

ARTICLE VII

THE ADMINISTRATIVE AGENT

SECTION 7.1. Appointment and Authorization. Each Bank and each Issuing Bank
irrevocably appoints JPMorgan Chase Bank, N.A. and its successors to serve as
administrative agent under the Loan Documents and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the Notes as are delegated to the Administrative Agent
by the terms hereof or thereof, together with all such powers as are reasonably
incidental thereto.

SECTION 7.2. Administrative Agent and Affiliates. JPMorgan Chase Bank, N.A.
shall have the same rights and powers under this Agreement as any other Bank or
Issuing Bank and may exercise or refrain from exercising the same as though it
were not the Administrative Agent, and JPMorgan Chase Bank, N.A. and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrowers or any Subsidiary or Affiliate of the
Borrowers as if it were not the Administrative Agent hereunder.

 

92



--------------------------------------------------------------------------------

SECTION 7.3. Action by the Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article VI.

SECTION 7.4. Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for Allegion plc or any of its
Affiliates), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.

SECTION 7.5. Liability of the Administrative Agent. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or not taken by it in connection herewith (a) with the
consent or at the request of the Required Banks (or a Majority in Interest of
the Banks of a Class, all affected Banks or all the Banks, if applicable) or
(b) in the absence of its own gross negligence or willful misconduct. Neither
the Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into or verify
(i) any statement, warranty or representation made in connection with this
Agreement or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any Borrower or any of their respective
Affiliates; (iii) the satisfaction of any condition specified in Article III,
except receipt of items required to be delivered to it; or (iv) the validity,
effectiveness or genuineness of this Agreement, the Notes or any other
instrument or writing furnished in connection herewith. The Administrative Agent
shall not incur any liability by acting in reliance upon any notice, consent,
certificate, statement or other writing (which may be a bank wire or similar
writing) believed by it to be genuine or to be signed by the proper party or
parties.

SECTION 7.6. Indemnification. Each Bank shall, ratably in accordance with its
Commitments and Loans (other than Swingline Commitments and Swingline Loans) and
on a several (and not joint) basis, indemnify the Administrative Agent (to the
extent not reimbursed by the Borrowers) against any cost, expense (including
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the Administrative Agent’s bad faith, gross
negligence, willful misconduct or material breach of its obligations under this
Agreement, as determined in a final, non-appealable judgment by a court of
competent jurisdiction) that the Administrative Agent may suffer or incur in
connection with this Agreement or any action taken or omitted by the
Administrative Agent hereunder in its capacity as the Administrative Agent.

SECTION 7.7. Credit Decision. Each Bank and each Issuing Bank acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Bank, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Bank or Issuing Bank, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking any action under this Agreement.

 

93



--------------------------------------------------------------------------------

SECTION 7.8. Successor Administrative Agent. The Administrative Agent may resign
at any time by giving notice thereof to the Banks and the Borrowers. Upon any
such resignation, the Required Banks shall have the right to appoint a successor
Administrative Agent reasonably satisfactory to the Borrowers. If no successor
Administrative Agent shall have been so appointed by the Required Banks, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may appoint a successor Administrative Agent, which shall
be a commercial bank organized or licensed under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $1,000,000,000. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the
Administrative Agent.

SECTION 7.9. Administrative Agent’s Fees. The Borrowers shall pay to the
Administrative Agent, for their own account, fees in the amounts and at the
times previously agreed upon between the Borrowers and the Administrative Agent.

SECTION 7.10. Co-Documentation Agents; Arrangers. The Co-Documentation Agents
and the Arrangers, each in their respective capacities as such, shall have no
duties or responsibilities, and shall incur no liabilities, under this
Agreement. No Co-Documentation Agent or Arranger shall have or be deemed to have
any fiduciary relationship to any Bank. Each Bank acknowledges that it has not
relied, and will not rely, on any Co-Documentation Agent or Arranger in deciding
to enter into this Agreement or any other Loan Document or in taking or not
taking any action hereunder or thereunder.

ARTICLE VIII

CHANGE IN CIRCUMSTANCES

SECTION 8.1. Alternate Rate of Interest. If on or prior to the first day of any
Interest Period for any Euro-Currency Borrowing:

(a) a Majority in Interest of the applicable Class advise the Administrative
Agent that the Adjusted London Interbank Offered Rate (in respect of Dollars or
any Foreign Currency), as determined by the Administrative Agent, will not
adequately and fairly reflect the cost to such Banks of funding their
Euro-Currency Loans of such Class for such Interest Period, or

(b) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted London Interbank Offered Rate (in respect of Dollars
or any Foreign Currency) for such Interest Period,

 

94



--------------------------------------------------------------------------------

the Administrative Agent shall forthwith give notice thereof to the Borrowers
and the Banks of such Class, whereupon until the Administrative Agent notifies
the Borrowers that the circumstances giving rise to such suspension no longer
exist, the obligations of the Banks of such Class to make Euro-Currency Loans
shall be suspended. Unless any Borrower or any Additional Borrower notifies the
Administrative Agent at least two Domestic Business Days before the date of any
Fixed Rate Borrowing for which a Notice of Borrowing has previously been given
that it elects not to borrow on such date, (a) if such Fixed Rate Borrowing is a
Committed Borrowing denominated in Dollars, such Borrowing shall instead be made
as a Base Rate Borrowing, (b) if such Fixed Rate Borrowing is a Money Market
LIBOR Borrowing denominated in Dollars, the Money Market LIBOR Loans comprising
such Borrowing shall bear interest for each day from and including the first day
to but excluding the last day of the Interest Period applicable thereto at the
Base Rate for such day and (c) if such Fixed Rate Borrowing was to be
denominated in a Foreign Currency, such Borrowing shall not be made.

SECTION 8.2. Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Currency Lending Office) of any Class with any request
or directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for any
Bank (or its Euro-Currency Lending Office) of any Class to make, maintain or
fund its Euro-Currency Loans and such Bank shall so notify the Administrative
Agent, the Administrative Agent shall forthwith give notice thereof to the other
Banks of such Class and Allegion plc, whereupon until such Bank notifies
Allegion plc and the Administrative Agent that the circumstances giving rise to
such suspension no longer exist, the obligation of such Bank to make
Euro-Currency Loans of such Class shall be suspended. Before giving any notice
to the Administrative Agent pursuant to this Section, such Bank shall designate
a different Euro-Currency Lending Office if such designation will avoid the need
for giving such notice and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. If such Bank shall determine that it may not
lawfully continue to maintain and fund any of its outstanding Euro-Currency
Loans to maturity and shall so specify in such notice, the applicable Borrower
or Additional Borrower, as the case may be, shall immediately prepay in full the
then outstanding principal amount of each such Euro-Currency Loan, together with
accrued interest thereon. Concurrently with prepaying each such Euro-Currency
Loan, such Borrower or such Additional Borrower, as the case may be, shall
borrow a Base Rate Loan denominated in Dollars in an equal principal amount (or
in an amount equal to the Dollar Equivalent of the principal amount, in the case
of Foreign Currency Loans) from such Bank (on which interest and principal shall
be payable contemporaneously with the related Euro-Currency Loans of the other
Banks), and such Bank shall make such a Base Rate Loan.

SECTION 8.3. Increased Cost and Reduced Return. (a) If on or after (x) the date
hereof, in the case of any Committed Revolving Loan or Term Loan or any
obligation to make Committed Revolving Loans or Term Loans or (y) the date of
the related Money Market Quote, in the case of any Money Market Loan, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Applicable Lending Office) of any Class with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall:

 

95



--------------------------------------------------------------------------------

(i) impose, modify or deem applicable any reserve (including any such
requirement imposed by the Board or any similar Governmental Authority, but
excluding with respect to any Euro-Currency Loan any such requirement included
in an applicable Euro-Currency Reserve Percentage), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Bank (or its Applicable Lending Office)
of any Class;

(ii) subject any Bank of any Class or any Issuing Bank to any Taxes (other than
(A) Taxes on payments under this Agreement, (B) Other Taxes and (C) Excluded
Taxes) on its loans, loan principal, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Bank (or its Applicable Lending Office) of any Class or the
London interbank market any other condition affecting its Fixed Rate Loans of
any Class, its Notes or its obligation to make Fixed Rate Loans of any Class;

and the result of any of the foregoing is to increase the cost to such Bank (or
its Applicable Lending Office) of any Class of making or maintaining any Fixed
Rate Loan of any Class, or to reduce the amount of any sum received or
receivable by such Bank (or its Applicable Lending Office) under this Agreement
or under its Notes with respect thereto, by an amount deemed by such Bank to be
material, then, within 30 days after demand by such Bank (with a copy to the
Administrative Agent), the Borrowers or Additional Borrowers, as the case may
be, shall jointly and severally pay to such Bank such additional amount or
amounts as will compensate such Bank for such increased cost or reduction;
provided that the Borrowers or such Additional Borrower shall not be obligated
to compensate such Bank for any increased cost or reduction incurred more than
60 days prior to the receipt by the Borrowers or such Additional Borrower of the
notice contemplated by subsection 8.3(c) below (except that, if the applicable
event giving rise to such increased costs or reductions is retroactive, then the
60-day period referred to above shall be extended to include the period of
retroactive effect thereof). The Banks acknowledge and agree that the foregoing
subsection (a) creates no right to demand payment of additional amounts in
respect of laws, rules and regulations, as in effect and interpreted and
administered on the date hereof. For purposes of clause (ii) of this
Section 8.3(a), the term “Bank” includes the Administrative Agent.

(b) If any Bank of any Class shall have determined that, after the date hereof,
the adoption of any applicable law, rule or regulation regarding capital
adequacy or liquidity, or any change in any such law, rule or regulation, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Bank (or its Parent) as a consequence of

 

96



--------------------------------------------------------------------------------

such Bank’s obligations hereunder to a level below that which such Bank (or its
Parent) could have achieved but for such adoption, change, request or directive
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed by such Bank to be material, then from time to time, within
30 days after demand by such Bank (with a copy to the Administrative Agent), the
applicable Borrower or Additional Borrower, as the case may be, shall jointly
and severally pay to such Bank such additional amount or amounts as will
compensate such Bank (or its Parent) for such reduction; provided that such
Borrower or such Additional Borrower shall not be obligated to compensate such
Bank for any reduction incurred more than 60 days prior to the receipt by such
Borrower or such Additional Borrower from such Bank of the notice contemplated
by subsection 8.3(c) below (except that, if the applicable event giving rise to
such reductions is retroactive, then the 60-day period referred to above shall
be extended to include the period of retroactive effect thereof). The Banks
acknowledge and agree that the foregoing subsection 8.3(b) creates no right to
demand payment of additional amounts in respect of laws, rules and regulations
regarding capital adequacy as in effect and interpreted and administered on the
date hereof.

(c) Each Bank will notify Allegion plc and the Administrative Agent within
90 days of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank; provided that
if a Bank shall not have so notified Allegion plc within 90 days of such event,
such Bank may not seek compensation for any period beginning prior to the date
upon which Allegion plc is notified of such event. A certificate of any Bank
claiming compensation under this Section and setting forth the calculation of
the additional amount or amounts to be paid to it hereunder shall be conclusive
in the absence of manifest error. In determining such amount, such Bank may use
any reasonable averaging and attribution methods.

(d) Notwithstanding anything herein to the contrary, for purposes of
paragraphs (a) and (b) of this Section 8.3, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case, pursuant to Basel III, shall be deemed to be a change
in law, rule or regulation regardless of the date enacted, adopted, promulgated
or issued; provided that a Bank may be compensated under paragraph (a) or (b) of
this Section 8.3 for any change in law, rule or regulation described in this
paragraph (d) only if such Bank requests compensation for increased costs
associated with any such change in law, rule or regulation from
similarly-situated borrowers under comparable credit facilities.

SECTION 8.4. Base Rate Loans Substituted for Affected Fixed Rate Loans. If
(i) the obligation of any Bank of any Class to make Euro-Currency Loans has been
suspended pursuant to Section 8.2 or (ii) any Bank of any Class has demanded
compensation under

 

97



--------------------------------------------------------------------------------

Section 8.3(a) and Allegion plc, by at least five Euro-Currency Business Days’
prior notice to such Bank through the Administrative Agent, shall have elected
that the provisions of this Section shall apply to such Bank, then, unless and
until such Bank notifies Allegion plc that the circumstances giving rise to such
suspension or demand for compensation no longer apply:

(a) all Loans of any applicable Class which would otherwise be made by such Bank
as Euro-Currency Loans shall be made instead as Base Rate Loans denominated in
Dollars (on which interest and principal shall be payable contemporaneously with
the related Fixed Rate Loans of the other Banks); and

(b) after each of its Euro-Currency Loans of such Class has been repaid, all
payments of principal which would otherwise be applied to repay such Fixed Rate
Loans of such Class shall be applied to repay its Base Rate Loans of such
Class instead.

SECTION 8.5. Substitution of Bank. If (i) the obligation of any Bank to make
Euro-Currency Loans has been suspended pursuant to Section 8.2, (ii) any Bank
has demanded compensation under Section 8.3, (iii) any Borrower is obligated to
pay an additional amount to any Bank or any Governmental Authority for the
account of any Bank pursuant to Section 2.15, (iv) any Bank is a Defaulting Bank
or (v) any Bank has failed to consent to a proposed amendment, waiver, discharge
or termination that under Section 9.5 requires the consent of all the Banks (or
all the affected Banks or all the Banks of the affected Class) and with respect
to which the Required Banks (or, in circumstances where Section 9.5 does not
require the consent of the Required Banks, a Majority in Interest of the Banks
of the affected Class) shall have granted their consent, in each case, the
Borrowers shall have the right, with the assistance of the Administrative Agent
and at the sole expense of the applicable Borrower or the applicable Additional
Borrower (except, in the case of clause (v), at the sole expense of the
applicable Defaulting Bank), to seek a substitute bank or banks (which may be
one or more of the Banks), mutually satisfactory to the applicable Borrower or
applicable Additional Borrower and the Administrative Agent, to purchase the
Loans and Notes (as applicable) and assume the Commitments of such Bank, in each
case, of the relevant Class. The Borrowers shall give reasonable advance notice
to the Bank to be so substituted; provided that the failure to give such notice
shall not affect the rights of the Borrowers pursuant to this Section 8.5.

ARTICLE IX

MISCELLANEOUS

SECTION 9.1. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile
transmission, electronic transmission or similar writing) and shall be given to
such party:

(a) in the case of any Loan Party, c/o Allegion US Holding Company Inc.,
11819 N. Pennsylvania St., Carmel, Indiana 46032, Attention: Chief Financial
Officer, facsimile number (317) 810-3456;

 

98



--------------------------------------------------------------------------------

(b) if to the Administrative Agent in respect of Borrowings denominated in
Dollars and all other matters, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2, Floor 03, Newark,
Delaware 19713, Attention of William Tanzilli (Fax No.: 302-634-8799), with a
copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, Floor 24, New York, New
York 10179, Attention of Robert Bryant (Fax No.: 212-270-5100);

(c) if to the Administrative Agent in respect of Borrowings denominated in any
Foreign Currency, to it at J.P. Morgan Europe Limited, Loans Agency 6th Floor,
25 Bank Street, Canary Wharf, London E145JP, United Kingdom, Attention of Loans
Agency (Fax No: +44-20-7777-2360);

(d) if to the Swingline Bank, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2, Floor 03, Newark,
Delaware 19713, Attention of Pranay Tyagi (Fax No.: 302-634-8799), with a copy
to JPMorgan Chase Bank, N.A., 383 Madison Avenue, Floor 24, New York, New York
10179, Attention of Robert Bryant (Fax No.: 212-270-5100);

(e) in the case of any other Bank, at its address, electronic mail address or
facsimile number set forth in its Administrative Questionnaire; or

(f) in the case of any party, such other address, electronic mail address or
facsimile number as such party may hereafter specify for the purpose by notice
to the Administrative Agent and the Borrowers.

Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received (except that, if not given
during normal business hours for the recipient, shall be effective at the
opening of business on the next Business Day for the recipient) and (ii) if
given by any other means, when received. Notices, requests and other
communications to be given to any Additional Borrower or any Guarantor shall be
deemed given if such notice, request or other communication has been given to
the Borrowers.

SECTION 9.2. No Waivers. No failure or delay by the Administrative Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

SECTION 9.3. Expenses; Indemnification. (a) The Borrowers shall jointly and
severally pay (i) all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent, the Arrangers, the Co-Documentation Agents and
their respective Affiliates, including the reasonable fees, charges and
disbursements of a single counsel in each jurisdiction, in connection with the
structuring, arrangement and syndication of the credit facilities provided for
herein and any credit or similar facility refinancing or replacing, in whole or
in part, any of the credit facilities provided for herein, as well as the
preparation, negotiation,

 

99



--------------------------------------------------------------------------------

execution, delivery and administration of this Agreement, the other Loan
Documents or any waiver, amendments or modifications of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Bank, including the reasonable and
documented fees, charges and disbursements of counsel for any of the foregoing,
in connection with the enforcement or protection of its rights in connection
with the Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrowers shall jointly and severally indemnify the Administrative
Agent, the Arrangers, the Co-Documentation Agents, the Banks, the Issuing Banks
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”), against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, penalties, liabilities and related expenses
(including the reasonable and documented fees, charges and disbursements of one
firm of counsel for all such Indemnitees, taken as a whole, and, if reasonably
necessary, of a single firm of local counsel in each appropriate jurisdiction
(which may include a single firm of special counsel acting in multiple
jurisdictions) for all such Indemnitees, taken as a whole (and, in the case of
an actual or perceived conflict of interest where the Indemnitee affected by
such conflict informs the Borrowers of such conflict and thereafter retains its
own counsel, of another firm of counsel for such affected Indemnitee and, if
reasonably necessary, of a single firm of local counsel in each appropriate
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions) for such affected Indemnitee)), incurred by or asserted
against such Indemnitees arising out of, in connection with or as a result of
any actual or prospective claim, litigation, investigation or proceeding
relating to (i) the structuring, arrangement and syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement, the other Loan Documents or any
other agreement or instrument contemplated hereby or thereby, the performance by
the parties to this Agreement or the other Loan Documents of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby, or (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit); provided that the foregoing indemnity shall
not, as to any Indemnitee, apply to any losses, claims, damages, liabilities or
related expenses to the extent they are found in a final and non-appealable
judgment of a court of competent jurisdiction to have resulted from (A) the bad
faith, wilful misconduct or gross negligence of such Indemnitee, (B) a claim
brought by any Borrower or any Subsidiary against such Indemnitee for material
breach of such Indemnitee’s obligations under this Agreement or any other Loan
Document or (C) a proceeding that does not involve an act or omission by any
Borrower or any of their respective Affiliates and that is brought by an
Indemnitee against any other Indemnitee

 

100



--------------------------------------------------------------------------------

(other than a proceeding that is brought against the Administrative Agent or any
other agent or any Arranger in its capacity or in fulfilling its roles as an
agent or arranger hereunder or any similar role with respect to the Debt
incurred or to be incurred hereunder). This paragraph shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.

(c) To the extent that the Borrowers fail to indefeasibly pay any amount
required to be paid by them under paragraph (a) or (b) of this Section to the
Administrative Agent, any Issuing Bank, the Swingline Bank or any Related Party
of any of the foregoing (and without limiting their obligation to do so), each
Bank severally agrees to pay to the Administrative Agent, such Issuing Bank, the
Swingline Bank or such Related Party, as applicable, such Bank’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (it being understood and agreed that
the Borrowers’ failure to pay any such amount shall not relieve any Borrower of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as applicable,
was incurred by or asserted against the Administrative Agent, such Issuing Bank
or the Swingline Bank in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent, any Issuing Bank or
the Swingline Bank in connection with such capacity; provided further that, with
respect to such unpaid amounts owed to any Issuing Bank or the Swingline Bank in
its capacity as such, or to any Related Party of any of the foregoing acting for
any Issuing Bank or the Swingline Bank in connection with such capacity, only
the Revolving Banks of the applicable Class shall be required to pay such unpaid
amounts. For purposes of this Section, a Bank’s “pro rata share” shall be
determined by its share of the sum of the total Revolving Exposure and unused
Revolving Commitments (in the case of amounts owed to the Swingline Bank or
Issuing Bank, with respect to the applicable Class and otherwise, with respect
to all Classes) and, except for purposes of the second proviso of the
immediately preceding sentence, the outstanding Term Loans and unused Term
Commitments, in each case at that time.

(d) To the fullest extent permitted by applicable law, (i) no Loan Party shall
assert, or permit any of its Affiliates or Related Parties to assert, and each
hereby waives, any claim against any Indemnitee for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent such damages are found in a final
and non-appealable judgment of a court of competent jurisdiction to have
resulted from the bad faith, wilful misconduct or gross negligence of any
Indemnitee or Related Party of any Indemnitee or (ii) neither any Indemnitee nor
any other party to this Agreement or any other Loan Document shall be liable for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof; provided that nothing in this clause (ii) shall limit the
expense reimbursement and indemnification obligations of the Borrowers set forth
in paragraphs (a) and (b) of this Section 9.3.

 

101



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.4. Sharing of Set-Offs. Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Committed Loan made by it which is greater than the proportion received
by any other Bank in respect of the aggregate amount of principal and interest
due with respect to any Committed Loan made by such other Bank, the Bank
receiving such proportionately greater payment shall purchase such
participations in the Committed Loans made by the other Banks, and such other
adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the Committed Loans made by the Banks
shall be shared by the Banks pro rata; provided that nothing in this
Section shall impair the right of any Bank to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of any Borrower or any Additional Borrower other than
their indebtedness under the Committed Loans; provided, further, that the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower or any Additional Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Bank as
consideration for the assignment of or sale of a participation in any of its
Committed Loans to any Eligible Assignee in a transaction that complies with the
terms of Section 9.6. Each Borrower and each Additional Borrower agrees, to the
fullest extent it may effectively do so under applicable law, that any Bank
acquiring a participation in a Loan pursuant to the foregoing arrangements may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of such Borrower or such Additional Borrower in the amount of such
participation.

SECTION 9.5. Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Borrowers and the Required Banks (and, if the
rights or duties of any Agent, the Swingline Bank or any Issuing Bank are
affected thereby, by such Agent, Swingline Bank or Issuing Bank); provided that
no such amendment or waiver shall, (1) unless signed by each of the Banks
directly affected thereby, (a) increase or decrease any Commitment of any Bank
(except for a ratable decrease in the Commitments of all Banks in accordance
with the terms of this Agreement) or subject any Bank to any additional
obligation, (b) reduce the principal of or rate of interest on any Loan or LC
Disbursement or any fees hereunder, (c) postpone the date fixed for any payment
of principal of or interest on any Loan or LC Disbursement or any fees hereunder
or for any reduction or termination of any Commitment, or (d) change
Sections 2.12(a) or 9.4 in a manner that would alter the pro rata sharing of
payments required thereby, (2) (a) unless signed by each of the Banks, change
Section 9.16(h) or 9.16(g) or release any Guarantor under this Agreement,
subject to the exceptions set forth in Section 9.16(h), or (b) unless signed by
each of the Banks (or each of the Banks of any Class), change the percentage of
the Commitments (or Commitments of any Class) or of the aggregate unpaid
principal amount of the Loans (or Loans of any Class), or the number of Banks
(or Banks of any Class), which shall be required for the Banks (or Banks of any
Class) or any of them to take any action under this Section or any other
provision of this Agreement, or (3) change any provisions of any Loan Document
in a manner that by its terms adversely affects the rights in respect of
payments due to Banks holding Loans or Commitments of any Class differently from
those

 

102



--------------------------------------------------------------------------------

holding Loans or Commitments of any other Class without the written consent of
Banks representing a Majority in Interest of each affected Class.
Notwithstanding the foregoing, but subject to the first proviso of this
Section 9.5, (a) any amendment or waiver of this Agreement that by its terms
affects the rights or duties under this Agreement of the Banks of one or more
Classes (but not the Banks of any other Class), may be effected by an agreement
or agreements in writing entered into by the Borrowers and the requisite number
or percentage in interest of each affected Class of Banks that would be required
to consent thereto under this Section if such Class of Banks were the only
Class of Banks hereunder at the time, (b) this Agreement may be amended to
provide for the extension of any Maturity Date as provided in Section 2.22, and
(c) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Borrowers and the Administrative
Agent to cure any ambiguity, omission, defect or inconsistency or to make other
immaterial changes (including, but not limited to, incorporating changes needed
to reflect a successor in interest of any party specifically referred to herein)
so long as, in each case, (1) such amendment does not adversely affect the
rights of any Bank or (2) the Banks shall have received at least five Domestic
Business Days’ prior written notice thereof and the Administrative Agent shall
not have received, within five Domestic Business Days of the date of such notice
to the Banks, a written notice from (x) the Required Banks stating that the
Required Banks object to such amendment or (y) if affected by such amendment,
the Swingline Bank or any Issuing Bank stating that it objects to such
amendment.

SECTION 9.6. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that neither Borrower nor any
Additional Borrower may assign or otherwise transfer any of its rights under
this Agreement without the prior written consent of all Banks, and any such
assignment or transfer without such consent shall be null and void.

(b) Any Bank may at any time grant to one or more Eligible Assignees (each a
“Participant”) participating interests in any or all of its Commitments of any
Class or any or all of its Loans of any Class. In the event of any such grant by
a Bank of a participating interest to a Participant, whether or not upon notice
to the applicable Borrower or applicable Additional Borrower and the
Administrative Agent, such Bank shall remain responsible for the performance of
its obligations hereunder, and the applicable Borrower or applicable Additional
Borrowers and the Administrative Agent shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement. For the avoidance of doubt, each Bank shall be responsible
for the indemnity under Section 2.15(d) with respect to any payments made by
such Bank to its Participants. Any agreement pursuant to which any Bank may
grant such a participating interest shall provide that such Bank shall retain
the sole right and responsibility to enforce the obligations of any Borrowers
and any Additional Borrowers hereunder, including the right to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such participation agreement may provide that such Bank will not agree to
any modification, amendment or waiver of this Agreement described in
clause (1)(a), (1)(b), (1)(c) or (1)(d) of Section 9.5 without the consent of
the Participant. Subject to Section 9.6(f), the Borrowers agree that each
Participant shall, to the extent provided in its participation agreement, be
entitled to the benefits of Article VIII and Section 2.15 with respect to its
participating interest;

 

103



--------------------------------------------------------------------------------

provided that no Participant shall be entitled to the benefit of Section 2.15
unless such Participant complies with Section 2.15(f) as if it were a Bank. An
assignment or other transfer which is not permitted by subsection 9.6(c) or
9.6(d) below shall be given effect for purposes of this Agreement only to the
extent of a participating interest granted in accordance with this
subsection 9.6(b). Each Bank that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the applicable Borrower or applicable
Additional Borrower, maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
participant’s interest in any Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Bank shall have any obligation to
disclose all or any portion of the Participant Register to any Borrower or any
other Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Loans or other obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that the Loans are in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Bank shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(c) Any Bank may at any time assign to one or more Eligible Assignees all, or a
proportionate part of all, of its rights and obligations under this Agreement
and the Notes, and such Eligible Assignee shall assume such rights and
obligations, pursuant to an Assignment and Assumption Agreement in substantially
the form of Exhibit G hereto executed by such Eligible Assignee and such
transferor Bank, with (and subject to) the subscribed consent of (i) the
Borrowers and any Additional Borrower, (ii) in the case of assignments of
Revolving Commitments or Revolving Loans of any Class, each Issuing Bank of such
Class, (iii) in the case of assignments of Dollar Revolving Commitments or
Dollar Revolving Loans, the Swingline Bank and (iv) the Administrative Agent,
which consent, in each case, shall not be unreasonably withheld or delayed;
provided that (i) no consent of any Borrower or any Additional Borrower shall be
required if, in the case of an assignment of (x) a Term Loan or Term Commitment,
an Eligible Assignee is another Bank, an Affiliate of a Bank or an Approved
Fund, or (y) in the case of an assignment of a Revolving Loan or Revolving
Commitment, another Revolving Bank, an Affiliate of a Revolving Bank or an
Approved Fund in respect of a Revolving Bank, and, in either case, such Eligible
Assignee delivers any forms, confirmations and certifications referenced in the
last sentence of this Section 9.6(c), (ii) no consent of the Administrative
Agent shall be required with respect to the assignment of all or any portion of
a Term Loan if an Eligible Assignee is another Bank, an Affiliate of a Bank or
an Approved Fund and such Eligible Assignee delivers any forms, confirmations
and certifications referenced in the last sentence of this Section 9.6(c), and
(iii) the consent of any Borrower and any Additional Borrower shall not be
required if an assignment is made during the existence of any Event of Default
under Section 6.1(a), 6.1(f) or 6.1(g); provided further that such assignment
may, but need not, include rights of the transferor Bank in respect of
outstanding Money Market Loans. Upon execution and delivery of such instrument
and payment by such Eligible Assignee to such transferor

 

104



--------------------------------------------------------------------------------

Bank of an amount equal to the purchase price agreed between such transferor
Bank and such Eligible Assignee, such Eligible Assignee shall be a Bank party to
this Agreement and shall have all the rights and obligations of a Bank with a
Commitment or Loans of such Class as set forth in such instrument of assumption,
and the transferor Bank shall be released from its obligations hereunder to a
corresponding extent (but shall continue to be entitled to the benefits of
Sections 2.15, 8.3 and 9.3), and no further consent or action by any party shall
be required. Upon the consummation of any assignment pursuant to this
subsection 9.6(c), the transferor Bank, the Administrative Agent and the
applicable Borrower or applicable Additional Borrower shall make appropriate
arrangements so that, if required, new Notes are issued to the Eligible
Assignee. In connection with any such assignment, the transferor Bank shall pay
to the Administrative Agent an administrative fee for processing such assignment
in the amount of $3,500. The Eligible Assignee shall, prior to the first date on
which interest or fees are payable hereunder for its account, deliver to the
applicable Borrower or applicable Additional Borrower and the Administrative
Agent certification as to exemption from deduction or withholding of any taxes
in accordance with Section 2.15. In addition, the applicable Borrower or
applicable Additional Borrower is entitled to withhold consent to such
assignment if the Eligible Assignee is unable to deliver any forms or
confirmations required by Section 2.15(f), including, without limiting the
generality of the foregoing, two duly completed copies of IRS Form W-9, W-8BEN,
W-8BEN-E, W-8ECI or W-8IMY (or a successor form), as applicable, certifying that
if payments under this Agreement and the Notes were paid to such Eligible
Assignee by a U.S. Borrower, such Eligible Assignee would be entitled to receive
payments under this Agreement and the Notes without deduction or withholding of
any United States tax.

(d) Assignments shall be subject to the following additional conditions:
(i) except in the case of an assignment to a Bank, an Affiliate of a Bank or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Bank’s Commitment or Loans of such Class, the amount of the Commitment or Loans
of the assigning Bank of any Class subject to each such assignment (determined
as of the date the Assignment and Assumption Agreement with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(i) with respect to Revolving Commitments and Revolving Loans of any Class,
$5,000,000 and (ii) with respect to Term Commitments and Term Loans, $1,000,000,
in each case, unless the applicable Borrower or applicable Additional Borrower
and the Administrative Agent otherwise consent (such consent not to be
unreasonably withheld or delayed); provided that no such consent of any Borrower
or any Additional Borrower shall be required if an Event of Default under
Section 6.1(a), 6.1(f) or 6.1(g) has occurred and is continuing and (ii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Bank’s rights and obligations under this Agreement; provided that
this clause shall not be construed to prohibit the assignment of a proportionate
part of all the assigning Bank’s rights and obligations in respect of one
Class of Commitments or Loans.

 

105



--------------------------------------------------------------------------------

(e) Any Bank may at any time assign all or any portion of its rights under this
Agreement and its Loans and, if applicable, Notes to a Federal Reserve Bank (or
similar Governmental Authority having jurisdiction over such Bank). No such
assignment shall release the transferor Bank from its obligations hereunder.

(f) No assignee of any Bank’s rights shall be entitled to receive any greater
payment under Section 2.15 or Section 8.3 than such Bank would have been
entitled to receive with respect to the rights transferred, unless such transfer
is made with the prior written consent of any Borrower or any Additional
Borrower or by reason of the provisions of Section 8.2 or 8.3 requiring such
Bank to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist. No Participant shall be entitled to receive any greater
payment under Section 2.15, Section 8.3 or any other provision hereof than such
Bank would have been entitled to receive with respect to such participation sold
to such Participant, unless the sale of such participation to such Participant
is made with the prior written consent of the applicable Borrower and any
Additional Borrower.

(g) The Administrative Agent, on behalf of any Borrower and any Additional
Borrower, shall maintain at the Administrative Agent’s Domestic Lending Office a
copy of each Assignment and Assumption Agreement delivered to it and a register
(the “Register”) for the recordation of the names and addresses of the Banks and
the Commitments of, and principal amount of the Loans owing to, each Bank from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and any Borrower, any Additional Borrowers, the Administrative
Agent and the Banks may (and, in the case of any Loan or other obligation
hereunder not evidenced by a Note, shall) treat each Person whose name is
recorded in the Register as the owner of a Loan or other obligation hereunder as
the owner thereof for all purposes of this Agreement, notwithstanding any notice
to the contrary. Any assignment of any Loan or other obligation hereunder not
evidenced by a Note shall be effective only upon appropriate entries with
respect thereto being made in the Register. The Register shall be available for
inspection by any Borrower or any Additional Borrower or any Bank (with respect
to any entry relating to such Bank’s Loans) at any reasonable time and from time
to time upon reasonable prior notice.

SECTION 9.7. Collateral. Each of the Banks represents to the Administrative
Agent and the other Banks that it in good faith is not relying upon any “margin
stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

SECTION 9.8. Governing Law; Submission to Jurisdiction; Process Agent.

This Agreement and each Note shall be governed by and construed in accordance
with the laws of the State of New York. Each Loan Party hereby submits to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in the Borough of
Manhattan in New York City for purposes of all legal proceedings arising out of
or relating to this Agreement or the transactions contemplated hereby.

 

106



--------------------------------------------------------------------------------

Each Loan Party irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

Each Loan Party hereby irrevocably designates, appoints and empowers Allegion US
Holding Company Inc., located at 11819 N. Pennsylvania St., Carmel, Indiana
46032, facsimile number: (317) 810-3456 (the “Process Agent”) as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any proceeding arising out of or in
connection with this Agreement or any Note. Such service may be made (a) by
mailing (by registered or certified mail, postage prepaid) or delivering a copy
of such process to the applicable Loan Party in care of the Process Agent at the
Process Agent’s above address, and each Loan Party hereby irrevocably authorizes
and directs the Process Agent to accept such service on its behalf or (b) by the
mailing (by registered or certified mail, postage prepaid) of copies of such
process to the Process Agent or the applicable Loan Party at its address
specified in Section 9.1, and each Loan Party irrevocably consents to the
service of any and all process in any such proceeding.

SECTION 9.9. Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.10. Confidentiality. Each Agent and each Bank shall hold all
non-public information regarding any Borrower and their respective Subsidiaries
and their respective businesses identified as such by any Borrower and obtained
by such Agent or such Bank pursuant to the requirements hereof in accordance
with such Agent’s or such Bank’s customary procedures for handling confidential
information of such nature, it being understood and agreed by the Borrowers
that, in any event, the Administrative Agent may disclose such information to
the Banks and each Agent and each Bank may make (i) disclosures of such
information to Affiliates of such Bank or Agent and to their respective agents
and advisors, it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such information confidential, (ii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation of any Loans or any participations therein or by any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to the Borrowers or any
of their Subsidiaries and their respective obligations (provided that such
assignees, transferees, participants, counterparties and advisors are advised of
and agree to be bound by either the provisions of this Section or other
provisions at least as restrictive as this Section), (iii) disclosures to any
rating agency when required by it; provided that, prior to any such disclosures,
the relevant rating agency or agencies shall undertake in writing to preserve
the confidentiality of any confidential information relating to the Borrowers
received by it from any

 

107



--------------------------------------------------------------------------------

of the Agents or any Bank, (iv) disclosures in connection with the exercise of
any remedies hereunder or under any Note, (v) disclosures to the CUSIP Bureau or
to similar organizations and (vi) disclosures required or requested by any
Governmental Authority or representative thereof or by the National Association
of Insurance Commissioners or other self-regulatory bodies or required by
applicable laws, rules or regulations or pursuant to legal or judicial process;
provided that, unless specifically prohibited by applicable law, rule,
regulation or court order, each Bank and each Agent shall make reasonable
efforts to notify the Borrowers of any request by any Governmental Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition, routine disclosures to the National
Association of Insurance Commissioners or other self-regulatory bodies or other
routine examination of such Bank by such Governmental Authority) for disclosure
of any such non-public information prior to disclosure of such information. In
addition, each Agent and each Bank may disclose the existence of this Agreement
and the information about this Agreement to market data collectors, similar
service providers to the lending industry and similar service providers to the
Agents and the Banks in connection with the administration and management of
this Agreement and any Note.

SECTION 9.11. No Fiduciary Duty. Each Agent, each Bank and their Affiliates
(collectively, solely for purposes of this paragraph, the “Banks”), may have
economic interests that conflict with those of the Loan Parties. Each Loan Party
agrees that neither the Loan Documents nor any transactions contemplated by the
Loan Documents will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Banks and the Loan
Parties, their stockholders or their Affiliates. Each Loan Party acknowledges
and agrees that (i) the transactions contemplated by the Loan Documents are
arm’s-length commercial transactions between the Banks, on the one hand, and the
Loan Parties, on the other, (ii) in connection with any transactions
contemplated by the Loan Documents and with the process leading to such
transaction, each of the Banks is acting solely as a principal and not the agent
or fiduciary of any Loan Party or its management, stockholders, creditors or any
other Person, (iii) no Bank has assumed an advisory or fiduciary responsibility
in favor of any Loan Party with respect to any transactions contemplated by the
Loan Documents or the process leading thereto (irrespective of whether any Bank
or any of its Affiliates has advised or is currently advising such Loan Party on
other matters) or any other obligation to any Loan Party except the obligations
expressly set forth in the Loan Documents and (iv) each Loan Party has consulted
its own legal and financial advisors to the extent such Loan Party deemed
appropriate. Each Loan Party further acknowledges and agrees that it is
responsible for making its own independent judgments with respect to any
transactions contemplated by the Loan Documents and the process leading thereto.
Each Loan Party agrees that it will not claim that any Bank has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Loan Party, in connection with any transactions contemplated by the Loan
Documents or the process leading thereto.

SECTION 9.12. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including the Borrowers and
each Additional Borrower) agrees, to the fullest extent that it may effectively
do so, that the rate of exchange used shall be determined as described in the
definition of Exchange Rate in Section 1.1 hereof and in accordance with normal
banking procedures in the relevant jurisdiction of the first currency and shall
be calculated at approximately 10:00 A.M. (New York City time) or as close to
such time as is reasonably practicable on the Euro-Currency Business Day
immediately preceding the day on which final judgment is given.

 

108



--------------------------------------------------------------------------------

(b) The obligations of each Loan Party in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Euro-Currency Business Day following receipt by the Applicable Creditor of
any sum adjudged to be so due in the Judgment Currency, the Applicable Creditor
may in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, each Loan Party agrees, as
applicable, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss. The obligations of each
Loan Party contained in this Section 9.12 shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder. Furthermore, if
the amount of the Agreement Currency purchased as described above is more than
the sum originally due to the Applicable Creditor in the Agreement Currency,
then such Applicable Creditor shall remit such excess to the applicable Loan
Party.

SECTION 9.13. WAIVER OF JURY TRIAL. EACH LOAN PARTY, EACH AGENT AND EACH BANK
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

SECTION 9.14. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.15. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.16. Guarantee Agreement. (a) In order to induce the Banks to extend
credit to the Borrowers and the Additional Borrowers hereunder, (i) in the case
of Allegion plc and any Additional Borrower, Allegion US hereby irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
Obligations of Allegion plc and such Additional Borrower, (ii) in the case of
Allegion US and any Additional Borrower, Allegion plc hereby irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
Obligations of the Allegion US and such Additional Borrower, and (iii) in the
case of each Borrower and any Additional Borrower, each Guarantor (other than
such Borrower or Additional Borrower, as the case may be) hereby irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
Obligations of such Borrower and any

 

109



--------------------------------------------------------------------------------

Additional Borrowers. The Guarantors further agree that the due and punctual
payment of the Obligations of any Borrower and Additional Borrower, as
applicable, may be extended or renewed, in whole or in part, without notice to
or further assent from them, and that they will remain bound upon their
guarantees hereunder notwithstanding any such extension or renewal of any
Obligation. Notwithstanding the foregoing, the guarantee provided by Allegion
plc pursuant to this Section 9.16 shall only apply to the extent that the
parties whose obligations are guaranteed hereunder are subsidiaries of Allegion
plc. For the purposes of the foregoing sentence, the term “subsidiary” shall
have the meaning given to it in Section 7 of the Companies Act 2014 of Ireland.

(b) The Guarantors waive presentment to, demand of payment from and protest to
any Borrower or any Additional Borrower, as applicable, of any of the
Obligations, and also waive notice of acceptance of their obligations and notice
of protest for nonpayment. The obligations of the Guarantors hereunder shall not
be affected by (i) the failure of any Bank to assert any claim or demand or to
enforce any right or remedy against any Borrower or any Additional Borrower, as
applicable, under the provisions of this Agreement, any Note, any Additional
Borrower Agreement or otherwise; (ii) any extension or renewal of any of the
Obligations; (iii) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, any Note, any
Additional Borrower Agreement or any other agreement; (iv) the failure or delay
of any Bank to exercise any right or remedy against any other guarantor of the
Obligations; (v) the failure of any Bank to assert any claim or demand or to
enforce any remedy under this Agreement, any Note or any other agreement or
instrument; (vi) any default, failure or delay, willful or otherwise, in the
performance of the Obligations; or (vii) any other act, omission or delay to do
any other act which may or might otherwise operate as a discharge of any
Guarantor as a matter of law or equity or which would impair or eliminate any
right of any Guarantor to subrogation. To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of any Borrower or any other Loan Party or the unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Borrower or any other Loan Party, other than the payment
in full of all the Obligations.

(c) The Guarantors further agree that their guarantees hereunder constitute
guarantees of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waive any
right to require that any resort be had by any Bank to any balance of any
deposit account or credit on the books of any Bank in favor of any Borrower, any
Additional Borrower or other Subsidiary or any other Person. Each Guarantor
agrees that its guarantee hereunder is continuing in nature and applies to all
Obligations, whether currently existing or hereafter incurred.

(d) The obligations of the Guarantors hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations, any impossibility in the performance of the Obligations or
otherwise.

 

110



--------------------------------------------------------------------------------

(e) The Guarantors further agree that their respective obligations hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by any Bank upon the bankruptcy or reorganization of any
Borrower or any Additional Borrower or otherwise.

(f) In furtherance of the foregoing and not in limitation of any other right
which any Bank may have at law or in equity against any Guarantor by virtue
hereof, upon the failure of a Borrower or any Additional Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the relevant Guarantor
hereby promises to and shall, upon receipt of written demand by the
Administrative Agent, forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the Banks in cash an amount equal to the unpaid
principal amount of such Obligation. The Guarantors further agree that if
payment in respect of any Obligation shall be due in currency other than Dollars
and/or at a place of payment other than New York and if, by reason of any legal
prohibition, disruption of currency or foreign exchange markets, war or civil
disturbance or other event, payment of such Obligation in such currency or at
such place of payment shall be impossible or, in the reasonable judgment of any
Bank, not consistent with the protection of its rights, then, at the election of
such Bank and in reasonable consultation with the applicable Guarantor, such
Guarantor shall make payments of such Obligation in Dollars (based upon the
applicable Exchange Rate in effect on the date of payment) and/or in New York,
and shall indemnify such Bank against any losses or expenses (including losses
or expenses resulting from fluctuations in exchange rates) that it shall sustain
as a result of such alternative payment.

(g) Upon payment by a Guarantor of any Obligation of any Borrower or any
Additional Borrower, each Bank shall, in a reasonable manner, assign to such
Guarantor the amount of such Obligation owed to such Bank and so paid, such
assignment to be pro tanto to the extent to which the Obligation in question was
discharged by such Guarantor, or make such disposition thereof as such Guarantor
shall direct (all without recourse to any Bank and without any representation or
warranty by any Bank). Upon payment by a Guarantor of any sums owed by a
Borrower or an Additional Borrower as provided above, all rights of such
Guarantor against such Borrower or such Additional Borrower arising as a result
thereof by way of right of subrogation, through the assignment described herein
or otherwise shall in all respects be subordinated and junior in right of
payment to the prior indefeasible payment in full of all the Obligations owed by
such Borrower or such Additional Borrower to the Bank (it being understood that,
after the discharge of all the Obligations due and payable from such Borrower or
such Additional Borrower, such rights may be exercised by such Guarantor
notwithstanding that such Borrower or such Additional Borrower may remain
contingently liable for indemnity or other Obligations).

(h) Subject to clause (e) above, the Banks agree that each Guarantor under this
Agreement shall be automatically released from its obligations under this
Section (i) upon termination of the Commitments and payment in full in cash of
all Obligations, (ii) if Allegion plc requests the release of such Guarantor and
such release is approved,

 

111



--------------------------------------------------------------------------------

authorized or ratified in writing (A) by each Bank, in the case of Allegion plc,
and (B) by the Required Banks, in the case of any Guarantor other than Allegion
plc; provided that, if, at the time such request for the release of any
Guarantor (other than Allegion plc) is made, such Guarantor is a guarantor under
any Public Debt, such release of such Guarantor must be approved, authorized or
ratified in writing by each Bank or (iii) if Allegion plc requests the release
of such Guarantor (A) because such Guarantor ceases to be required to guarantee
the Obligations pursuant to the definition of “Guarantors” in Section 1.1 or
(B) in connection with a transaction permitted by Section 5.3 pursuant to which
such Guarantor is not the surviving entity; provided that the surviving entity
assumes such Guarantor’s guarantee hereunder.

(i) In each case as specified in this Section, the Administrative Agent shall
promptly (and each Bank irrevocably authorizes the Administrative Agent to), at
the Borrowers’ expense, execute and deliver to any Borrower and the relevant
Guarantor such documents as any Borrower may reasonably request to evidence the
release of such Guarantor from its obligations under this Section.

(j) Any Person that is required to become a Guarantor pursuant to the definition
of “Guarantors” in Section 1.1 shall execute and deliver a copy of this
Agreement (or a supplement hereto in form and substance satisfactory to the
Administrative Agent) and thereupon such Person shall become a Guarantor
hereunder with the same force and effect as if such Person had executed this
Agreement as a Guarantor on the Effective Date. The execution and delivery of
any such instrument shall not require the consent of any other Loan Party or
Bank party hereto. The rights and obligations of each Loan Party hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Agreement.

SECTION 9.17. USA PATRIOT Act Notice. Each Bank hereby notifies each Loan Party
that, pursuant to the requirements of bank regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001), the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the names and addresses of each Loan Party and other information that will allow
such Bank to identify each Loan Party in accordance with the Patriot Act.

SECTION 9.18. Survival. The provisions of Sections 2.13, 2.15, 2.21(b), 8.3
and 9.3 and Article VII (other than Section 7.9) shall survive and remain in
full force and effect regardless of the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments, the termination of
this Agreement or any provision hereof or whether extensions of credit are made
hereunder.

SECTION 9.19. Platform. The Borrowers and all Additional Borrowers agree that
the Administrative Agent may, but shall not be obligated to, make any
communications by posting such communication on Debt Domain, IntraLinks,
SyndTrak or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available”. Neither the
Administrative Agent nor any of its Related Parties warrants, or shall be deemed
to warrant, as to the adequacy of the Platform and each such Person expressly
disclaims

 

112



--------------------------------------------------------------------------------

any liability for errors or omissions in such communications. No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made, or shall be deemed to be
made, by the Administrative Agent or any of its Related Parties in connection
with such communications or the Platform.

SECTION 9.20. Joint and Several Liability. (a) In consideration of the
establishment of the Commitments and the making of the Loans and issuance of the
Letters of Credit hereunder, and of the benefits to Allegion plc and Allegion US
that are anticipated to result therefrom, each of Allegion plc and Allegion US
agrees that, notwithstanding any other provision contained herein or in any
other Loan Document, each Borrower and each Additional Borrower will be a
co-borrower hereunder and shall be fully liable for all of the Obligations, both
severally and jointly. Accordingly, each Borrower and each Additional Borrower
irrevocably agrees with each Bank and the Administrative Agent and their
respective successors and assigns that such Borrower and such Additional
Borrower will make prompt payment in full when due (whether at stated maturity,
by acceleration, by optional prepayment or otherwise) of the Obligations,
strictly in accordance with the terms thereof. Each Borrower and each Additional
Borrower hereby further agrees that if any Loan Party shall fail to pay in full
when due (whether at stated maturity, by acceleration, by optional prepayment or
otherwise) any of the Obligations, then it will promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Obligations, the same will be promptly paid
in full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

(b) Obligations Unconditional. The obligations of each Borrower and each
Additional Borrower under paragraph (a) above are absolute and unconditional
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of any other Borrower or other Additional Borrower under this
Agreement or any other Loan Document, or any substitution, release or exchange
of any other guarantee of or security for any of the Obligations, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section that the joint and several obligations of each Borrower and each
Additional Borrower hereunder shall be absolute and unconditional under any and
all circumstances. Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not affect
the joint and several liability of the Borrowers and Additional Borrowers
hereunder:

(i) at any time or from time to time, without notice to any Borrower or any
Additional Borrower, the time for any performance of or compliance with any of
the Obligations shall be extended, or such performance or compliance shall be
waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein or therein shall be done or
omitted; or

 

113



--------------------------------------------------------------------------------

(iii) the maturity of any of the Obligations shall be accelerated or delayed, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under this Agreement or any other agreement or instrument
referred to herein or therein shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released or exchanged in whole
or in part or otherwise dealt with.

(c) Certain Waivers. Each Borrower and each Additional Borrower hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Bank
exhaust any right, power or remedy or proceed against either it or the other
Borrower or Additional Borrowers under this Agreement or any other agreement or
instrument referred to herein or therein, or against any other person under any
other guarantee of, or security for, any of the Obligations.

(d) Reinstatement. The obligations of the Borrowers and any Additional Borrowers
under this Section shall be automatically reinstated if and to the extent that
for any reason any payment by or on behalf of Allegion plc or Allegion US in
respect of the Obligations is rescinded or must be otherwise restored by any
holder of any of the Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

(e) Remedies. Each of the Borrowers and each Additional Borrower agrees that, as
between them, in their capacity as co-obligors with joint and several liability,
and the Banks, the obligations of either of them under this Agreement may be
declared to be forthwith due and payable as provided in Article VI hereof (and
shall be deemed to have become automatically due and payable in the
circumstances provided in said Article VI) for purposes of paragraph (a) above
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing such obligations from becoming automatically due and
payable) as against either of them and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by one of them) shall forthwith
become due and payable by the other, in its capacity as obligor or co-obligor,
as applicable, for purposes of such paragraph (a).

(f) Continuing Obligation. Each of the agreements of Allegion plc and Allegion
US in this Section is a continuing agreement and undertaking, and shall apply to
all Obligations whenever arising.

(g) Standstill. Upon payment by any Borrower or any Additional Borrower of any
sums as provided under paragraph (a) above, all rights, if any, of any other
Borrower or other Additional Borrower against such Borrower or such Additional
Borrower arising as a result thereof by way of subrogation or otherwise shall in
all respects be irrevocably waived prior to the indefeasible payment in full in
cash of all of the Obligations.

 

114



--------------------------------------------------------------------------------

SECTION 9.21. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties to any
such Loan Document, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity or
a bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Remainder of page intentionally left blank.]

 

 

115



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their proper and duly authorized officers as of the day and year first above
written.

 

ALLEGION PUBLIC LIMITED COMPANY,

as a Borrower and as a Guarantor

By:  

/s/ S. Wade Sheek

Name:   S. Wade Sheek Title:   Secretary

ALLEGION US HOLDING COMPANY INC.,

as a Borrower and as a Guarantor

By:  

/s/ S. Wade Sheek

Name:   S. Wade Sheek Title:   Vice President and Secretary

[Signature Page to Allegion Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, as an Issuing Bank,

as the Swingline Bank and as a Bank

By:  

/s/ Robert D. Bryant

Name:   Robert D. Bryant Title:   Executive Director

[Signature Page to Allegion Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF ALLEGION PUBLIC LIMITED COMPANY AND
ALLEGION US HOLDING COMPANY INC. THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. as a
Co-Documentation Agent and a Bank, By:  

/s/ Maria Iarriccio

Name:   Maria Iarriccio Title:   Director

[Signature Page to Allegion Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF ALLEGION PUBLIC LIMITED COMPANY AND
ALLEGION US HOLDING COMPANY INC.

FIFTH THIRD BANK,

as a Co-Documentation Agent and a Bank

By:  

/s/ Jonathan H. James

Name:   Jonathan H. James Title:   Managing Director

[Signature Page to Allegion Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF ALLEGION PUBLIC LIMITED COMPANY AND
ALLEGION US HOLDING COMPANY INC.

PNC BANK, NATIONAL ASSOCIATION,

as a Co-Documentation Agent and a Bank

By:  

/s/ James A. Woodward

Name:   James A. Woodward Title:   Senior Vice President

[Signature Page to Allegion Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF ALLEGION PUBLIC LIMITED COMPANY AND
ALLEGION US HOLDING COMPANY INC. TD BANK, N.A., As a Co-Documentation Agent and
a Bank By:  

/s/ M. Bernadette Collins

Name:   M. Bernadette Collins Title:   Senior Vice President

[Signature Page to Allegion Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF ALLEGION PUBLIC LIMITED COMPANY AND
ALLEGION US HOLDING COMPANY INC.

U.S. BANK NATIONAL ASSOCIATION,

as a Co-Documentation Agent and a Bank

By:  

/s/ Mary Ann Hawley

Name:   Mary Ann Hawley Title:   Vice President

[Signature Page to Allegion Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF ALLEGION PUBLIC LIMITED COMPANY AND
ALLEGION US HOLDING COMPANY INC.

BNP PARIBAS,

as an Issuing Bank and a Bank

By:  

/s/ Brendan Heneghan

Name:   Brendan Heneghan Title:   Director By:  

/s/ Ade Adedeji

Name:   Ade Adedeji Title:   Vice President

[Signature Page to Allegion Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF ALLEGION PUBLIC LIMITED COMPANY AND
ALLEGION US HOLDING COMPANY INC.

CITIBANK, N.A.,

as an Issuing Bank and a Bank

By:  

/s/ Jyothi Narayanan

Name:   Jyothi Narayanan Title:   Vice President

[Signature Page to Allegion Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF ALLEGION PUBLIC LIMITED COMPANY AND
ALLEGION US HOLDING COMPANY INC. CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a
Bank By:  

/s/ Vipul Dhadda

Name:   Vipul Dhadda Title:   Authorized Signatory By:  

/s/ Brady Bingham

Name:   Brady Bingham Title:   Authorized Signatory

[Signature Page to Allegion Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF ALLEGION PUBLIC LIMITED COMPANY AND
ALLEGION US HOLDING COMPANY INC.

GOLDMAN SACHS BANK USA,

as a Bank

By:  

/s/ Ryan Durkin

Name:   Ryan Durkin Title:   Authorized Signatory

[Signature Page to Allegion Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF ALLEGION PUBLIC LIMITED COMPANY AND
ALLEGION US HOLDING COMPANY INC.

BANK OF AMERICA, N.A.

as an Issuing Bank and a Bank

By:  

/s/ Michelle Cheung

Name:   Michelle Cheung Title:   Associate

[Signature Page to Allegion Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF ALLEGION PUBLIC LIMITED COMPANY AND
ALLEGION US HOLDING COMPANY INC.

WELLS FARGO BANK, NA,

as an Issuing Bank and a Bank

By:  

/s/ Kara Treiber

Name:   Kara Treiber Title:   Vice President

[Signature Page to Allegion Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF ALLEGION PUBLIC LIMITED COMPANY AND
ALLEGION US HOLDING COMPANY INC. Associated Bank, National Association By:  

/s/ Erik Zimmerman

Name:   Erik Zimmerman Title:   Senior Vice President

[Signature Page to Allegion Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF ALLEGION PUBLIC LIMITED COMPANY AND
ALLEGION US HOLDING COMPANY INC.

COMPASS BANK,

as a Bank

By:  

/s/ Daniel Feldman

Name:   Daniel Feldman Title:   Vice President

[Signature Page to Allegion Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF ALLEGION PUBLIC LIMITED COMPANY AND
ALLEGION US HOLDING COMPANY INC. DZ BANK AG Deutsche Zentral-Genossenschaftsbank
Frankfurt am Main

New York Branch,

as a Bank

By:  

/s/ Mark P. Markowski

Name:   Mark P. Markowski Title:   Senior Vice President By:  

/s/ Paul Fitzpatrick

Name:   Paul Fitzpatrick Title:   Senior Vice President

[Signature Page to Allegion Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF ALLEGION PUBLIC LIMITED COMPANY AND
ALLEGION US HOLDING COMPANY INC.

EASTERN BANK,

a Bank

By:  

/s/ Daniel C. Field

Name:   Daniel C. Field Title:   Senior Vice President

[Signature Page to Allegion Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF ALLEGION PUBLIC LIMITED COMPANY AND
ALLEGION US HOLDING COMPANY INC.

THE HUNTINGTON NATIONAL BANK,

as a Bank

By:  

/s/ Joshua D. Elsea

Name:   Joshua D. Elsea Title:   Senior Vice President

[Signature Page to Allegion Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF ALLEGION PUBLIC LIMITED COMPANY AND
ALLEGION US HOLDING COMPANY INC.

ING BANK N.V., DUBLIN BRANCH,

as a Bank

By:  

/s/ Sean Hassett

Name:   Sean Hassett Title:   Director By:  

/s/ Padraig Matthews

Name:   Padraig Matthews Title:   Director

[Signature Page to Allegion Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF ALLEGION PUBLIC LIMITED COMPANY AND
ALLEGION US HOLDING COMPANY INC.

KEYBANK NATIONAL ASSOCIATION,

as a Bank

By:  

/s/ Brian Smith

Name:   Brian Smith Title:   Senior Vice President

[Signature Page to Allegion Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF ALLEGION PUBLIC LIMITED COMPANY AND
ALLEGION US HOLDING COMPANY INC. SYNOVUS BANK By:  

/s/ Chris S. Abele

Name:   Chris S. Abele Title:   Senior Director

[Signature Page to Allegion Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

DOLLAR REVOLVING NOTE

THIS DOLLAR REVOLVING NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS DOLLAR REVOLVING NOTE AND THE
OBLIGATIONS EVIDENCED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

     

New York, New York

 

[Date]

For value received, the undersigned Allegion Public Limited Company, an Irish
public limited company, and Allegion US Holding Company Inc., a Delaware
corporation (collectively, the “Borrowers”), jointly and severally,
unconditionally promise to pay to [                ] (the “Bank”) and its
successors and assigns, for the account of its Applicable Lending Office, the
unpaid principal amount of each Dollar Revolving Loan made by the Bank to the
Borrowers and the Additional Borrowers pursuant to the Credit Agreement referred
to below in the lawful money of the United States of America on the dates and in
the amounts specified in the Credit Agreement. The Borrowers, jointly and
severally, unconditionally promise to pay interest on the unpaid principal
amount of each such Dollar Revolving Loan in the lawful money of the United
States of America on the dates and at the rate or rates provided for in the
Credit Agreement until such amounts are paid in full (both before and after
judgment). All such payments of principal and interest shall be made in
accordance with the terms of the Credit Agreement.

All Dollar Revolving Loans made by the Bank, the respective Types and maturities
thereof and all repayments of the principal thereof shall be recorded by the
Bank and, if the Bank so elects in connection with any transfer or enforcement
hereof, appropriate notations to evidence the foregoing information with respect
to each such Dollar Revolving Loan then outstanding may be endorsed by the Bank
on the schedule attached hereto, or on a continuation of such schedule attached
to and made a part hereof; provided that the failure of the Bank to make any
such recordation or endorsement shall not affect the obligations of the
Borrowers hereunder or under the Credit Agreement.

This note is one of the Notes referred to in, and is subject in all respects to,
the Credit Agreement (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) dated as of September 12, 2017, among the
Borrowers, the Guarantors from time to time party thereto, the Banks and Issuing
Banks from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent; and is entitled to the benefits thereof, is guaranteed as
provided therein and is subject to prepayment and acceleration as provided
therein. Capitalized terms used, but not otherwise defined, herein have the
meanings assigned to them in the Credit Agreement. Reference is hereby made to
the Loan Documents for a description of the nature and extent of the guarantees,
the terms and conditions upon which the guarantees were granted and the rights
of the holder of this Dollar Revolving Note in respect thereof. The holder
hereof, by its acceptance of this Dollar Revolving Note, agrees to the terms of,
and to be bound by and to observe the provisions applicable to the Banks
contained in, the Credit Agreement.



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Dollar Revolving
Note shall become, or may be declared to be, immediately due and payable, all as
provided therein.

All parties now and hereafter liable with respect to this Dollar Revolving Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind under this Dollar Revolving Note.

(rest of page intentionally left blank)



--------------------------------------------------------------------------------

THIS DOLLAR REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

                                                                              
       ,     By:                                         
                                      Name:   Title:



--------------------------------------------------------------------------------

DOLLAR REVOLVING NOTE

(CONTINUED)

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Loan

 

Type of Loan

  

Amount of
Principal

Repaid

  

Revolving

Maturity

Date

  

Notation

Made By

                                                                               
                                                                               
                                                                                
                                                                                
  



--------------------------------------------------------------------------------

EXHIBIT A-2

MULTI-CURRENCY REVOLVING NOTE

THIS MULTI-CURRENCY REVOLVING NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MAY NOT
BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS MULTI-CURRENCY REVOLVING NOTE AND
THE OBLIGATIONS EVIDENCED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY
THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

     

New York, New York

 

[Date]

For value received, the undersigned Allegion Public Limited Company, an Irish
public limited company, and Allegion US Holding Company Inc., a Delaware
corporation (collectively, the “Borrowers”), jointly and severally,
unconditionally promise to pay to [            ] (the “Bank”) and its successors
and assigns, for the account of its Applicable Lending Office, the unpaid
principal amount of each Multi-Currency Revolving Loan made by the Bank to the
Borrowers and the Additional Borrowers pursuant to the Credit Agreement referred
to below (and, for the avoidance of doubt, in the currencies specified therein)
on the dates and in the amounts specified in the Credit Agreement. The
Borrowers, jointly and severally, unconditionally promise to pay interest on the
unpaid principal amount of each such Multi-Currency Revolving Loan (and, for the
avoidance of doubt, in the currencies specified therein) on the dates and at the
rate or rates provided for in the Credit Agreement until such amounts are paid
in full (both before and after judgment). All such payments of principal and
interest shall be made in accordance with the terms of the Credit Agreement.

All Multi-Currency Revolving Loans made by the Bank, the respective Types and
maturities thereof and all repayments of the principal thereof shall be recorded
by the Bank and, if the Bank so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to each such Multi-Currency Revolving Loan then outstanding may be
endorsed by the Bank on the schedule attached hereto, or on a continuation of
such schedule attached to and made a part hereof; provided that the failure of
the Bank to make any such recordation or endorsement shall not affect the
obligations of the Borrowers hereunder or under the Credit Agreement.

This note is one of the Notes referred to in, and is subject in all respects to,
the Credit Agreement (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) dated as of September 12, 2017, among the
Borrowers, the Guarantors from time to time party thereto, the Banks and Issuing
Banks from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent; and is entitled to the benefits thereof, is guaranteed as
provided therein and is subject to prepayment and acceleration as provided
therein. Capitalized terms used, but not otherwise defined, herein have the
meanings assigned to them in the Credit Agreement. Reference is hereby made to
the Loan Documents for a description of the nature and extent of the guarantees,
the terms and conditions upon which the guarantees were granted and



--------------------------------------------------------------------------------

the rights of the holder of this Multi-Currency Revolving Note in respect
thereof. The holder hereof, by its acceptance of this Multi-Currency Revolving
Note, agrees to the terms of, and to be bound by and to observe the provisions
applicable to the Banks contained in, the Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Multi-Currency
Revolving Note shall become, or may be declared to be, immediately due and
payable, all as provided therein.

All parties now and hereafter liable with respect to this Multi-Currency
Revolving Note, whether maker, principal, surety, guarantor, endorser or
otherwise, hereby waive, to the maximum extent permitted by applicable law,
presentment, demand, protest and all other notices of any kind under this
Multi-Currency Revolving Note.

(rest of page intentionally left blank)



--------------------------------------------------------------------------------

THIS MULTI-CURRENCY REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

                                                                              
       ,     By:                                         
                                      Name:   Title:



--------------------------------------------------------------------------------

MULTI-CURRENCY REVOLVING NOTE

(CONTINUED)

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Loan

 

Currency

of Loan

  

Type of

Loan

  

Amount of
Principal
Repaid

  

Revolving

Maturity

Date

  

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                                                               



--------------------------------------------------------------------------------

EXHIBIT A-3

TERM NOTE

THIS TERM NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT
REFERRED TO BELOW. TRANSFERS OF THIS TERM NOTE AND THE OBLIGATIONS EVIDENCED
HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT
PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

$[                    ]

 

     

New York, New York

 

[Date]

For value received, the undersigned Allegion Public Limited Company, an Irish
public limited company, and Allegion US Holding Company Inc., a Delaware
corporation (collectively, the “Borrowers”), jointly and severally,
unconditionally promise to pay to [                ] (the “Bank”) and its
successors and assigns, for the account of its Applicable Lending Office, the
unpaid principal amount of each Term Loan made by the Bank to Allegion plc
pursuant to the Credit Agreement referred to below in the lawful money of the
United States of America on the dates and in the amounts specified in the Credit
Agreement. The Borrowers, jointly and severally, unconditionally promise to pay
interest on the unpaid principal amount of each such Term Loan in the lawful
money of the United States of America on the dates and at the rate or rates
provided for in the Credit Agreement until such amounts are paid in full (both
before and after judgment). All such payments of principal and interest shall be
made in accordance with the terms of the Credit Agreement.

All Term Loans made by the Bank, the respective Types and maturities thereof and
all repayments of the principal thereof shall be recorded by the Bank and, if
the Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Term Loan then outstanding may be endorsed by the Bank on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Bank to make any such recordation
or endorsement shall not affect the obligations of the Borrowers hereunder or
under the Credit Agreement.

This note is one of the Notes referred to in, and is subject in all respects to,
the Credit Agreement (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) dated as of September 12, 2017, among the
Borrowers, the Guarantors from time to time party thereto, the Banks and Issuing
Banks from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent; and is entitled to the benefits thereof, is guaranteed as
provided therein and is subject to prepayment and acceleration as provided
therein. Capitalized terms used, but not otherwise defined, herein have the
meanings assigned to them in the Credit Agreement. Reference is hereby made to
the Loan Documents for a description of the nature and extent of the guarantees,
the terms and conditions upon which the guarantees were granted and the rights
of the holder of this Term Note in respect thereof. The holder hereof, by its
acceptance of this Term Note, agrees to the terms of, and to be bound by and to
observe the provisions applicable to the Banks contained in, the Credit
Agreement.



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Term Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein.

All parties now and hereafter liable with respect to this Term Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive, to the
maximum extent permitted by applicable law, presentment, demand, protest and all
other notices of any kind under this Term Note.

(rest of page intentionally left blank)



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

                                                                              
       ,     By:                                         
                                      Name:   Title:



--------------------------------------------------------------------------------

TERM NOTE

(CONTINUED)

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Loan

 

Type of Loan

  

Amount of
Principal

Repaid

  

Maturity

Date

  

Notation

Made By

                                                                               
                                                                               
                                                                                
                                                                                
  



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF MONEY MARKET QUOTE REQUEST

[Date]

To: JPMorgan Chase Bank, N.A.,

as Administrative Agent

 

From: [Allegion Public Limited Company][Allegion US Holding Company Inc.]

 

Re: Credit Agreement (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) dated as of September 12, 2017, among Allegion
Public Limited Company and Allegion US Holding Company Inc., as Borrowers, the
Guarantors from time to time party thereto, the Banks and Issuing Banks from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

We hereby give notice pursuant to Section 2.3 of the Credit Agreement that we
request Money Market Quotes for the following proposed Money Market
Borrowing(s):

Date of Borrowing: _______________

Class of Revolving Banks Requested to Submit Quotes: ______________

 

Principal Amount1

  

Applicable Currency

  

Interest Period2

$

     

Such Money Market Quotes should offer a Money Market [Margin][Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]

Capitalized terms used, but not defined, herein have the meanings assigned to
them in the Credit Agreement.

[Signature Pages Follow]

 

 

1  Amount must be $10,000,000 or a larger multiple of $1,000,000 (or, in each
case, the Foreign Currency Equivalent thereof).

2  Subject to the provisions of the definition of Interest Period.



--------------------------------------------------------------------------------

[ALLEGION PUBLIC LIMITED COMPANY     By:  

 

  Name:   Title:] [ALLEGION US HOLDING COMPANY INC.     By:  

 

  Name:   Title:]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INVITATION FOR MONEY MARKET QUOTES

To:     [BANK]

Re:    Invitation for Money Market Quotes to [Allegion Public Limited
Company][Allegion US Holding Company Inc.] (the “Borrower”)

Pursuant to Section 2.3 of the Credit Agreement (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) dated as of
September 12, 2017, among Allegion Public Limited Company and Allegion US
Holding Company Inc., the Guarantors from time to time party thereto, the Banks
and Issuing Banks from time to time party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent, we are pleased on behalf of the Borrower to invite you
to submit Money Market Quotes to the Borrower for the following proposed Money
Market Borrowing(s):

Date of Borrowing:                                         

Class of Revolving Banks Invited to Submit Quotes:
                                        

 

Principal Amount1

  

Applicable Currency

  

Interest Period2

$      

Such Money Market Quotes should offer a Money Market [Margin][Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]

Capitalized terms used, but not defined, herein have the meanings assigned to
them in the Credit Agreement.

Please respond to this invitation by no later than 9:30 AM ([New York
City][London] time) on [DATE].

 

1  Amount must be $10,000,000 or a larger multiple of $1,000,000 (or, in each
case, the Foreign Currency Equivalent thereof).

2  Subject to the provisions of the definition of Interest Period.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:                                                       

  Name:   Authorized Officer:



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF MONEY MARKET QUOTE

To:    JPMorgan Chase Bank, N.A., as Administrative Agent

Re:    Money Market Quote to [Allegion Public Limited Company][Allegion US
Holding Company Inc.] (the “Borrower”)

In response to your invitation on behalf of the Borrower dated
                             , 201        , (the “Invitation”) we hereby make
the following Money Market Quote on the following terms:

1. Quoting Bank:                                                              

2. Class of Quoting Bank1:                                                  

3. Person to contact at Quoting Bank:                                          
       

4. Date of Borrowing:                                                 2

5. We hereby offer to make [a] Money Market Loan(s) in the following principal
amount(s), in the following currency(ies), for the following Interest Period(s)
and at the following rate(s):

 

Principal

Amount3

  

Applicable

Currency

  

Interest

Period4

  

[Money Market

Margin]5

  

[Absolute

Rate]6

 

1  As specified in the related Invitation.

2  As specified in the related Invitation.

3  The principal amount bid for each Interest Period may not exceed the
principal amount requested in the related Invitation. Specify an aggregate
limitation if the sum of the individual offers exceeds the amount the Bank is
willing to lend. Bids must be made for $10,000,000 or a larger multiple of
$1,000,000 (or, in each case, the Foreign Currency Equivalent thereof).

4  As specified in the related Invitation. No more than 5 bids are permitted for
each Interest Period.

5  Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period. Specify percentage (to the nearest 1/10,000th of 1%)
and specify whether “PLUS” or “MINUS”.

6  Specify rate of interest per annum (to the nearest 1/10,000th of 1%).



--------------------------------------------------------------------------------

Provided that the aggregate principal amount of Money Market Loans for which the
above offers may be accepted shall not exceed $                .2

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) dated as of September 12, 2017, among Allegion Public Limited
Company and Allegion US Holding Company Inc., the Guarantors from time to time
party thereto, the Banks and Issuing Banks from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, irrevocably obligate(s) us
to make [a] Money Market Loan(s) for which any Offer(s) [is][are] accepted, in
whole or in part. Capitalized terms used, but not defined, herein have the
meanings assigned to them in the Credit Agreement.

 

Very truly yours, [BANK]   By:  

 

  Name:   Authorized Officer

Dated:                                                  



--------------------------------------------------------------------------------

EXHIBIT E

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT F

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between the Assignor (as defined below) and the Assignee (as defined below).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex I attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date,
(a) all the Assignor’s rights and obligations in its capacity as a Bank under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of the Assignor under
the respective facilities identified below (including any Guarantees, Letters of
Credit and Swingline Loans included in such facilities) and (b) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Bank) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (a) above (the
rights and obligations sold and assigned pursuant to clauses (a) and (b) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

  1. Assignor:                                          
                                                    

 

  2. Assignee:                                          
                                                         [and is [a Bank] [an
Affiliate/Approved Fund of [Bank Name]]]1

 

  3. Borrowers: Allegion Public Limited Company, an Irish public limited
company, and Allegion US Holding Company Inc., a Delaware corporation

 

  4. Additional Borrowers: [    ]

 

  5. Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative
Agent under the Credit Agreement

 

1  Select as applicable.



--------------------------------------------------------------------------------

6. Credit Agreement: The Credit Agreement dated as of September 12, 2017, among
Allegion Public Limited Company and Allegion US Holding Company Inc., as
Borrowers, the Guarantors from time to time party thereto, the Banks and Issuing
Banks from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent

7. Assigned Interest: 2

 

Facility Assigned

  

Aggregate Amount

of

Commitments/Loans

of the applicable

Class of all Banks

  

Amount of the

Commitments/Loans

of the applicable

Class Assigned

  

Percentage Assigned

of Aggregate

Amount of

Commitments/Loans

of the applicable

Class of all Banks3

Dollar Revolving

Commitments/Loans

        

Multi-Currency Revolving

Commitments/Loans

        

Term Commitments/Loans

   $    $    %    $    $    %

Effective Date:                  , 20     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]

The Assignee, if not already a Bank, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and State securities laws.

 

2  Must comply with the minimum assignment amounts set forth in Section 9.6(d)
of the Credit Agreement, to the extent such minimum assignment amounts are
applicable.

3  Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans
of all Banks of the applicable Class.



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:

 

[                                             ], as Assignor,

 

by                                                     

Name:

Title:

 

[                                         ], as Assignee,4

 

by                                                                  

Name:

Title:

 

    

 

 

 

 

[Consented to and]5 Accepted:

 

JPMORGAN CHASE BANK, N.A., as [Issuing Bank][Swingline Bank]6[and]
Administrative Agent,

 

by                                                         

Name:

Title:

 

[Consented to:

 

[Issuing Banks of the applicable Class, if any, of Revolving Commitments]

 

by                                                             

Name:

Title:]7

 

[Consented to:

 

ALLEGION PUBLIC LIMITED COMPANY,

 

by                                                             

Name:

Title:

 

4  The Assignee must deliver to the Borrowers all applicable Tax forms required
to be delivered by it under the Credit Agreement.

5  No consent of the Administrative Agent is required for an assignment of any
Term Commitment or Term Loan to a Bank, an Affiliate of a Bank or an Approved
Fund.

6  Consent of the Swingline Bank is only required if Dollar Revolving
Commitments or Dollar Revolving Loans are being assigned.

7  Consents of Issuing Banks of any Class are only required if the Revolving
Commitments or Revolving Loans of such Class are being assigned.



--------------------------------------------------------------------------------

ALLEGION US HOLDING COMPANY

INC.,

 

by                                                             

Name:

Title:

 

[ADDITIONAL BORROWER,]

 

by                                                             

Name:

Title:]8

 

 

8  No consent of any Borrower or any Additional Borrower is required (x) with
respect to Term Commitments or Term Loans, for an assignment to a Bank, an
Affiliate of a Bank or an Approved Fund, (y) with respect to Revolving
Commitments or Revolving Loans, for an assignment to a Revolving Bank, an
Affiliate of a Revolving Bank or an Approved Fund in respect of a Revolving Bank
or (z) if an Event of Default of the type set forth in Section 6.1(a), (f), or
(g) has occurred and is continuing, for any other assignment.



--------------------------------------------------------------------------------

ANNEX 1 TO EXHIBIT G

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of the Borrowers, any Subsidiary or any other
Affiliate of the Borrowers or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrowers, any Subsidiary
or any other Affiliate of the Borrowers or any other Person of any of their
respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof (or, prior to the
first such delivery, the financial statements referred to in Section 4.4
thereof), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, (v) if it is a Bank that
is a U.S. Person, attached hereto is an executed original of IRS Form W-9
certifying that such Bank is exempt from U.S. Federal backup withholding tax and
(vi) if it is a Foreign Bank, attached hereto is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement (including
Section 2.15 thereof), duly completed and executed by the Assignee, and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Bank.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by and construed in accordance with the laws of the State of
New York.



--------------------------------------------------------------------------------

EXHIBIT H

ADDITIONAL BORROWER AGREEMENT

AGREEMENT dated as of                     , 201    , made by [ADDITIONAL
BORROWER] (the “New Additional Borrower”), ALLEGION PUBLIC LIMITED COMPANY, an
Irish public limited company, and ALLEGION US HOLDING COMPANY INC., a Delaware
corporation (together, the “Borrowers”), and the guarantors party hereto
(collectively, the “Guarantors”) in favor of JPMORGAN CHASE BANK, N.A. as
Administrative Agent for the Banks from time to time parties to the Credit
Agreement referred to below.

W I T N E S S E T H:

WHEREAS, this Additional Borrower Agreement (the “Agreement”) relates to the
Credit Agreement (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) dated as of September 12, 2017, among the
Borrowers, the Guarantors from time to time party thereto, the Banks and Issuing
Banks from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent; and

WHEREAS, the Borrowers and the New Additional Borrower desire that the New
Additional Borrower become an Additional Borrower under the Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.

SECTION 2. New Additional Borrower. Upon the effectiveness of this Agreement and
the satisfaction of the requirements of the Credit Agreement, the New Additional
Borrower, as provided in Section 2.16 of the Credit Agreement, hereby becomes
party to the Credit Agreement as an Additional Borrower.

SECTION 3. Agreements. (a) The Guarantors hereby agree that the guarantees of
the Guarantors contained in the Credit Agreement shall apply to the obligations
of the New Additional Borrower.

(b) The New Additional Borrower hereby agrees to be bound by all provisions of
the Credit Agreement.

SECTION 4. Representations and Warranties. Each Borrower represents (i) that the
New Additional Borrower is organized under the laws of [                ],
(ii) that the name, registered address, telephone number, facsimile number and
email address of the person to which any notices should be sent and the Federal
employer identifying number, if any, appearing on Annex 1 attached hereto are
true and correct as of the date hereof and (iii) that the representations and
warranties of each Borrower in the Credit Agreement are true and correct in all
material respects on and as of the date hereof after giving effect to this
Agreement (it being understood that the representations and warranties in
Sections 4.4 (Financial Information; No Material Adverse Change) and 4.5
(Litigation) shall be deemed for purposes of this Agreement to refer to the
financial statements most recently delivered under Section 5.1(a) or (b)
(Information) and to the date thereof at all times after the first such delivery
thereunder rather than to the dates and financial statements specified in
Sections 4.4 and 4.5).



--------------------------------------------------------------------------------

SECTION 5. Effectiveness. This Agreement shall become effective as of the date
when the Administrative Agent shall have received:

(a) Counterparts hereof duly executed by the Guarantors, each Borrower, the New
Additional Borrower and the Administrative Agent;

(b) All documents the Administrative Agent may reasonably request relating to
the existence of the New Additional Borrower, the organizational authority for
and the validity of this Agreement and the Credit Agreement, and any other
matters relevant hereto, all in form and substance reasonably satisfactory to
the Administrative Agent;

(c) A favorable written opinion of counsel for the New Additional Borrower,
addressed to the Administrative Agent and the Banks, in form and substance
reasonably satisfactory to the Administrative Agent;

(d) For each Bank, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and

(e) If the New Additional Borrower is organized under a jurisdiction other than
the United States of America, evidence in form and substance reasonably
satisfactory to the Administrative Agent that the New Additional Borrower has
appointed an agent for service of process in New York City.1

SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signatures thereto and hereto were
upon the same instrument. Delivery of an executed signature page of this
Agreement by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

1  To include provisions regarding appointment for service of process as
appropriate.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

ALLEGION PUBLIC LIMITED

COMPANY, as a Borrower and a Guarantor

 

By:                                                                    

   

Name:

   

Title:

ALLEGION US HOLDING COMPANY

INC., as a Borrower and a Guarantor

 

By:                                                                    

   

Name:

   

Title:

[ADDITIONAL BORROWER], as a New

Additional Borrower

 

By:                                                                    

   

Name:

   

Title:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, as a Swingline Bank, as an
Issuing Bank and as a Bank,

 

By:                                                                    

   

Name:

   

Title:



--------------------------------------------------------------------------------

ANNEX I to EXHIBIT H

Name of Additional Borrower:

Registered Address:

Telephone Number:

Facsimile Number:

Email Address:

Person to which notices should be sent:

[Federal employer identification number:]



--------------------------------------------------------------------------------

EXHIBIT I

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT J

[FORM OF] MATURITY DATE EXTENSION REQUEST

[Insert Date]

JPMorgan Chase Bank, N.A.,

    as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: [●]

Fax: [●]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of September 12, 2017, among
Allegion Public Limited Company and Allegion US Holding Company Inc., as
Borrowers, the Guarantors from time to time party thereto, the Banks and Issuing
Banks from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

In accordance with Section 2.22 of the Credit Agreement, the undersigned hereby
request an extension of the Maturity Date of [CLASS] from [●] to [●]. [Specify
other amendments and modifications requested in accordance with Section 2.22 of
the Credit Agreement.]

[Signature Pages Follow]



--------------------------------------------------------------------------------

Very truly yours, ALLEGION PUBLIC LIMITED COMPANY, as a Borrower   By:  

 

    Name:     Title: ALLEGION US HOLDING COMPANY INC., as a Borrower   By:  

 

    Name:     Title:



--------------------------------------------------------------------------------

EXHIBIT K-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of September 12, 2017, among
Allegion Public Limited Company and Allegion US Holding Company Inc., as
Borrowers, the Guarantors from time to time party thereto, the Banks and Issuing
Banks from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
“10 percent shareholder” of any U.S. Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to any U.S. Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the U.S. Borrower
with a certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the U.S. Borrower and the Administrative
Agent, and (2) the undersigned shall have at all times furnished the U.S.
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK]

By:                                                                            

 

Name:

 

Title:

Date:                     , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT K-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of September 12, 2017, among
Allegion Public Limited Company and Allegion US Holding Company Inc., as
Borrowers, the Guarantors from time to time party thereto, the Banks and Issuing
Banks from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a “10 percent shareholder” of any U.S. Borrower
within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, and
(iv) it is not a controlled foreign corporation related to any U.S. Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Bank in writing, and (2) the undersigned shall have at all times
furnished such Bank with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                     , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT K-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of September 12, 2017, among
Allegion Public Limited Company and Allegion US Holding Company Inc., as
Borrowers, the Guarantors from time to time party thereto, the Banks and Issuing
Banks from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a “10 percent
shareholder” of any U.S. Borrower within the meaning of Section 881(c)(3)(B) of
the Internal Revenue Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any U.S.
Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:                                    
                                 Name:   Title:

Date:                     , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT K-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of September 12, 2017, among
Allegion Public Limited Company and Allegion US Holding Company Inc., as
Borrowers, the Guarantors from time to time party thereto, the Banks and Issuing
Banks from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a “10 percent
shareholder” of any U.S. Borrower within the meaning of Section 881(c)(3)(B) of
the Internal Revenue Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any U.S.
Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the U.S. Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the U.S. Borrower and the Administrative Agent, and
(2) the undersigned shall have at all times furnished the U.S. Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK] By:     Name:   Title:

Date:                     , 20[     ]